EXHIBIT 10.1

 

REVOLVING CREDIT AGREEMENT

 

dated as of November 7, 2011

 

among

 

VORNADO REALTY L.P.,
as Borrower,

 

THE BANKS SIGNATORY HERETO,
each as a Bank,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

SUMITOMO MITSUI BANKING CORPORATION,
U.S. BANK NATIONAL ASSOCIATION,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
and
BARCLAYS BANK PLC,
CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES, INC.,
THE ROYAL BANK OF SCOTLAND PLC,
and
UBS SECURITIES LLC,
as Documentation Agents

 

J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I DEFINITIONS; ETC.

1

 

 

SECTION 1.01.

Definitions

1

SECTION 1.02.

Accounting Terms

20

SECTION 1.03.

Computation of Time Periods

20

SECTION 1.04.

Rules of Construction

20

 

 

 

ARTICLE II THE LOANS

20

 

 

SECTION 2.01.

Ratable Loans; Bid Rate Loans

20

SECTION 2.02.

Bid Rate Loans

21

SECTION 2.03.

Swingline Loan Subfacility

24

SECTION 2.04.

Advances, Generally

26

SECTION 2.05.

Procedures for Advances

27

SECTION 2.06.

Interest Periods; Renewals

28

SECTION 2.07.

Interest

28

SECTION 2.08.

Fees

29

SECTION 2.09.

Notes

29

SECTION 2.10.

Prepayments

30

SECTION 2.11.

Method of Payment

30

SECTION 2.12.

Elections, Conversions or Continuation of Loans

31

SECTION 2.13.

Minimum Amounts

31

SECTION 2.14.

Certain Notices Regarding Elections, Conversions and Continuations of Loans

31

SECTION 2.15.

Payments Generally

32

SECTION 2.16.

Changes of Loan Commitments

32

SECTION 2.17.

Letters of Credit

33

SECTION 2.18.

Extension Option

36

 

 

 

ARTICLE III YIELD PROTECTION; ILLEGALITY; ETC.

36

 

 

SECTION 3.01.

Additional Costs

36

SECTION 3.02.

Limitation on Types of Loans

37

SECTION 3.03.

Illegality

38

SECTION 3.04.

Treatment of Affected Loans

38

SECTION 3.05.

Certain Compensation

38

SECTION 3.06.

Capital Adequacy

40

SECTION 3.07.

Substitution of Banks

40

SECTION 3.08.

Obligation of Banks to Mitigate

41

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV CONDITIONS PRECEDENT

42

 

 

SECTION 4.01.

Conditions Precedent to the Loans

42

SECTION 4.02.

Conditions Precedent to Advances After the Initial Advance

44

SECTION 4.03.

Deemed Representations

44

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

44

 

 

SECTION 5.01.

Existence

45

SECTION 5.02.

Corporate/Partnership Powers

45

SECTION 5.03.

Power of Officers

45

SECTION 5.04.

Power and Authority; No Conflicts; Compliance With Laws

45

SECTION 5.05.

Legally Enforceable Agreements

46

SECTION 5.06.

Litigation

46

SECTION 5.07.

Good Title to Properties

46

SECTION 5.08.

Taxes

46

SECTION 5.09.

ERISA

46

SECTION 5.10.

No Default on Outstanding Judgments or Orders

47

SECTION 5.11.

No Defaults on Other Agreements

47

SECTION 5.12.

Government Regulation

47

SECTION 5.13.

Environmental Protection

47

SECTION 5.14.

Solvency

47

SECTION 5.15.

Financial Statements

47

SECTION 5.16.

Valid Existence of Affiliates

48

SECTION 5.17.

Insurance

48

SECTION 5.18.

Accuracy of Information; Full Disclosure

48

SECTION 5.19.

Use of Proceeds

48

SECTION 5.20.

Governmental Approvals

49

SECTION 5.21.

Principal Offices

49

SECTION 5.22.

General Partner Status

49

SECTION 5.23.

Labor Matters

49

SECTION 5.24.

Organizational Documents

49

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

49

 

 

SECTION 6.01.

Maintenance of Existence

49

SECTION 6.02.

Maintenance of Records

50

SECTION 6.03.

Maintenance of Insurance

50

SECTION 6.04.

Compliance with Laws; Payment of Taxes

50

SECTION 6.05.

Right of Inspection

50

SECTION 6.06.

Compliance With Environmental Laws

50

SECTION 6.07.

Payment of Costs

50

SECTION 6.08.

Maintenance of Properties

50

SECTION 6.09.

Reporting and Miscellaneous Document Requirements

51

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII NEGATIVE COVENANTS

53

 

 

SECTION 7.01.

Mergers, Etc.

53

SECTION 7.02.

Distributions

53

SECTION 7.03.

Amendments to Organizational Documents

54

 

 

 

ARTICLE VIII FINANCIAL COVENANTS

54

 

 

SECTION 8.01.

Equity Value

54

SECTION 8.02.

Ratio of Total Outstanding Indebtedness to Capitalization Value

54

SECTION 8.03.

Intentionally Omitted

54

SECTION 8.04.

Ratio of Combined EBITDA to Fixed Charges

55

SECTION 8.05.

Ratio of Unencumbered Combined EBITDA to Unsecured Interest Expense

55

SECTION 8.06.

Ratio of Unsecured Indebtedness to Capitalization Value of Unencumbered Assets

55

SECTION 8.07.

Ratio of Secured Indebtedness to Capitalization Value

56

SECTION 8.08.

Debt of the General Partner

56

 

 

 

ARTICLE IX EVENTS OF DEFAULT

56

 

 

SECTION 9.01.

Events of Default

56

SECTION 9.02.

Remedies

58

 

 

 

ARTICLE X ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

59

 

 

SECTION 10.01.

Appointment, Powers and Immunities of Administrative Agent

59

SECTION 10.02.

Reliance by Administrative Agent

60

SECTION 10.03.

Defaults

60

SECTION 10.04.

Rights of Agent as a Bank

60

SECTION 10.05.

Indemnification of Agents

60

SECTION 10.06.

Non-Reliance on Agents and Other Banks

61

SECTION 10.07.

Failure of Administrative Agent to Act

61

SECTION 10.08.

Resignation or Removal of Administrative Agent

61

SECTION 10.09.

Amendments Concerning Agency Function

62

SECTION 10.10.

Liability of Administrative Agent

62

SECTION 10.11.

Transfer of Agency Function

62

SECTION 10.12.

Non-Receipt of Funds by Administrative Agent

62

SECTION 10.13.

Withholding Taxes

63

SECTION 10.14.

Pro Rata Treatment

63

SECTION 10.15.

Sharing of Payments Among Banks

63

SECTION 10.16.

Possession of Documents

63

SECTION 10.17.

Syndication Agents and Documentation Agents

64

 

 

 

ARTICLE XI NATURE OF OBLIGATIONS

64

 

 

SECTION 11.01.

Absolute and Unconditional Obligations

64

SECTION 11.02.

Non-Recourse to VRT Principals and the General Partner

64

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XII MISCELLANEOUS

65

 

 

SECTION 12.01.

Binding Effect of Request for Advance

65

SECTION 12.02.

Amendments and Waivers

65

SECTION 12.03.

Intentionally Omitted

66

SECTION 12.04.

Expenses; Indemnification

66

SECTION 12.05.

Assignment; Participation

67

SECTION 12.06.

Documentation Satisfactory

69

SECTION 12.07.

Notices

69

SECTION 12.08.

Setoff

69

SECTION 12.09.

Table of Contents; Headings

69

SECTION 12.10.

Severability

69

SECTION 12.11.

Counterparts

70

SECTION 12.12.

Integration

70

SECTION 12.13.

Governing Law

70

SECTION 12.14.

Waivers

70

SECTION 12.15.

Jurisdiction; Immunities

70

SECTION 12.16.

Designated Lender

71

SECTION 12.17.

No Bankruptcy Proceedings

72

SECTION 12.18.

Intentionally Omitted

72

SECTION 12.19.

USA Patriot Act

72

SECTION 12.20.

Defaulting Lenders

73

SECTION 12.21.

Use for Mortgages

75

SECTION 12.22.

Bottom-Up Guaranties

75

SECTION 12.23.

OFAC

75

 

SCHEDULE 1

 

-

 

Loan Commitments

SCHEDULE 2

 

-

 

Other Investments

SCHEDULE 2A

 

-

 

General Partner Investments

SCHEDULE 3

 

-

 

General Partner - Debt

 

 

 

 

 

EXHIBIT A

 

-

 

Authorization Letter

EXHIBIT B

 

-

 

Ratable Loan Note

EXHIBIT C

 

-

 

Bid Rate Loan Note

EXHIBIT D

 

-

 

Solvency Certificate

EXHIBIT E

 

-

 

Assignment and Assumption Agreement

EXHIBIT F

 

-

 

List of Material Affiliates

EXHIBIT G-1

 

-

 

Bid Rate Quote Request

EXHIBIT G-2

 

-

 

Invitation for Bid Rate Quotes

EXHIBIT G-3

 

-

 

Bid Rate Quote

EXHIBIT G-4

 

-

 

Acceptance of Bid Rate Quote

EXHIBIT H

 

-

 

Designation Agreement

EXHIBIT I

 

-

 

Labor Matters

EXHIBIT J

 

-

 

Existing Letters of Credit

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of November 7, 2011 among
VORNADO REALTY L.P., a limited partnership organized and existing under the laws
of the State of Delaware (“Borrower”), JPMORGAN CHASE BANK, N.A., as agent for
the Banks (in such capacity, together with its successors in such capacity,
“Administrative Agent”), BANK OF AMERICA, N.A., as Syndication Agent, SUMITOMO
MITSUI BANKING CORPORATION, U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO
BANK, as Documentation Agents, and BARCLAYS BANK PLC, CITIBANK, N.A., DEUTSCHE
BANK SECURITIES, INC., THE ROYAL BANK OF SCOTLAND PLC, and UBS SECURITIES LLC,
as Documentation Agents, and JPMORGAN CHASE BANK, N.A., in its individual
capacity and not as Administrative Agent, and the other lenders signatory hereto
(said lenders signatory hereto and the lenders who from time to time become
Banks pursuant to Section 3.07 or 12.05 and, if applicable, any of the foregoing
lenders’ Designated Lenders, each a “Bank” and collectively, the “Banks”).

 

Now, Borrower has requested a revolving line of credit in the amount of One
Billion Two Hundred Fifty Million Dollars ($1,250,000,000), which may be
increased pursuant to the terms of this Agreement to One Billion Seven Hundred
Fifty Million Dollars ($1,750,000,000) and the Administrative Agent and the
Banks have agreed to Borrower’s request pursuant to the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions hereinafter set forth, Borrower, the Administrative
Agent and each of the Banks agree as follows:

 

ARTICLE I

 

DEFINITIONS; ETC.

 

SECTION 1.01.                 Definitions.  As used in this Agreement the
following terms have the following meanings (except as otherwise provided, terms
defined in the singular have a correlative meaning when used in the plural, and
vice versa):

 

“Additional Costs” has the meaning specified in Section 3.01.

 

“Administrative Agent” has the meaning specified in the preamble.

 

“Administrative Agent’s Office” means Administrative Agent’s office located at
270 Park Avenue, New York, NY 10017, or such other office in the United States
as Administrative Agent may designate by written notice to Borrower and the
Banks.

 

“Affected Bank” has the meaning specified in Section 3.07.

 

“Affected Loan” has the meaning specified in Section 3.04.

 

“Affiliate” means, with respect to any Person (the “first Person”), any other
Person: (1) which directly or indirectly controls, or is controlled by, or is
under common control with, the first Person.  The term “control” means the
possession, directly or indirectly, of the

 

--------------------------------------------------------------------------------


 

power, alone, to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Agent” means, individually and collectively, Administrative Agent, each
Syndication Agent and each Documentation Agent.

 

“Agreement” means this Revolving Credit Agreement.

 

“Applicable Lending Office” means, for each Bank and for its LIBOR Loan, Bid
Rate Loan(s), Base Rate Loan or Swingline Loan, as applicable, the lending
office of such Bank (or of an Affiliate of such Bank) designated as such on its
signature page hereof or in the applicable Assignment and Assumption Agreement,
or such other office of such Bank (or of an Affiliate of such Bank) as such Bank
may from time to time specify to Administrative Agent and Borrower as the office
by which its LIBOR Loan, Bid Rate Loan(s), Base Rate Loan or Swingline Loan, as
applicable, is to be made and maintained.

 

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans,  the
respective percentages per annum determined, at any time, based on the range
into which any Credit Rating then falls, in accordance with the table set forth
below.  Any change in any Credit Rating causing it to move to a different range
on the table shall effect an immediate change in the Applicable Margin. 
Borrower shall have not less than two (2) Credit Ratings at all times, one of
which shall be from S&P or Moody’s.  In the event that Borrower receives only
two (2) Credit Ratings, and such Credit Ratings are not equivalent, the
Applicable Margin shall be the higher of the two Credit Ratings.  In the event
that Borrower receives more than two (2) Credit Ratings, and such Credit Ratings
are not all equivalent, the Applicable Margin shall be the lower of the two
(2) highest ratings.

 

Borrower’s Credit Rating
(S&P/Moody’s Ratings)

 

Applicable Margin
for Base Rate Loans
(% per annum)

 

Applicable Margin
for LIBOR Loans
(% per annum)

 

A-/A3 or higher

 

0.000

 

1.000

 

BBB+/Baa1

 

0.050

 

1.050

 

BBB/Baa2

 

0.250

 

1.250

 

BBB-/Baa3

 

0.500

 

1.500

 

Below BBB-/Baa3 or unrated

 

0.850

 

1.850

 

 

“Assignee” has the meaning specified in Section 12.05(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of EXHIBIT E, pursuant to which a Bank
assigns and an Assignee assumes rights and obligations in accordance with
Section 12.05.

 

“Authorization Letter” means a letter agreement executed by Borrower in the form
of EXHIBIT A.

 

“Available Total Loan Commitment” has the meaning specified in Section 2.01(b).

 

2

--------------------------------------------------------------------------------


 

“Bank” and “Banks” have the respective meanings specified in the preamble;  
provided, however, that the term “Bank” shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Loan Commitments or terms relating
to the Ratable Loans and the Loan Commitments.

 

“Bank Affiliate” means, (a) with respect to any Bank, (i) a Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with any Bank or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by any Bank or a Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with any Bank and (b) with respect to any Bank that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Bank or by a Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such investment advisor.

 

“Bank Parties” means Administrative Agent and the Banks.

 

“Banking Day” means (1) any day except a Saturday or Sunday on which commercial
banks are not authorized or required to close in New York City and (2) whenever
such day relates to a LIBOR Loan, a Bid Rate Loan, an Interest Period with
respect to a LIBOR Loan or a Bid Rate Loan, or notice with respect to a LIBOR
Loan or Bid Rate Loan, a day on which dealings in Dollar deposits are also
carried out in the London interbank market and banks are open for business in
London and New York City, and (3) in the case of Letters of Credit transactions
for a particular Fronting Bank, any day except a Saturday or Sunday on which
commercial banks are not authorized or required to close in the place where its
office for issuance or administration of the pertinent Letter of Credit is
located and New York City.

 

“Bank Reply Period”  has the meaning specified in Section 12.02.

 

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor or statute or
statutes.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3

--------------------------------------------------------------------------------


 

“Banks’ L/C Fee Rate” has the meaning specified in Section 2.17(g).

 

“Base Rate” means, for any day, the highest of (1) the Federal Funds Rate for
such day plus one-half percent (0.50%), (2) the Prime Rate for such day, and
(3) the LIBOR Interest Rate for such day if a LIBOR Loan with an Interest Period
of one month were being made on such day plus one percent (1.0%).

 

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Ratable Loan which shall accrue interest at a rate determined in relation to the
Base Rate.

 

“Bid Borrowing Limit” has the meaning specified in Section 2.01(c).

 

“Bid Rate Loan” has the meaning specified in Section 2.01(c).

 

“Bid Rate Loan Note” has the meaning specified in Section 2.09.

 

“Bid Rate Quote” means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.

 

“Bid Rate Quote Request” has the meaning specified in Section 2.02(a).

 

“Borrower” has the meaning specified in the preamble.

 

“Borrower’s Accountants” means Deloitte LLP, any other “Big 4” accounting firm
selected by Borrower (or a successor thereof), or such other accounting
firm(s) selected by Borrower and reasonably acceptable to the Required Banks.

 

“Borrower’s Consolidated Financial Statements” means the consolidated balance
sheet and related consolidated statements of operations, changes in equity and
cash flows, and footnotes thereto, of the Borrower, in each case prepared in
accordance with GAAP and as filed with the SEC as SEC Reports.

 

“Borrower’s Pro Rata Share” means an amount determined based on the pro rata
ownership of the equity interests of a Person by Borrower and Borrower’s
consolidated subsidiaries.

 

“Capitalization Value” means, at any time, the sum of (1) with respect to Real
Property Businesses (other than UJVs), individually determined, the greater of
(x) Combined EBITDA from such businesses (a) in the case of all Real Property
Businesses other than hotels or trade show space, for the most recently ended
calendar quarter, annualized (i.e., multiplied by four), and (b) in the case of
hotels or trade show space, for the most recently ended four consecutive
calendar quarters, in both cases, capitalized at a rate of 6.50% per annum, and
(y) the Gross Book Value of such businesses; (2) with respect to Other
Investments, which do not have publicly traded shares, the Net Equity Value of
such Other Investments; (3) with respect to Real Property UJVs, which do not
have publicly traded shares, individually determined, the greater of
(x) Combined EBITDA from such Real Property UJVs (a) in the case of all Real
Property UJVs other than those owning hotels or trade show space, for the most
recently ended calendar quarter, annualized (i.e., multiplied by four), and
(b) in the case of Real Property UJVs owning hotels or

 

4

--------------------------------------------------------------------------------


 

trade show space, for the most recently ended four consecutive calendar
quarters, in both cases, capitalized at the rate of 6.50%, less Borrower’s pro
rata share of any Indebtedness attributable to such UJVs, and (y) the Net Equity
Value of such Real Property UJVs (subject to the last sentence of this
definition); and (4) without duplication, Borrower’s pro rata share of
Unrestricted Cash and Cash Equivalents, the book value of notes and mortgage
loans receivable and capitalized development costs (exclusive of tenant
improvements and tenant leasing commission costs), and the fair market value of
publicly traded securities, at such time, all as determined in accordance with
GAAP.  For the purposes of this definition, (1) for any Disposition of Real
Property Assets by a Real Property Business during any calendar quarter,
Combined EBITDA will be reduced by actual Combined EBITDA generated from such
asset or assets, (2) the aggregate contribution to Capitalization Value in
excess of 35% of the total Capitalization Value from all Real Property
Businesses and Other Investments owned by UJVs shall not be included in
Capitalization Value, and (3) the aggregate contribution to Capitalization Value
from leasing commissions and management and development fees in excess of 15% of
Combined EBITDA shall not be included in Capitalization Value.  To the extent
that liabilities of a Real Property UJV are Recourse to Borrower or the General
Partner, then for purposes of clause (3)(y) above, the Net Equity Value of such
Real Property UJV shall not be reduced by such Recourse liabilities.

 

“Capitalization Value of Unencumbered Assets” means, at any time,  the sum of
(1) with respect to Real Property Businesses (other than UJVs), individually
determined, the greater of (x) Unencumbered Combined EBITDA from such Real
Property Businesses (a) in the case of all Real Property Businesses other than
hotels or trade show space, for the most recently ended calendar quarter,
annualized (i.e., multiplied by four), and (b) in the case of hotels or trade
show space, the most recently ended four consecutive calendar quarters, in both
cases, capitalized at a rate of 6.50% per annum, and (y) the Gross Book Value of
such businesses; (2) with respect to Real Property UJVs, which do not have
publicly traded shares, individually determined, the greater of (x) the
Unencumbered Combined EBITDA from such Real Property UJVs (a) in the case of
Real Property UJVs other than those owning hotels or trade show space, for the
most recently ended calendar quarter, annualized (i.e., multiplied by four), and
(b) in the case of Real Property UJVs owning hotels or trade show space, for the
most recently ended four consecutive calendar quarters, in both cases,
capitalized at a rate of 6.50% per annum, and (y) the Net Equity Value of such
Real Property UJVs; and (3) without duplication, Borrower’s pro rata share of
Unrestricted Cash and Cash Equivalents, the book value of notes and mortgage
loans receivable and capitalized development costs (exclusive of tenant
improvements and tenant leasing commission costs), and the fair market value of
publicly traded securities that are Unencumbered Assets of Borrower, at such
time, all as determined in accordance with GAAP.  For the purposes of this
definition, (1) for any Disposition of Real Property Assets by a Real Property
Business during any calendar quarter, Unencumbered Combined EBITDA will be
reduced by actual Unencumbered Combined EBITDA generated from such asset or
assets, (2) the aggregate contribution to Capitalization Value of Unencumbered
Assets in excess of 35% of the total Capitalization Value of Unencumbered Assets
from the aggregate of all Real Property Businesses owned by UJVs, and notes and
mortgage loans receivable that are Unencumbered Assets at such time, as
determined in accordance with GAAP, shall not be included in Capitalization
Value of Unencumbered Assets, and (3) the aggregate contribution to
Capitalization Value of Unencumbered Assets from leasing commissions and
management and

 

5

--------------------------------------------------------------------------------


 

development fees in excess of 15% of Unencumbered Combined EBITDA shall not be
included in Capitalization Value of Unencumbered Assets.

 

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

 

“Cash or Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (d) domestic corporate bonds, other than domestic
corporate bonds issued by Borrower or any of its Affiliates, maturing no more
than two (2) years after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A or the equivalent from any two (2) of
S&P, Moody’s or Fitch (or, if at any time no two of the foregoing shall be
rating such obligations, then from such other nationally recognized rating
services as are reasonably acceptable to Administrative Agent);
(e) variable-rate domestic corporate notes or medium term corporate notes, other
than notes issued by Borrower or any of its Affiliates, maturing or resetting no
more than one (1) year after the date of acquisition thereof and having a rating
of at least AA or the equivalent from two of S&P, Moody’s or Fitch (or, if at
any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (f) commercial paper (foreign and domestic) or master
notes, other than commercial paper or master notes issued by Borrower or any of
its Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-2 and P-2 from S&P and Moody’s, respectively (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services as are reasonably
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Dollars, Hong Kong Dollars, Singapore Dollars, Pounds
Sterling, Euros or Yen that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S&P,
Moody’s or Fitch and (II) if a domestic bank, which is a member of the Federal
Deposit Insurance Corporation; (h) overnight securities repurchase agreements,
or reverse repurchase agreements secured by any of the foregoing types of
securities or debt instruments, provided that the collateral supporting such
repurchase agreements shall have a value not less than 101% of the principal
amount of the repurchase agreement plus accrued interest; and (i) money market
funds invested in investments substantially all of which consist of the items
described in clauses (a) through (h) above.

 

“Closing Date” means the date the Initial Advance is made.

 

“Code” means the Internal Revenue Code of 1986.

 

6

--------------------------------------------------------------------------------


 

“Combined EBITDA” means, for any quarter, the Borrower’s pro rata share of net
income or loss plus Interest Expense, income taxes, depreciation and
amortization and excluding the effect of non-recurring items (such as, without
limitation, (i) gains or losses from asset sales, (ii) gains or losses from debt
restructurings or write-ups or forgiveness of indebtedness, and costs and
expenses incurred during such period with respect to acquisitions consummated
during such period, and (iii) non-cash gains or losses from foreign currency
fluctuations), all as determined in accordance with GAAP, of Consolidated
Businesses and UJVs (provided, however, that for purposes of determining the
ratio of Combined EBITDA to Fixed Charges, Combined EBITDA of UJVs shall exclude
UJVs that are not Real Property UJVs), as the case may be, multiplied by four,
provided however, that Combined EBITDA shall include only general and
administrative expenses that are attributable to the management and operation of
the assets in accordance with GAAP and shall not include any corporate general
and administrative expenses of Borrower, General Partner, Consolidated
Businesses or UJVs (e.g., salaries of corporate officers).

 

“Consolidated Businesses” means, at any time, the Borrower and Subsidiaries of
the Borrower that the Borrower consolidates in its consolidated financial
statements prepared in accordance with GAAP, provided, however, that UJVs which
are consolidated in accordance with GAAP are not Consolidated Businesses.

 

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next interest Period.

 

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Ratable Loan from one Applicable
Lending Office to another.

 

“Credit Party” means the Administrative Agent, the Fronting Bank, the Swingline
Lender or any other Bank.

 

“Credit Rating” means the rating assigned by the Ratings Agencies to Borrower’s
senior unsecured long-term indebtedness.

 

“Debt” means, at any time, without duplication, (i) all indebtedness and
liabilities of a Person for borrowed money, secured or unsecured, including
mortgage and other notes payable (but excluding any indebtedness to the extent
secured by cash or cash equivalents or marketable securities, or defeased), as
determined in accordance with GAAP, and (ii) without duplication, all
liabilities of a Person consisting of indebtedness for borrowed money,
determined in accordance with GAAP, that are or would be stated and quantified
as contingent liabilities in the notes to the consolidated financial statements
of such Person as of that date.  For purposes of determining “Total Outstanding
Indebtedness” and “Debt”, the term “without duplication” shall mean (without
limitation) that amounts loaned from one Person to a second Person that under
GAAP would be consolidated with the first Person shall not be treated as Debt of
the second Person.

 

7

--------------------------------------------------------------------------------


 

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

 

“Defaulting Lender” means any Bank that (a) has failed, within three Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Bank
notifies the Administrative Agent in writing that such failure is the result of
such Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, or, in the case of clause (iii) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of a good faith
dispute which has been specifically identified, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Banking Days after request by a Credit Party or Borrower, acting in good
faith, to provide a certification in writing from an authorized officer of such
Bank that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Bank shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s or Borrower’s and the Administrative Agent’s (as
applicable) receipt of such certification in form and substance reasonably
satisfactory to it or them (as applicable), or (d) has become the subject of a
Bankruptcy Event.

 

“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans, a variable rate of three percent (3%) plus the rate of interest then in
effect thereon (including the Applicable Margin); and (2) with respect to LIBOR
Loans and Bid Rate Loans, a fixed rate of three percent (3%) plus the rate(s) of
interest in effect thereon (including the Applicable Margin or the LIBOR Bid
Margin, as the case may be) at the time of any Default or Event of Default until
the end of the then current Interest Period therefor and, thereafter, a variable
rate of three percent (3%) plus the rate of interest for a Base Rate Loan
(including the Applicable Margin).

 

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.

 

“Designating Lender” has the meaning specified in Section 12.16.

 

“Designation Agreement” means an agreement in substantially the form of
EXHIBIT H, entered into by a Bank and a Designated Lender and accepted by
Administrative Agent.

 

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

 

8

--------------------------------------------------------------------------------


 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“Elect”, “Election” and “Elected” refer to elections, if any, by Borrower
pursuant to Section 2.12 to have all or a portion of an advance of the Ratable
Loans be outstanding as LIBOR Loans.

 

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

 

“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

 

“Environmental Notice” means any written complaint, order, citation, letter,
inquiry, notice or other written communication from any Person (1) affecting or
relating to Borrower’s compliance with any Environmental Law in connection with
any activity or operations at any time conducted by Borrower, (2) relating to
the occurrence or presence of or exposure to or possible or threatened or
alleged occurrence or presence of or exposure to Environmental Discharges or
Hazardous Materials at any of Borrower’s locations or facilities, including,
without limitation: (a) the existence of any contamination or possible or
threatened contamination at any such location or facility and (b) remediation of
any Environmental Discharge or Hazardous Materials at any such location or
facility or any part thereof; and (3) any violation or alleged violation of any
relevant Environmental Law.

 

“Equity Value” means, at any time, Capitalization Value less the Total
Outstanding Indebtedness.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of organizations (within the meaning of
Section 414(b) of the Code) as Borrower or General Partner or is under common
control (within the meaning of Section 414(c) of the Code) with Borrower or
General Partner or is required to be treated as a single employer with Borrower
or General Partner under Section 414(m) or 414(o) of the Code.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Execution Date” means the date of this Agreement.

 

“Existing 2007 Credit Agreement” means the Revolving Credit Agreement, dated as
of September 28, 2007, among Borrower, General Partner, the Administrative Agent
and the lenders party thereto, as amended by the First Amendment to Revolving
Credit Agreement, dated as of October 12, 2007, and the Second Amendment to
Revolving Credit Agreement, dated as of June 8, 2011.

 

9

--------------------------------------------------------------------------------


 

“Extension Date” has the meaning specified in Section 2.18.

 

“Extension Notice” has the meaning specified in Section 2.18.

 

“Facility Fee” means the respective percentages per annum determined, at any
time, based on the range into which any Credit Rating then falls, in accordance
with the table set forth below.  Any change in any Credit Rating causing it to
move to a different range on the table shall effect an immediate change in the
Facility Fee.  Borrower shall have not less than two (2) Credit Ratings at all
times, one of which shall be from S&P or Moody’s.  In the event that Borrower
receives only two (2) Credit Ratings, and such Credit Ratings are not
equivalent, the Facility Fee shall be the higher of the two Credit Ratings.  In
the event that Borrower receives more than two (2) Credit Ratings, and such
Credit Ratings are not all equivalent, the Facility Fee shall be the lower of
the two (2) highest ratings.

 

Borrower’s Credit Rating
(S&P/Moody’s Ratings)

 

Facility Fee
(% per annum)

 

A-/A3 or higher

 

0.150

 

BBB+/Baa1

 

0.200

 

BBB/Baa2

 

0.250

 

BBB-/Baa3

 

0.350

 

Below BBB-/Baa3 or unrated

 

0.450

 

 

“Federal Funds Rate” means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Banking Day as so published on the next succeeding Banking
Day, and (2) if no such rate is so published on such next succeeding Banking
Day, the Federal Funds Rate for such day shall be the average of the rates
quoted by three Federal Funds brokers to Administrative Agent on such day on
such transactions.

 

“Fiscal Year” means each period from January 1 to December 31.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charges” means, without duplication, in respect of any quarter, the sum
of (i) the Borrower’s Pro Rata Share of Interest Expense for such period
attributable to Debt in respect of Consolidated Businesses and Real Property
UJVs, as well as to any other Debt that is recourse to the Borrower, multiplied
by four (4); and (ii) distributions during such period on preferred units of the
Borrower, as determined on a consolidated basis, in accordance with GAAP,
multiplied by four (4).

 

“Fronting Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. or
another Bank that shall have agreed to be designated by Borrower from among
those Banks identified by Administrative Agent as being a permissible Fronting
Bank pursuant to Section 2.17.

 

10

--------------------------------------------------------------------------------


 

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.15
(captioned “Financial Statements”) (except for changes concurred to by
Borrower’s Accountants); provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application of any such change on the operation of such
provision, or if the Administrative Agent notifies the Borrower that the
Required Banks request an amendment to any provision hereof for such purpose, in
either case, regardless of whether any such notice is given before or after such
change in GAAP or in the application of any such change, then such provision
shall be interpreted on the basis of GAAP as in effect and applied for purposes
of this Agreement immediately before such change shall have become effective.

 

“General Partner” means Vornado Realty Trust, a real estate investment trust
organized and existing under the laws of the State of Maryland and the sole
general partner of Borrower.

 

“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) adequate reserves are established with respect to the contested item;
(3) during the period of such contest, the enforcement of any contested item is
effectively stayed; and (4) the failure to pay or comply with the contested item
during the period of the contest is not likely to result in a Material Adverse
Change.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Gross Book Value” means the undepreciated book value of assets comprising a
business, determined in accordance with GAAP.

 

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

 

“Initial Advance” means the first advance of proceeds of the Loans and/or
issuance of Letters of Credit.

 

“Interest Expense” means, for any quarter, the consolidated interest expense,
whether paid, accrued or capitalized (without deduction of consolidated interest
income) of Borrower that is attributable to Borrower’s Pro Rata Share in its
Consolidated Businesses in respect of Real Property Businesses, including,
without limitation or duplication (or, to the extent not so included, with the
addition of), (1) the portion of any rental obligation in respect of any Capital
Lease obligation allocable to interest expense in accordance with GAAP; (2) the
amortization of Debt discounts and premiums; (3) any payments or fees (other
than up-front

 

11

--------------------------------------------------------------------------------


 

fees) with respect to interest rate swap or similar agreements; and (4) the
interest expense and items listed in clauses (1) through (3) above applicable to
each of the UJVs (to the extent not included above) multiplied by Borrower’s Pro
Rata Share in the UJVs in respect of Real Property Businesses, in all cases as
reflected in the Borrower’s Consolidated Financial Statements, provided that
there shall be excluded from Interest Expense capitalized interest covered by an
interest reserve established under a loan facility (such as capitalized
construction interest provided for in a construction loan).  “Interest Expense”
shall be determined without regard to the effects thereon of ASC 470-20 with
respect to the non-cash portion of interest expense attributable to convertible
Debt.

 

“Interest Period” means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.06, on the numerically corresponding day in the first, second, third
or, if available from all of the Banks, sixth calendar month thereafter (or at
Administrative Agent’s reasonable discretion a period of shorter duration),
provided that each such Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month; and (2) with respect to any
Bid Rate Loan, the period commencing on the date the same is advanced and
ending, as Borrower may select pursuant to Section 2.02, on the numerically
corresponding day in the first, second, third or sixth calendar month thereafter
(or at Administrative Agent’s reasonable discretion a period of shorter
duration) provided that each such Interest Period which commences on the last
Banking Day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month.

 

“Invitation for Bid Rate Quotes” has the meaning specified in Section 2.02(b).

 

“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative interpretation
thereof by a Governmental Authority or otherwise, including any judicial or
administrative order, consent decree or judgment.

 

“Lead Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

 

“Letter of Credit” has the meaning specified in Section 2.17(a).

 

“LIBOR Base Rate” means, with respect to any Interest Period therefor, the rate
per annum quoted at approximately 11:00 a.m., London time, by the Bank serving
as Administrative Agent two (2) Banking Days prior to the first day of such
Interest Period for the offering to leading banks in the London interbank market
of Dollar deposits in immediately available funds, for a period, and in an
amount, comparable to such Interest Period and principal amount of the LIBOR
Loan or Bid Rate Loan, as the case may be, in question outstanding during such
Interest Period.

 

“LIBOR Bid Margin” has the meaning specified in Section 2.02(c)(2)(iii).

 

12

--------------------------------------------------------------------------------


 

“LIBOR Bid Rate” means a rate per annum equal to the sum of (1) the LIBOR
Interest Rate for the Bid Rate Loan and Interest Period in question and (2) the
LIBOR Bid Margin.

 

“LIBOR Interest Rate” means, for any LIBOR Loan or Bid Rate Loan, a rate per
annum determined by Administrative Agent to be equal to the quotient of (1) the
LIBOR Base Rate for such LIBOR Loan or Bid Rate Loan, as the case may be, for
the Interest Period therefor divided by (2) one minus the LIBOR Reserve
Requirement for such LIBOR Loan or Bid Rate Loan, as the case may be, for such
Interest Period.

 

“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Ratable Loan which shall accrue interest at rate(s) determined in relation to
LIBOR Interest Rate(s).

 

“LIBOR Reserve Requirement” means, for any LIBOR Loan or Bid Rate Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during the Interest Period for
such LIBOR Loan or Bid Rate Loan under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding One Billion
Dollars ($1,000,000,000) against “Eurocurrency liabilities” (as such term is
used in Regulation D).  Without limiting the effect of the foregoing, the LIBOR
Reserve Requirement shall also reflect any other reserves required to be
maintained by such member banks by reason of any Regulatory Change against
(1) any category of liabilities which includes deposits by reference to which
the LIBOR Base Rate is to be determined as provided in the definition of “LIBOR
Base Rate” in this Section 1.01 or (2) any category of extensions of credit or
other assets which include loans the interest rate on which is determined on the
basis of rates referred to in said definition of “LIBOR Base Rate”.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment for collateral purposes, deposit arrangement, lien
(statutory or other), or other security agreement or charge of any kind or
nature whatsoever of any third party (excluding any right of setoff but
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction to evidence any of
the foregoing).

 

“Loan” means, with respect to each Bank, its Ratable Loan, Bid Rate Loan(s) and
Swingline Loan(s), collectively.

 

“Loan Commitment” means, with respect to each Bank, the obligation to make a
Ratable Loan in the principal amount set forth on Schedule 1 attached hereto and
incorporated herein, as such amount may be reduced or increased from time to
time in accordance with the provisions of Section 2.16 (upon the execution of an
Assignment and Assumption Agreement, the definition of Loan Commitment shall be
deemed revised to reflect the assignment being effected pursuant to such
Assignment and Assumption Agreement).

 

“Loan Documents” means this Agreement, the Notes, the Authorization Letter and
the Solvency Certificate.

 

13

--------------------------------------------------------------------------------


 

“Mandatory Borrowing” has the meaning specified in Section 2.03(b)(3).

 

“Material Adverse Change” means either (1) a material adverse change in the
status of the business, results of operations, financial condition, or property
of Borrower or (2) any event or occurrence of whatever nature which is likely to
have a material adverse effect on the ability of Borrower to perform its
obligations under the Loan Documents.

 

“Material Affiliates” means the Affiliates of Borrower listed on EXHIBIT F.

 

“Maturity Date” means November 7, 2015, subject to extension pursuant to
Section 2.18.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been or are required to be made by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

“Net Equity Value” means, at any time, the total assets of the applicable
business less the total liabilities of such business less the amounts
attributable to the minority interest in such business, in each case as
determined on a consolidated basis, in accordance with GAAP, subject to the last
sentence of the definition of Capitalization Value.

 

“Note” and “Notes” have the respective meanings specified in Section 2.09.

 

“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of Borrower
under any instrument now or hereafter evidencing or securing any of the
foregoing.

 

“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Investment” means a Consolidated Business or UJV that does not own
primarily Real Property Assets or publicly traded securities, including, without
limitation, those entities more particularly set forth on Schedule 2  attached
hereto.

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning specified in Section 12.05(b).

 

14

--------------------------------------------------------------------------------


 

“Payor” has the meaning specified in Section 10.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit or other plan (other than a Multiemployer
Plan) established or maintained, or to which contributions have been or are
required to be made, by Borrower or General Partner or any ERISA Affiliate and
which is covered by Title IV of ERISA or to which Section 412 of the Code
applies.

 

“presence”, when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

 

“Prime Rate” means that rate of interest from time to time announced by the Bank
serving as Administrative Agent in the United States as its prime commercial
lending rate.  Any change in the Prime Rate shall be effective as of the date
such change is announced by the Bank serving as Administrative Agent.

 

“Pro Rata Share” means, with respect to each Bank, the percentage of the Total
Loan Commitment represented by such Bank’s Loan Commitment; provided that solely
in the case of Section 12.20(c) when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the percentage of the Total Loan Commitment (disregarding any
Defaulting Lender’s Loan Commitment) represented by such Bank’s Loan
Commitment.  If the Loan Commitments have terminated or expired, the Pro Rata
Share shall be determined based upon the Loan Commitments most recently in
effect, giving effect to any assignments and to any Bank’s status as a
Defaulting Lender at the time of determination.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

 

“Qualified Institution” means a Bank, or one or more banks, finance companies,
insurance or other financial institutions which (A) has (or, in the case of a
bank which is a subsidiary, such bank’s parent has) a rating of its senior debt
obligations of not less than Baa1 by Moody’s or a comparable rating by a rating
agency acceptable to the Administrative Agent and (B) has total assets in excess
of Ten Billion Dollars ($10,000,000,000).

 

“Ratable Loan” has the meaning specified in Section 2.01(b).

 

“Ratable Loan Note” has the meaning specified in Section 2.09.

 

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

 

15

--------------------------------------------------------------------------------


 

“Real Property Asset” means an asset from which income is, or upon completion
expected by the Borrower to be, derived predominantly from contractual rent
payments under leases with unaffiliated third party tenants, hotel operations,
tradeshow operations or leasing commissions and management and development fees,
and shall include those investments in mortgages and mortgage participations
owned by the Borrower as to which the Borrower has demonstrated to the
Administrative Agent, in the Administrative Agent’s reasonable discretion, that
Borrower has control of the decision-making functions of management and leasing
of such mortgaged properties, has control of the economic benefits of such
mortgaged properties, and holds the right to acquire such mortgaged properties.

 

“Real Property Business” means a Consolidated Business or UJV that owns
primarily Real Property Assets.

 

“Real Property UJV” means a UJV that is a Real Property Business.

 

“Recourse” means, with reference to any obligation or liability, any liability
or obligation that is not Without Recourse to the obligor thereunder, directly
or indirectly.  For purposes hereof, a Person shall not be deemed to be
“indirectly” liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor’s liabilities or obligations (e.g. by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).  A guaranty of Debt issued by
Borrower or General Partner (as distinguished from a Subsidiary) shall be
Recourse, but a guaranty for completion of improvements in connection with Debt
shall be deemed Without Recourse, unless and except to the extent of a claim
made under such guaranty that remains unpaid.

 

“Refinancing Mortgage” has the meaning specified in Section 12.21.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

 

“Regulatory Change” means, with respect to any Bank, any change after the date
of this Agreement in United States federal, state, municipal or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States, federal, state, municipal or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof. For purposes hereof, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act shall be deemed to be a Regulatory Change regardless of the date
enacted, adopted or issued and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements,

 

16

--------------------------------------------------------------------------------


 

the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States financial regulatory
authorities shall be deemed to be a Regulatory Change regardless of the date
adopted, issued, promulgated or implemented, provided, however, that if the
applicable Bank shall have implemented changes prior to the Closing Date in
response to any such requests, rules, guidelines or directives, then the same
shall not be deemed to be a Regulatory Change with respect to such Bank.

 

“REIT” means a “real estate investment trust,” as such term is defined in
Section 856 of the Code.

 

“Relevant Documents” has the meaning specified in Section 11.02.

 

“Replacement Bank” has the meaning specified in Section 3.07.

 

“Replacement Notice” has the meaning specified in Section 3.07.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived by the PBGC.

 

“Required Banks” means at any time the Banks having Pro Rata Shares aggregating
at least 51% (excluding, however, any Defaulting Lender); provided, however,
that during the existence of an Event of Default, the “Required Banks” shall be
the Banks holding at least 51% of the then aggregate unpaid principal amount of
the Loans (excluding, however, any Defaulting Lender); and provided, further
that in the case of Swingline Loans, the amount of each Bank’s funded
participation interest in such Swingline Loans shall be considered for purposes
hereof as if it were a direct Loan and not a participation interest, and the
aggregate amount of Swingline Loans owing to Swingline Lender shall be
considered for purposes hereof as reduced by the amount of such funded
participation interests.

 

“Required Payment” has the meaning set forth in Section 10.12.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” means the reports required to be delivered to the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

 

“Secured Indebtedness” means, at any time, that portion of Total Outstanding
Indebtedness that is not Unsecured Indebtedness.

 

“Secured Indebtedness Adjustment” has the meaning set forth in Section 8.07.

 

“Solvency Certificate” means a certificate in substantially the form of
EXHIBIT D, to be delivered by Borrower pursuant to the terms of this Agreement.

 

“Solvent” means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person; (2) the present fair

 

17

--------------------------------------------------------------------------------


 

saleable value of the assets of such Person, on a going concern basis, is not
less than the amount that will be required to pay the probable liabilities of
such Person on its debts as they become absolute and matured; (3) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; (4) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged; and
(5) such Person has sufficient resources, provided that such resources are
prudently utilized, to satisfy all of such Person’s obligations.  Contingent
liabilities will be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other entity, fifty percent (50%) or
more of the outstanding voting stock, partnership interests or membership
interests, as the case may be, of which are owned, directly or indirectly, by
that Person or by one or more other Subsidiaries of that Person and over which
that Person or one or more other Subsidiaries of that Person exercise sole
control.  For the purposes of this definition, “voting stock” means stock having
voting power for the election of directors or trustees, as the case may be,
whether at all times or only so long as no senior class of stock has voting
power for the election of directors or trustees by reason of any contingency,
and “control” means the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 

“Swingline Commitment” has the meaning specified in Section 2.03(a).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as Swingline
Lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

 

“Swingline Loan” has the meaning set forth in Section 2.03(a).

 

“Total Loan Commitment” means an amount equal to the aggregate amount of all
Loan Commitments.

 

“Total Outstanding Indebtedness” means, at any time, without duplication, the
sum of Debt of the Borrower, the Borrower’s Pro Rata Share of Debt in respect of
Consolidated Businesses, and any Debt of UJVs to the extent Recourse to the
Borrower, as determined on a consolidated basis in accordance with GAAP.

 

“UJVs” means, at any time, (1) investments of the Borrower that are accounted
for under the equity method in the Borrower’s Consolidated Financial Statements
prepared in accordance with GAAP and (2) investments of the Borrower in which
the Borrower owns less than 50% of the equity interests and that are
consolidated in the Borrower’s Consolidated Financial Statements prepared in
accordance with GAAP.

 

18

--------------------------------------------------------------------------------


 

“Unencumbered Assets” means, collectively, assets, reflected in the Borrower’s
Consolidated Financial Statements, owned in whole or in part, directly or
indirectly, by Borrower and not subject to any Lien to secure all or any portion
of Secured Indebtedness, and assets of Consolidated Businesses and UJVs which
are not subject to any Lien to secure all or any portion of Secured Indebtedness
or to any negative pledge or similar agreement, provided that any such
Consolidated Business or UJV is not the borrower or guarantor of any Unsecured
Indebtedness.  For clarity, an agreement that conditions the ability to encumber
assets upon the maintenance of one or more specified ratios but that does not
generally prohibit the encumbrance of assets, or the encumbrance of specific
assets, shall not constitute a negative pledge or similar agreement.

 

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA
attributable to Unencumbered Assets; provided that Unencumbered Combined EBITDA
shall include only general and administrative expenses that are attributable to
the management and operation of the Unencumbered Assets in accordance with GAAP
and shall not include any corporate general and administrative expenses of
Borrower, General Partner, Consolidated Businesses or UJVs (e.g., salaries of
corporate officers).

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of accumulated plan benefits as of the close of its most
recent plan year, based upon the actuarial assumptions used by such Plan’s
actuary in the most recent annual valuation of such Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

 

“Unrestricted Cash and Cash Equivalents” means Cash or Cash Equivalents owned by
Borrower, and Borrower’s Pro Rata Share of any Cash or Cash Equivalents owned by
any Consolidated Businesses or UJV, that are not subject to any pledge, lien or
control agreement, less amounts placed with third parties as deposits or
security for contractual obligations.

 

“Unsecured Indebtedness” means, at any time, Total Outstanding Indebtedness that
is not secured by a lien on assets of the Borrower, a Consolidated Business or a
UJV, as the case may be.

 

“Unsecured Indebtedness Adjustment” has the meaning set forth in Section 8.06.

 

“Unsecured Interest Expense” means, for any quarter, the Borrower’s Pro Rata
Share of Interest Expense attributable to Total Outstanding Indebtedness
constituting Unsecured Indebtedness.

 

“VRT Principals” means the trustees, executive officers and directors of
Borrower (other than General Partner) or General Partner at any applicable time.

 

“Without Recourse” means, with reference to any obligation or liability, any
obligation or liability for which the obligor thereunder is not liable or
obligated other than as to its interest in a designated asset or assets only,
subject to such exceptions to the non-recourse nature of such obligation or
liability (such as, but not limited to, fraud, misappropriation, misapplication
and environmental indemnities), as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such obligation
or liability.

 

19

--------------------------------------------------------------------------------


 

SECTION 1.02.                 Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and,
except as otherwise provided herein, all financial data required to be delivered
hereunder shall be prepared in accordance with GAAP.

 

SECTION 1.03.                 Computation of Time Periods.  Except as otherwise
provided herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and words “to” and “until” each means “to but excluding”.

 

SECTION 1.04.                 Rules of Construction.  When used in this
Agreement: (1) “or” is not exclusive; (2) a reference to a Law includes any
amendment or modification to such Law; (3) a reference to a Person includes its
permitted successors and permitted assigns; (4) except as provided otherwise,
all references to the singular shall include the plural and vice versa;
(5) except as provided in this Agreement, a reference to an agreement,
instrument or document shall include such agreement, instrument or document as
the same may be amended, modified or supplemented from time to time in
accordance with its terms and as permitted by the Loan Documents; (6) all
references to Articles or Sections shall be to Articles and Sections of this
Agreement unless otherwise indicated; and (7) all Exhibits to this Agreement
shall be incorporated into this Agreement.

 

ARTICLE II

 

THE LOANS

 

SECTION 2.01.                 Ratable Loans; Bid Rate Loans.  (a)  Subject to
the terms and conditions of this Agreement, the Banks agree to make loans to
Borrower as provided in this Article II.

 

(b)           Each of the Banks severally agrees to make a loan to Borrower
(each such loan by a Bank, a “Ratable Loan”) in an amount up to its Loan
Commitment pursuant to which such Bank shall from time to time advance and
readvance to Borrower an amount equal to its Pro Rata Share of the excess (the
“Available Total Loan Commitment”) of the Total Loan Commitment minus the sum of
(1) all previous advances (including Bid Rate Loans and Swingline Loans) made by
the Banks which remain unpaid and (2) the outstanding amount of all Letters of
Credit, plus, without duplication of any amount included in clause (1) above, 
Swingline Loans outstanding.  Within the limits set forth herein, Borrower may
borrow from time to time under this paragraph (b) and prepay from time to time
pursuant to Section 2.10 (subject, however, to the restrictions on prepayment
set forth in said Section), and thereafter reborrow pursuant to this paragraph
(b).  The Ratable Loans may be outstanding as: (1) Base Rate Loans; (2) LIBOR
Loans; or (3) a combination of the foregoing, as Borrower shall elect and notify
Administrative Agent in accordance with Section 2.14.  Each LIBOR Loan, Bid Rate
Loan, Base Rate Loan and Swingline Loan of each Bank shall be maintained at such
Bank’s Applicable Lending Office.

 

20

--------------------------------------------------------------------------------


 

(c)           In addition to Ratable Loans pursuant to paragraph (b) above, so
long as Borrower’s Credit Rating is BBB- or better by S&P (if rated by S&P) or
Baa3 or better by Moody’s (if rated by Moody’s), one or more Banks may, at
Borrower’s request and in their sole discretion, make non-ratable loans which
shall bear interest at the LIBOR Bid Rate in accordance with Section 2.02 (such
loans being referred to in this Agreement as “Bid Rate Loans”).  Borrower may
borrow Bid Rate Loans from time to time pursuant to this paragraph (c) in an
amount up to fifty percent (50%) of the Total Loan Commitment at the time of the
borrowing (taking into account any repayments of the Loans made simultaneously
therewith) (the “Bid Borrowing Limit”), provided that at no time shall the sum
of all Loans outstanding plus the outstanding amount of all Letters of Credit
exceed the Total Loan Commitment, and shall repay such Bid Rate Loans as
required by Section 2.09, and it may thereafter reborrow pursuant to this
paragraph (c) or paragraph (b) above; provided, however, that the aggregate
outstanding principal amount of Bid Rate Loans at any particular time shall not
exceed the Bid Borrowing Limit.

 

(d)           The obligations of the Banks under this Agreement are several, and
no Bank shall be responsible for the failure of any other Bank to make any
advance of a Loan to be made by such other Bank.  However, the failure of any
Bank to make any advance of each Loan to be made by it hereunder on the date
specified therefor shall not relieve any other Bank of its obligation to make
any advance of its Loans specified hereby to be made on such date.

 

SECTION 2.02.                 Bid Rate Loans.  (a)  When Borrower has the Credit
Rating required by Section 2.01(c) and wishes to request offers from the Banks
to make Bid Rate Loans, it shall transmit to Administrative Agent by facsimile a
request (a “Bid Rate Quote Request”) substantially in the form of EXHIBIT G-1 so
as to be received not later than 10:30 a.m. (New York time) on the fourth
Banking Day prior to the date for funding of the Bid Rate Loan(s) proposed
therein, specifying:

 

(1)           the proposed date of funding of such Bid Rate Loan(s), which shall
be a Banking Day;

 

(2)           the aggregate amount of the Bid Rate Loans requested, which shall
be at least Five Million Dollars ($5,000,000) and an integral multiple of One
Million Dollars ($1,000,000); and

 

(3)           the duration of the Interest Period(s) applicable thereto, subject
to the provisions of the definition of “Interest Period” in Section 1.01.

 

Borrower may request offers to make Bid Rate Loans for more than one
(1) Interest Period in a single Bid Rate Quote Request.  No Bid Rate Quote
Request may be submitted by Borrower sooner than seven (7) calendar days after
the submission of any other Bid Rate Quote Request.

 

(b)           Promptly upon receipt of a Bid Rate Quote Request, Administrative
Agent shall send to the Banks by facsimile an invitation (an “Invitation for Bid
Rate Quotes”) substantially in the form of EXHIBIT G-2, which shall constitute
an invitation by Borrower to the Banks to submit Bid Rate Quotes offering to
make Bid Rate Loans to which such Bid Rate Quote Request relates in accordance
with this Section 2.02.

 

21

--------------------------------------------------------------------------------


 

(c)           (1)  Each Bank may submit a Bid Rate Quote containing an offer or
offers to make Bid Rate Loans in response to any Invitation for Bid Rate
Quotes.  Each Bid Rate Quote must comply with the requirements of this paragraph
(c) and must be submitted to Administrative Agent by facsimile not later than
10:00 a.m. (New York time) on the third Banking Day prior to the proposed date
of the Bid Rate Loan(s); provided that Bid Rate Quotes submitted by the Bank
serving as Administrative Agent (or any Affiliate of the Bank serving as
Administrative Agent) in its capacity as a Bank may be submitted, and may only
be submitted, if the Bank serving as Administrative Agent or such Affiliate
notifies Borrower of the terms of the offer or offers contained therein not
later than fifteen (15) minutes prior to the deadline for the other Banks.  Any
Bid Rate Quote so made shall (subject to Borrower’s satisfaction of the
conditions precedent set forth in this Agreement to its entitlement to an
advance) be irrevocable except with the written consent of Administrative Agent
given on the instructions of Borrower.  Bid Rate Loans to be funded pursuant to
a Bid Rate Quote may, as provided in Section 12.16, be funded by a Bank’s
Designated Lender.  A Bank making a Bid Rate Quote shall specify in its Bid Rate
Quote whether the related Bid Rate Loans are intended to be funded by such
Bank’s Designated Lender, as provided in Section 12.16.

 

(2)           Each Bid Rate Quote shall be in substantially the form of
EXHIBIT G-3 and shall in any case specify:

 

(i)                    the proposed date of funding of the Bid Rate Loan(s);

 

(ii)                   the principal amount of the Bid Rate Loan(s) for which
each such offer is being made, which principal amount (w) may be greater than or
less than the applicable Loan Commitment of the quoting Bank, (x) must be in the
aggregate at least Five Million Dollars ($5,000,000) and an integral multiple of
One Hundred Thousand Dollars ($100,000), (y) may not exceed the principal amount
of Bid Rate Loans for which offers were requested and (z) may be subject to an
aggregate limitation as to the principal amount of Bid Rate Loans for which
offers being made by such quoting Bank may be accepted;

 

(iii)                  the margin above or below the applicable LIBOR Interest
Rate (the “LIBOR Bid Margin”) offered for each such Bid Rate Loan, expressed as
a percentage per annum (specified to the nearest 1/1,000th of 1%) to be added to
(or subtracted from) the applicable LIBOR Interest Rate;

 

(iv)                  the applicable Interest Period; and

 

(v)                   the identity of the quoting Bank.

 

A Bid Rate Quote may set forth up to three (3) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.

 

(3)           Any Bid Rate Quote shall be disregarded if it:

 

(i)            is not substantially in conformity with EXHIBIT G-3 or does not
specify all of the information required by sub-paragraph (c)(2) above;

 

22

--------------------------------------------------------------------------------


 

(ii)                   contains qualifying, conditional or similar language
(except for an aggregate limitation as provided in subparagraph
(c)(2)(ii) above);

 

(iii)                  proposes terms other than or in addition to those set
forth in the applicable Invitation for Bid Rate Quotes (except for an aggregate
limitation as provided in subparagraph (c)(2)(ii) above); or

 

(iv)                  arrives after the time set forth in sub-paragraph
(c)(1) above.

 

(d)           Administrative Agent shall no later than 10:15 a.m. (New York City
time) on the third Banking Day prior to the proposed date for the requested Bid
Rate Loan notify Borrower in writing of the terms of any Bid Rate Quote
submitted by a Bank that is in accordance with paragraph (c).  Any subsequent
Bid Rate Quote shall be disregarded by Administrative Agent unless such
subsequent Bid Rate Quote is submitted solely to correct a manifest error in
such former Bid Rate Quote.  Administrative Agent’s notice to Borrower shall
specify (A) the aggregate principal amount of Bid Rate Loans for which offers
have been received for each Interest Period specified in the related Bid Rate
Quote Request, (B) the respective principal amounts and LIBOR Bid Margins so
offered and (C) if applicable, limitations on the aggregate principal amount of
Bid Rate Loans for which offers in any single Bid Rate Quote may be accepted.

 

(e)           Not later than 11:00 a.m. (New York time) on the third Banking Day
prior to the proposed date of funding of the Bid Rate Loan, Borrower shall
notify Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to paragraph (d).  A notice of acceptance shall be
substantially in the form of EXHIBIT G-4 and shall specify the aggregate
principal amount of offers for each Interest Period that are accepted.  Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

 

(i)                    the principal amount of each Bid Rate Loan may not exceed
the applicable amount set forth in the related Bid Rate Quote Request or be less
than Five Million Dollars ($5,000,000) and shall be an integral multiple of One
Hundred Thousand Dollars ($100,000);

 

(ii)                   acceptance of offers with respect to a particular
Interest Period may only be made on the basis of ascending LIBOR Bid Margins
offered for such Interest Period from the lowest effective cost; and

 

(iii)                  Borrower may not accept any offer that is described in
subparagraph (c)(3) or that otherwise fails to comply with the requirements of
this Agreement.

 

(f)            If offers are made by two (2) or more Banks with the same LIBOR
Bid Margins, for a greater aggregate principal amount than the amount in respect
of which such offers are permitted to be accepted for the related Interest
Period, the principal amount of Bid Rate Loans in respect of which such offers
are accepted shall be allocated by Administrative Agent among such Banks as
nearly as possible (in multiples of One Hundred Thousand Dollars ($100,000), as
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers.  Administrative Agent shall promptly (and in
any event within one (1) Banking Day after such offers are accepted) notify
Borrower and each such Bank in

 

23

--------------------------------------------------------------------------------


 

writing of any such allocation of Bid Rate Loans.  Determinations by
Administrative Agent of the allocation of Bid Rate Loans shall be conclusive in
the absence of manifest error.

 

(g)           In the event that Borrower accepts the offer(s) contained in one
(1) or more Bid Rate Quotes in accordance with paragraph (e), the Bank(s) making
such offer(s) shall make a Bid Rate Loan in the accepted amount (as allocated,
if necessary, pursuant to paragraph (f)) on the date specified therefor, in
accordance with the procedures specified in Section 2.05.

 

(h)           Notwithstanding anything to the contrary contained herein, each
Bank shall be required to fund its Pro Rata Share of the Available Total Loan
Commitment in accordance with Section 2.01(b) despite the fact that any Bank’s
Loan Commitment may have been or may be exceeded as a result of such Bank’s
making Bid Rate Loans.

 

(i)            A Bank who is notified that it has been selected to make a Bid
Rate Loan as provided above may designate its Designated Lender (if any) to fund
such Bid Rate Loan on its behalf, as described in Section 12.16.  Any Designated
Lender which funds a Bid Rate Loan shall on and after the time of such funding
become the obligee under such Bid Rate Loan and be entitled to receive payment
thereof when due.  No Bank shall be relieved of its obligation to fund a Bid
Rate Loan, and no Designated Lender shall assume such obligation, prior to the
time the applicable Bid Rate Loan is funded.

 

SECTION 2.03.                 Swingline Loan Subfacility

 

(a)           Swingline Commitment.  Subject to the terms and conditions of this
Section 2.03, Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars to Borrower (each a “Swingline Loan”
and, collectively, the “Swingline Loans”) from time to time during the term
hereof; provided, however, that the aggregate amount of Swingline Loans
outstanding at any time shall not exceed the lesser of (i) One Hundred Million
Dollars ($100,000,000), and (ii) the Total Loan Commitment less the sum of
(A) all Loans then outstanding, excluding Swingline Loans, and (B) the
outstanding amount of all Letters of Credit (the “Swingline Commitment”). 
Subject to the limitations set forth herein, any amounts repaid in respect of
Swingline Loans may be reborrowed.

 

(b)           Swingline Borrowings.

 

(1)           Notice of Borrowing.  With respect to any Swingline Loan, Borrower
shall give Swingline Lender and Administrative Agent notice in writing which is
received by Swingline Lender and Administrative Agent not later than 2:00 p.m.
(New York City time) on the proposed date of such Swingline Loan (and confirmed
by telephone by such time), specifying (A) that a Swingline Loan is being
requested, (B) the amount of such Swingline Loan, (C) the proposed date of such
Swingline Loan, which shall be a Banking Day and (D) stating that no Default or
Event of Default has occurred and is continuing both before and after giving
effect to such Swingline Loan.  Such notice shall be irrevocable.

 

(2)           Minimum Amounts.  Each Swingline Loan shall be at least Three
Million Dollars ($3,000,000) and, or an integral multiple of One Million Dollars
($1,000,000).

 

24

--------------------------------------------------------------------------------


 

(3)           Repayment of Swingline Loans.  Each Swingline Loan shall be due
and payable on the earliest of (A) five (5) Banking Days from and including the
date of such Swingline Loan, (B) the last calendar day of the month in which
such Swingline Loan is made or (C) the Maturity Date.  If, and to the extent,
any Swingline Loans shall be due and payable on the date of any Ratable Loan,
such Swingline Loans shall first be repaid from the proceeds of such Ratable
Loan prior to the disbursement of the same to Borrower.  If, and to the extent,
a Ratable Loan is not requested prior to the earliest of the Maturity Date, the
last calendar day of the month in which such Swingline Loan is made, or the end
of the five (5) Banking Day period after such Swingline Loan was made, or unless
Borrower shall have notified Administrative Agent and the Swingline Lender prior
to 1:00 p.m. (New York City time) on the third (3rd) Banking Day after such
Swingline Loan was made that Borrower intends to reimburse Swingline Lender for
the amount of such Swingline Loan with funds other than proceeds of the Ratable
Loans, Borrower shall be deemed to have requested a Ratable Loan comprised
entirely of Base Rate Loans in the amount of the applicable Swingline Loan then
outstanding, the proceeds of which shall be used to repay such Swingline Loan to
Swingline Lender.  In addition, if (x) Borrower does not repay a Swingline Loan
on or prior to the end of such five (5) Banking Day period, or (y) a Default or
Event of Default shall have occurred during such five (5) Banking Day period,
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Borrower and Administrative Agent, demand repayment of its Swingline Loans
by way of a Ratable Loan, in which case the Borrower shall be deemed to have
requested a Ratable Loan comprised entirely of Base Rate Loans in the amount of
such Swingline Loans then outstanding, the proceeds of which shall be used to
repay such Swingline Loans to Swingline Lender.  Any Ratable Loan which is
deemed requested by the Borrower in accordance with this Section 2.03(b)(3) is
hereinafter referred to as a “Mandatory Borrowing”.  Each Bank hereby
irrevocably agrees to make Ratable Loans promptly upon receipt of notice from
Swingline Lender of any such deemed request for a Mandatory Borrowing in the
amount and in the manner specified in the preceding sentences and on the date
such notice is received by such Bank (or the next Banking Day if such notice is
received after 12:00 p.m. (New York City time)) notwithstanding (I) the amount
of the Mandatory Borrowing may not comply with the minimum amount of Ratable
Loans otherwise required hereunder, (II) whether any conditions specified in
Section 4.02 are then satisfied, (III) whether a Default or an Event of Default
then exists, (IV) failure of any such deemed request for a Ratable Loan to be
made by the time otherwise required in Section 2.06, (V) the date of such
Mandatory Borrowing (provided that such date must be a Banking Day), or (VI) any
termination of the Loan Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith; provided, however, that no Bank shall
be obligated to make Ratable Loans in respect of a Mandatory Borrowing if a
Default or an Event of Default then exists and the applicable Swingline Loan was
made by Swingline Lender without receipt of a written notice of borrowing in the
form specified in Section 2.03(b)(1) or after Administrative Agent has delivered
a notice of Default or Event of Default which has not been rescinded.

 

(4)           Purchase of Participations.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
agrees that it shall forthwith

 

25

--------------------------------------------------------------------------------


 

purchase (as of the date the Mandatory Borrowing would otherwise have occurred,
but adjusted for any payment received from the Borrower on or after such date
and prior to such purchase) from Swingline Lender such participations in the
outstanding Swingline Loans as shall be necessary to cause each such Bank to
share in such Swingline Loans ratably based upon its Pro Rata Share (determined
before giving effect to any termination of the Loan Commitments), provided that
(A) all interest payable on the Swingline Loans with respect to any
participation shall be for the account of Swingline Lender until but excluding
the day upon which the Mandatory Borrowing would otherwise have occurred, and
(B) in the event of a delay between the day upon which the Mandatory Borrowing
would otherwise have occurred and the time any purchase of a participation
pursuant to this sentence is actually made, the purchasing Bank shall be
required to pay to Swingline Lender interest on the principal amount of such
participation for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to the Federal Funds Rate, for the two (2)
Banking Days after the date the Mandatory Borrowing would otherwise have
occurred, and thereafter at a rate equal to the Base Rate.  Notwithstanding the
foregoing, no Bank shall be obligated to purchase a participation in any
Swingline Loan if a Default or an Event of Default then exists and such
Swingline Loan was made by Swingline Lender without receipt of a written notice
of borrowing in the form specified in Section 2.03(b)(1) or after Administrative
Agent has delivered a notice of Default or Event of Default which has not been
rescinded.

 

(c)           Interest Rate.  Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the Base
Rate plus the Applicable Margin for Base Rate Loans.

 

SECTION 2.04.                 Advances, Generally.  The Initial Advance shall be
at least One Million Dollars ($1,000,000) and in an integral multiple of One
Hundred Thousand Dollars ($100,000) and shall be made upon satisfaction of the
conditions set forth in Section 4.01.  Subsequent advances shall be made no more
frequently than weekly thereafter, upon satisfaction of the conditions set forth
in Section 4.02.  The amount of each advance subsequent to the Initial Advance
shall, subject to Section 2.13, be at least One Million Dollars ($1,000,000)
(unless less than One Million Dollars ($1,000,000) is available for disbursement
pursuant to the terms hereof at the time of any subsequent advance, in which
case the amount of such subsequent advance shall be equal to such remaining
availability) and in an integral multiple of One Hundred Thousand Dollars
($100,000).  Additional restrictions on the amounts and timing of, and
conditions to the making of, advances of Bid Rate Loans and Swingline Loans are
set forth in Sections 2.02 and 2.03, respectively.

 

Each advance shall be subject, in addition to the limitations and conditions
applicable to advances of the Loans generally, to Administrative Agent’s
receipt, on or immediately prior to the date the request for such advance is
made, of a certificate from the officer requesting the advance certifying that
Borrower is in compliance with all covenants enumerated in paragraphs 3(a) and
3(b) of Section 6.09 and containing covenant compliance calculations with
respect to Sections 8.02 and 8.06 only, that include the proforma adjustments

 

26

--------------------------------------------------------------------------------


 

described below, which calculations shall demonstrate Borrower’s compliance with
covenants on a proforma basis.

 

In connection with each advance of Loan proceeds, the following proforma
adjustments shall be made to the covenant compliance calculations required with
respect to Sections 8.02 and 8.06 as of the end of the most recently ended
calendar quarter for which financial results are required hereunder to have been
reported by Borrower:

 

(i)                    Total Outstanding Indebtedness and Unsecured Indebtedness
shall be adjusted by adding thereto, respectively, all Indebtedness and
Unsecured Indebtedness, respectively, that is incurred by Borrower in connection
with such advance;

 

(ii)                   Capitalization Value, shall be adjusted by adding thereto
the purchase price of any Real Property Assets (including capitalized
acquisition costs determined in accordance with GAAP) or the Net Equity Value of
any Other Investments, together with the Borrower’s Pro Rata Share of any
Unrestricted Cash and Cash Equivalents, the book value of notes and mortgage
loans receivable and marketable securities and the cost of non-marketable
securities that are acquired in connection with such advance; and

 

(iii)                  Capitalization Value of Unencumbered Assets shall be
adjusted by adding thereto the purchase price of any Real Property Assets
(including capitalized acquisition costs determined in accordance with GAAP)
that are Unencumbered Assets together with Borrower’s Pro Rata Share of any
Unrestricted Cash and Cash Equivalents and the book value of notes and mortgage
loans receivable and marketable securities and the cost of non-marketable
securities that are acquired in connection with such advance.

 

SECTION 2.05.                 Procedures for Advances.  In the case of advances
of Ratable Loans, Borrower shall submit to Administrative Agent a request for
each advance, stating the amount requested and the expected purpose for which
such advance is to be used, no later than 11:00 a.m. (New York time) on the
date, in the case of advances of Base Rate Loans, which is one (1) Banking Day,
and, in the case of advances of LIBOR Loans, which is three (3) Banking Days,
prior to the date such advance is to be made.  In the case of advances of Bid
Rate Loans, Borrower shall submit a Bid Rate Quote Request at the time specified
in Section 2.02, accompanied by a statement of the expected purpose for which
such advance is to be used. In the case of advances of Swingline Loans, Borrower
shall submit a notice of borrowing at the time specified in Section 2.03,
accompanied by a statement of the expected purpose for which such advance is to
be used.   Administrative Agent, upon its receipt and approval of the request
for advance, will so notify the Banks by facsimile.  Not later than 11:30 a.m.
(New York time) on the date of each advance, each Bank (in the case of Ratable
Loans) or the applicable Banks (in the case of Bid Rate Loans) shall, through
its Applicable Lending Office and subject to the conditions of this Agreement,
make the amount to be advanced by it on such day available to Administrative
Agent, at Administrative Agent’s Office and in immediately available funds for
the account of Borrower.  The amount so received by Administrative Agent shall,
subject to the conditions of this Agreement, be made available to Borrower, in
immediately available funds, by Administrative Agent’s to an account designated
by Borrower.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.06.                 Interest Periods; Renewals.  In the case of the
LIBOR Loans, Borrower shall select an Interest Period of any duration in
accordance with the definition of Interest Period in Section 1.01, subject to
the following limitations: (1) no Interest Period may extend beyond the Maturity
Date; (2) if an Interest Period would end on a day which is not a Banking Day,
such Interest Period shall be extended to the next Banking Day, unless such
Banking Day would fall in the next calendar month, in which event such Interest
Period shall end on the immediately preceding Banking Day; and (3) only eight
(8) discrete segments of a Bank’s Ratable Loan bearing interest at a LIBOR
Interest Rate for a designated Interest Period pursuant to a particular
Election, Conversion or Continuation, may be outstanding at any one time (each
such segment of each Bank’s Ratable Loan corresponding to a proportionate
segment of each of the other Banks’ Ratable Loans).

 

Upon notice to Administrative Agent as provided in Section 2.14, Borrower may
Continue any LIBOR Loan on the last day of the Interest Period of the same or
different duration in accordance with the limitations provided above.

 

SECTION 2.07.                 Interest.  Borrower shall pay interest to
Administrative Agent for the account of the applicable Bank on the outstanding
and unpaid principal amount of the Loans, at a rate per annum as follows:
(1) for Base Rate Loans at a rate equal to the Base Rate plus the Applicable
Margin; (2) for LIBOR Loans at a rate equal to the applicable LIBOR Interest
Rate plus the Applicable Margin; and (3) for Bid Rate Loans at a rate equal to
the applicable LIBOR Bid Rate.  Any principal amount not paid when due (when
scheduled, at acceleration or otherwise) shall bear interest thereafter, payable
on demand, at the Default Rate.

 

The interest rate on Base Rate Loans shall change when the Base Rate changes. 
Interest on Base Rate Loans, LIBOR Loans and Bid Rate Loans shall not exceed the
maximum amount permitted under applicable law.  Interest shall be calculated for
the actual number of days elapsed on the basis of a year consisting of three
hundred sixty (360) days.

 

Accrued interest shall be due and payable in arrears, (x) in the case of both
Base Rate Loans and LIBOR Loans, on the first Banking Day of each calendar month
and (y) in the case of Bid Rate Loans, at the expiration of the Interest Period
applicable thereto, but no less frequently than once every three (3) months
determined on the basis of the first (1st)  day of the Interest Period
applicable to the Loan in question; provided, however, that interest accruing at
the Default Rate shall be due and payable on demand.

 

28

--------------------------------------------------------------------------------


 

SECTION 2.08.                 Fees.  Borrower shall, during the term of the
Loans commencing as of the Closing Date, pay to Administrative Agent for the
account of each Bank a facility fee computed, on the daily Loan Commitment of
such Bank, by multiplying the aggregate Loan Commitments on such day by an
amount equal to the daily Facility Fee, calculated on the basis of a year of
three hundred sixty (360) days for the actual number of days elapsed.  The
accrued facility fee shall be due and payable in arrears on the first Banking
Day of January, April, July and October of each year, commencing on the first
such date after the Closing Date, and upon the Maturity Date (as the case may be
accelerated) or earlier termination of the Loan Commitments.

 

SECTION 2.09.                 Notes.  Any Ratable Loans and Swingline Loans made
by each Bank under this Agreement shall be evidenced by, and repaid with
interest in accordance with, a promissory note of Borrower in the form of
EXHIBIT B duly completed and executed by Borrower, in a principal amount equal
to such Bank’s Loan Commitment, payable to such Bank for the account of its
Applicable Lending Office (each such note, as the same may hereafter be amended,
modified, extended, severed, assigned, substituted, renewed or restated from
time to time, including any substitute note pursuant to Section 3.07 or 12.05, a
“Ratable Loan Note”).  The Bid Rate Loans of the Banks shall be evidenced by a
single global promissory note of Borrower in the form of EXHIBIT C, duly
completed and executed by Borrower, in the principal amount of Six Hundred
Twenty Five Million Dollars ($625,000,000), subject to adjustment pursuant to
Sections 2.16(a) and (c), payable to Administrative Agent for the account of the
respective Banks making Bid Rate Loans (such note, as the same may hereafter be
amended, modified, extended, severed, assigned, substituted, renewed or restated
from time to time, the “Bid Rate Loan Note”).  A particular Bank’s Ratable Loan
Note, together with its interest, if any, in the Bid Rate Loan Note, are
referred to collectively in this Agreement as such Bank’s “Note”; all such
Ratable Loan Notes and interests are referred to collectively in this Agreement
as the “Notes”.  The Ratable Loan Notes shall mature, and all outstanding
principal and accrued interest and other sums thereunder shall be paid in full,
on the Maturity Date, or, in the case of Swingline Loans, in accordance with
Section 2.03, in either case as the same may be accelerated.  The outstanding
principal amount of each Bid Rate Loan evidenced by the Bid Rate Loan Note, and
all accrued interest and other sums with respect thereto, shall become due and
payable to the Bank making such Bid Rate Loan at the earlier of the expiration
of the Interest Period applicable thereto or the Maturity Date, as the same may
be accelerated.

 

Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Ratable Loan Note held by it, the amount of each advance, and each
payment of principal received by such Bank for the account of its Applicable
Lending Office(s) on account of its Ratable Loans, which endorsement shall, in
the absence of manifest error, be conclusive as to the outstanding balance of
the Ratable Loans made by such Bank.  Administrative Agent is hereby authorized
by Borrower to endorse on the schedule attached to the Bid Rate Loan Note the
amount of each Bid Rate Loan, the name of the Bank making the same, the date of
the advance thereof, the interest rate applicable thereto and the expiration of
the Interest Period applicable thereto (i.e., the maturity date thereof).  The
failure by Administrative Agent or any Bank to make such notations with respect
to the Loans or each advance or payment shall not limit or otherwise affect the
obligations of Borrower under this Agreement or the Notes.

 

29

--------------------------------------------------------------------------------


 

In connection with a Refinancing Mortgage, Borrower shall deliver to the
Administrative Agent, a mortgage note, payable to the Administrative Agent for
the account of the Banks, which shall be secured by the applicable Refinancing
Mortgage. Such note shall be in such form as shall be requested by Borrower,
subject to the Administrative Agent’s reasonable approval. Each reference in
this Agreement to the “Notes” shall be deemed to refer to and include any or all
of such mortgage notes, as the context may require.

 

SECTION 2.10.                 Prepayments.

 

Without prepayment premium or penalty but subject to Section 3.05, Borrower may,
upon at least one (1) Banking Day’s notice to Administrative Agent in the case
of the Base Rate Loans, and at least three (3) Banking Days’ notice to
Administrative Agent in the case of LIBOR Loans, prepay the Ratable Loans, in
whole or in part, provided that (1) any partial prepayment under this Section
shall be in integral multiples of One Million Dollars ($1,000,000); and (2) each
prepayment under this Section shall include, at Administrative Agent’s option,
all interest accrued on the amount of principal prepaid to (but excluding) the
date of prepayment.  Borrower shall have the right to prepay Bid Rate Loans only
if so provided in the Bid Rate Loan Request, and otherwise with the consent of
the Bank or the Designated Lender that funded the Bid Rate Loan that Borrower
desires to prepay. Borrower may, from time to time on any Banking Day so long as
prior notice is given to Administrative Agent and Swingline Lender no later than
1:00 p.m. (New York City time) on the day on which Borrower intends to make such
prepayment, prepay any Swingline Loans in whole or in part in amounts
aggregating at least One Hundred Thousand Dollars ($100,000), and in an integral
multiple of One Hundred Thousand Dollars ($100,000) (or, if less, the aggregate
outstanding principal amount of all Swingline Loans then outstanding) by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment by initiating a wire transfer of the principal and interest
on the Swingline Loans no later than 1:00 P.M. (New York City time) on such day
and Borrower shall deliver a federal reference number evidencing such wire
transfer to Administrative Agent as soon as available thereafter on such day.

 

SECTION 2.11.                 Method of Payment.

 

Borrower shall make each payment under this Agreement and under the Notes not
later than 1:00 p.m. (New York time) on the date when due in Dollars to
Administrative Agent at Administrative Agent’s Office in immediately available
funds, without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Borrower shall deliver federal reference number(s) evidencing the
applicable wire transfer(s) to Administrative Agent as soon as available
thereafter on such day.  Administrative Agent will thereafter, on the day of its
receipt of each such payment(s), cause to be distributed to each Bank (1) such
Bank’s appropriate share (based upon the respective outstanding principal
amounts and interest due under the Notes of the Banks) of the payments of
principal and interest in like funds for the account of such Bank’s Applicable
Lending Office; and (2) fees payable to such Bank in accordance with the terms
of this Agreement. If and to the extent that the Administrative Agent shall
receive any such payment for the account of the Banks on or before 11:00 a.m.
(New York time) on any Banking Day, and Administrative Agent shall not have
distributed to any Bank its applicable share of such payment on such day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon paid by the Administrative Agent, for each day from the date
such

 

30

--------------------------------------------------------------------------------


 

amount should have been distributed to such Bank until the date Administrative
Agent distributes such amount to such Bank, at the Prime Rate.

 

Except to the extent provided in this Agreement, whenever any payment to be made
under this Agreement or under the Notes is due on any day other than a Banking
Day, such payment shall be made on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of the
payment of interest and other fees, as the case may be.

 

SECTION 2.12.                 Elections, Conversions or Continuation of Loans.

 

Subject to the provisions of Article III and Sections 2.06 and 2.13, Borrower
shall have the right to Elect to have all or a portion of any advance of the
Ratable Loans be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to
Convert LIBOR Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR
Loans, at any time or from time to time, provided that: (1) Borrower shall give
Administrative Agent notice of each such Election, Conversion or Continuation as
provided in Section 2.14; and (2) a LIBOR Loan may be Continued or Converted
only on the last day of the applicable Interest Period for such LIBOR Loan. 
Except as otherwise provided in this Agreement, each Election, Continuation and
Conversion shall be applicable to each Bank’s Ratable Loan in accordance with
its Pro Rata Share.

 

SECTION 2.13.                 Minimum Amounts.

 

With respect to the Ratable Loans as a whole, each Election and each Conversion
shall be in an amount at least equal to One Million Dollars ($1,000,000) and in
integral multiples of One Hundred Thousand Dollars ($100,000) or such lesser
amount as shall be available.

 

SECTION 2.14.                 Certain Notices Regarding Elections, Conversions
and Continuations of Loans.

 

Notices by Borrower to Administrative Agent of Elections, Conversions and
Continuations of LIBOR Loans shall be irrevocable and shall be effective only if
received by Administrative Agent not later than 11:00 a.m. (New York time) on
the number of Banking Days prior to the date of the relevant Election,
Conversion or Continuation specified below:

 

Notice

 

Number of
Banking Days Prior

Conversions into Base Rate Loans

 

One (1)

Elections of, Conversions into or Continuations as LIBOR Loans

 

Three (3)

 

Promptly following its receipt of any such notice, Administrative Agent shall so
advise the Banks by facsimile.  Each such notice of Election shall specify the
portion of the amount of the advance that is to be LIBOR Loans (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.06); each such notice of Conversion shall specify the
LIBOR Loans or Base Rate Loans to be Converted; and each such notice of
Conversion or Continuation shall specify the date of Conversion or Continuation
(which shall be a Banking Day), the amount thereof (subject to Section 2.13) and
the duration of the Interest Period

 

31

--------------------------------------------------------------------------------


 

applicable thereto (subject to Section 2.06).  In the event that Borrower fails
to Elect to have any portion of an advance of the Ratable Loans be LIBOR Loans,
the portion of such advance for which a LIBOR Loan Election is not made shall
constitute Base Rate Loans.  In the event that Borrower fails to Continue LIBOR
Loans within the time period and as otherwise provided in this Section, such
LIBOR Loans will be automatically Converted into Base Rate Loans on the last day
of the then current applicable Interest Period for such LIBOR Loans.

 

SECTION 2.15.                 Payments Generally.    If any Bank shall fail to
make any payment required to be made by it pursuant to Section 2.03(b)(4),
2.17(h) or 10.05, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Bank for the
benefit of the Administrative Agent, the Swingline Lender or the Fronting Bank
to satisfy such Bank’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Bank under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

SECTION 2.16.                 Changes of Loan Commitments.

 

(a)           At any time, Borrower shall have the right, without premium or
penalty, to terminate any unused Loan Commitments existing as of the date of
such termination, in whole or in part, from time to time, provided that:
(1) Borrower shall give notice of each such termination to Administrative Agent
(which shall promptly notify each of the Banks) no later than 10:00 a.m. (New
York time) on the date which is three (3) Banking Days prior to the
effectiveness of such termination; (2) the Loan Commitments of each of the Banks
must be terminated (and, in the case of a partial termination, on a pro rata
basis) (taking into account, however, Section 2.02(h)) and simultaneously with
those of the other Banks; and (3) each partial termination of the Loan
Commitments in the aggregate (and corresponding reduction of the Total Loan
Commitment) shall be in an integral multiple of One Million Dollars
($1,000,000). A reduction of the unused Loan Commitments pursuant to this
Section 2.16 shall not effect a reduction in the Swingline Commitment (unless so
elected by the Borrower) until the aggregate unused Loan Commitments have been
reduced to an amount equal to or less than the Swingline Commitment.

 

(b)           The Loan Commitments and the Swingline Commitment, to the extent
terminated, may not be reinstated.

 

(c)           Unless a Default or an Event of Default has occurred and is
continuing, Borrower, by written notice to Administrative Agent, may request on
up to four (4) occasions during the term of this Agreement that the Total Loan
Commitment be increased by an amount not less than Twenty Five Million Dollars
($25,000,000) per request and not more than Five Hundred Million Dollars
($500,000,000) in the aggregate (such that the Total Loan Commitment after such
increase shall never exceed One Billion Seven Hundred Fifty Million Dollars
($1,750,000,000)); provided that for any such request (a) the Borrower shall not
have delivered an Extension Notice prior to, or simultaneously with, such
request, (b) any Bank which is a party to this Agreement prior to such request
for increase, at its sole discretion, may elect to increase its Loan Commitment
but shall not have any obligation to so increase its Loan Commitment, and

 

32

--------------------------------------------------------------------------------


 

(c) in the event that each Bank does not elect to increase its Loan Commitment,
the Lead Arrangers shall use commercially reasonable efforts to locate
additional Qualified Institutions willing to hold commitments for the requested
increase, and Borrower may also identify additional Qualified Institutions
willing to hold commitments for the requested increase; provided however that
Administrative Agent, the Swingline Lender and each Fronting Bank shall have the
right to approve any such additional Qualified Institutions, which approval will
not be unreasonably withheld or delayed.  In the event that Qualified
Institutions commit to any such increase, the Total Loan Commitment and the Loan
Commitments of the committed Banks shall be increased, the Pro Rata Shares of
the Banks shall be adjusted, new Notes shall be issued, Borrower shall make such
borrowings and repayments as shall be necessary to effect the reallocation of
the Ratable Loans so that the Ratable Loans are held by the Banks in accordance
with their Pro Rata Shares after giving effect to such increase, and other
changes shall be made to the Loan Documents as may be necessary to reflect the
aggregate amount, if any, by which Banks have agreed to increase their
respective Loan Commitments or make new Loan Commitments in response to the
Borrower’s request for an increase in the Total Loan Commitment pursuant to this
Section 2.16(c), in each case without the consent of the Banks other than those
Banks increasing their Loan Commitments.  The fees payable by Borrower upon any
such increase in the Total Loan Commitment shall be agreed upon by the Lead
Arranger and Borrower at the time of such increase.

 

Notwithstanding the foregoing, nothing in this Section 2.16(c) shall constitute
or be deemed to constitute an agreement by any Bank to increase its Loan
Commitment hereunder.

 

SECTION 2.17.                 Letters of Credit.

 

(a)           Borrower, by notice to Administrative Agent and the Fronting Bank,
may request, in lieu of advances of proceeds of the Ratable Loans, that the
Fronting Bank issue unconditional, irrevocable standby letters of credit (each,
a “Letter of Credit”) for the account of Borrower or its designee (which shall
be an Affiliate of Borrower) (it being understood that the issuance of a Letter
of Credit for the account of a designee shall not in any way relieve Borrower of
any of its obligations hereunder), payable by sight drafts, for such
beneficiaries and with such other terms as Borrower shall specify.  Unless the
Fronting Bank has received written notice from the Administrative Agent, not
less than one (1) Banking Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.02 shall not have been satisfied, then,
subject to the terms and conditions hereof, the Fronting Bank, on the requested
date, shall issue a Letter of Credit for the account of the Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the Fronting Bank’s usual and customary business practices. Promptly upon
issuance of a Letter of Credit, the Fronting Bank shall notify Administrative
Agent and Administrative Agent shall notify each of the Banks by telephone or by
facsimile.

 

(b)           The amount of any such Letter of Credit shall be limited to the
lesser of (1) Four Hundred Million Dollars ($400,000,000) less the aggregate
face amount of all other Letters of Credit then issued and outstanding or
(2) the Available Total Loan Commitment, it being understood that the amount of
each Letter of Credit issued and outstanding shall effect a reduction, by an
equal amount, of the Available Total Loan Commitment as provided in Section

 

33

--------------------------------------------------------------------------------


 

2.01(b) (such reduction to be allocated to each Bank’s Loan Commitment ratably
in accordance with the Banks’ respective Pro Rata Shares).

 

(c)           The amount of each Letter of Credit shall be further subject to
the conditions and limitations applicable to amounts of advances set forth in
Section 2.04 and the procedures for the issuance of each Letter of Credit shall
be the same as the procedures applicable to the making of advances as set forth
in the first sentence of Section 2.05.

 

(d)           The Fronting Bank’s issuance of each Letter of Credit shall be
subject to Borrower’s satisfaction of all conditions precedent to its
entitlement to an advance of proceeds of the Loans.

 

(e)           Each Letter of Credit shall (i) unless approved by the
Administrative Agent and the Fronting Bank, expire no later than the earlier of
(x) fourteen (14) days prior to the Maturity Date or (y) one (1) year after the
date of its issuance (without regard to any automatic renewal provisions
thereof), and (ii) be in a minimum amount of One Hundred Thousand Dollars
($100,000), or such lesser amount approved by the Fronting Bank. In no event
shall a Letter of Credit expire later than the first anniversary of the Maturity
Date. Notwithstanding the foregoing, in the event that, with the approval of the
Administrative Agent and the Fronting Bank, any Letters of Credit are issued and
outstanding on the date that is fourteen (14) days prior to the Maturity Date,
Borrower shall deliver to Administrative Agent on such date by wire transfer of
immediately available funds a cash deposit in the amount of such Letters of
Credit in accordance with the provisions of Section 2.17(i).  Such funds shall
be held by Administrative Agent in an interest bearing account and applied to
repay the amount of each drawing under such Letters of Credit on or after the
Maturity Date.  Such funds, with any interest earned thereon, will be returned
to Borrower (and may be returned from time to time with respect to any
applicable Letter of Credit) on the earlier of (a) the date that the applicable
Letter of Credit or Letters of Credit expire in accordance with their terms; and
(b) the date that the applicable Letter of Credit or Letters of Credit are
cancelled.

 

(f)            In connection with, and as a further condition to the issuance
of, each Letter of Credit, Borrower shall execute and deliver to the Fronting
Bank an application for the Letter of Credit in such form, and together with
such other documents, opinions and assurances, as the Fronting Bank shall
reasonably require.

 

(g)           In connection with each Letter of Credit, Borrower hereby
covenants to pay (i) to Administrative Agent, quarterly in arrears (on the first
Banking Day of each calendar quarter following the issuance of such Letter of
Credit), a fee, payable to Administrative Agent for the account of the Banks,
computed daily (calculated on the basis of a year of three hundred sixty (360)
days for the actual number of days elapsed) on the face amount of such Letter of
Credit issued and outstanding at a rate per annum equal to the “Banks’ L/C Fee
Rate” (as hereinafter defined) and (ii) to the Fronting Bank, payable quarterly
in arrears, a fee, payable to the Fronting Bank for its own account, computed
daily (calculated on the basis of a year of three hundred sixty (360) days for
the actual number of days elapsed) on the amount of such Letter of Credit issued
and outstanding at a rate per annum equal to 0.125%, if the Fronting Bank shall
be JPMorgan Chase Bank, N.A., or such other amount as Borrower shall agree upon
with such other Bank as Borrower designates as a Fronting Bank in accordance
with the provisions hereof.

 

34

--------------------------------------------------------------------------------


 

Administrative Agent shall have no responsibility for the collection of the fee
for any Letter of Credit that is payable to the Fronting Bank.  For purposes of
this Agreement, the “Banks’ L/C Fee Rate” shall mean, provided no Event of
Default has occurred and is continuing, a rate per annum (calculated on the
basis of a year of three hundred sixty (360) days for the actual number of days
elapsed) equal to the Applicable Margin for LIBOR Loans and, in the event an
Event of Default has occurred and is continuing, a rate per annum (calculated on
the basis of a year of three hundred sixty (360) days for the actual number of
days elapsed) equal to 3%.  It is understood and agreed that the last
installment of the fees provided for in this paragraph (g) with respect to any
particular Letter of Credit shall be due and payable on the first day of the
calendar quarter following the surrender or cancellation, of such Letter of
Credit.

 

(h)           The Fronting Bank shall promptly notify Administrative Agent of
any drawing under a Letter of Credit issued by such Fronting Bank.  The parties
hereto acknowledge and agree that, immediately upon notice from Administrative
Agent of any drawing under a Letter of Credit, each Bank shall, notwithstanding
the existence of a Default or Event of Default or the non-satisfaction of any
conditions precedent to the making of an advance of the Loans, advance proceeds
of its Ratable Loan, in an amount equal to its Pro Rata Share of such drawing,
which advance shall be made to Administrative Agent for disbursement to the
Fronting Bank issuing such Letter of Credit to reimburse the Fronting Bank, for
its own account, for such drawing.  Each of the Banks further acknowledges that
its obligation to fund its Pro Rata Share of drawings under Letters of Credit as
aforesaid shall survive the Banks’ termination of this Agreement or enforcement
of remedies hereunder or under the other Loan Documents.  If any Ratable Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under any
applicable bankruptcy law with respect to Borrower), then each of the Banks
shall purchase (on the date such Ratable Loan would otherwise have been made)
from the Fronting Bank a participation interest in any unreimbursed drawing in
an amount equal to its Pro Rata Share of such unreimbursed drawing.

 

(i)            Borrower agrees, upon and during the occurrence of an Event of
Default and at the request of Administrative Agent, (x) to deposit with
Administrative Agent cash collateral in the amount of all the outstanding
Letters of Credit, which cash collateral is hereby pledged and shall be held by
Administrative Agent for the benefit of the Banks and the Fronting Banks in an
account as security for Borrower’s obligations in connection with the Letters of
Credit and (y) to execute and deliver to Administrative Agent such documents as
Administrative Agent requests to confirm and perfect the assignment of such cash
collateral and such account to Administrative Agent for the benefit of the
Banks.  Any such cash collateral deposited with Administrative Agent shall be
returned immediately to Borrower upon the cure of such Event of Default.

 

(j)            It is hereby acknowledged and agreed by the Borrower, the
Administrative Agent and all the Banks party hereto that on the Closing Date,
the letters of credit previously issued by Bank of America, N.A., and/or
JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank) as “Fronting
Bank” under the Existing 2007 Credit Agreement shall be transferred to this
Agreement and shall be deemed to be Letters of Credit hereunder.

 

35

--------------------------------------------------------------------------------


 

SECTION 2.18.                 Extension Option.  Borrower may extend the
Maturity Date one time only for a period of one (1) year upon satisfaction of
the following terms and conditions: (i) delivery by Borrower of a written notice
to Administrative Agent (the “Extension Notice”) on or before a date that is not
more than one hundred twenty (120) days nor less than one (1) month prior to the
Maturity Date, which Extension Notice Administrative Agent shall promptly
deliver to the Banks, which Extension Notice shall include a certification dated
as of the date of the Extension Notice signed by a duly authorized signatory of
Borrower, stating, to the best of the certifying party’s knowledge, (x) all
representations and warranties contained in this Agreement and in each of the
other Loan Documents are true and correct on and as of the date of the Extension
Notice (except in those cases where such representation or warranty expressly
relates to an earlier date and except for changes in factual circumstances not
prohibited under the Loan Documents), and (y) no Event of Default has occurred
and is continuing; (ii) no Event of Default shall have occurred and be
continuing on the original Maturity Date (the “Extension Date”), and
(iii) Borrower shall pay to Administrative Agent on or before the Extension Date
a fee equal to 0.20% of the Total Loan Commitment on the Extension Date, which
fee shall be distributed by Administrative Agent pro rata to each of the Banks
based on each Bank’s Pro Rata Share.  Borrower’s delivery of the Extension
Notice shall be irrevocable.

 

ARTICLE III

 

YIELD PROTECTION; ILLEGALITY; ETC.

 

SECTION 3.01.                 Additional Costs.  Borrower shall pay directly to
each Bank from time to time on demand such amounts as such Bank may reasonably
determine to be necessary to compensate it for any increased costs which such
Bank determines are attributable to its making or maintaining a LIBOR Loan or a
Bid Rate Loan, or its obligation to make or maintain a LIBOR Loan or a Bid Rate
Loan, or its obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder,
or any reduction in any amount receivable by such Bank hereunder in respect of
its LIBOR Loan or Bid Rate Loan(s) or such obligations (such increases in costs
and reductions in amounts receivable being herein called “Additional Costs”), in
each case resulting from any Regulatory Change which:

 

(1)           changes the basis of taxation of any amounts payable to such Bank
under this Agreement or the Notes in respect of any such LIBOR Loan or Bid Rate
Loan (other than (i) changes in the rate of general corporate, franchise, branch
profit, net income or other income tax imposed on such Bank or its Applicable
Lending Office or (ii) a tax described in Section 10.13); or

 

(2)           (other than to the extent the LIBOR Reserve Requirement is taken
into account in determining the LIBOR Rate at the commencement of the applicable
Interest Period) imposes or modifies any reserve, special deposit, deposit
insurance or assessment, minimum capital, capital ratio or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Bank (including any LIBOR Loan or Bid Rate Loan or
any deposits referred to in the definition of “LIBOR Interest Rate” in
Section 1.01), or any commitment of such Bank (including such Bank’s Loan
Commitment hereunder); or

 

36

--------------------------------------------------------------------------------


 

(3)           imposes any other condition (unrelated to the basis of taxation
referred to in paragraph (1) above) affecting this Agreement or the Notes (or
any of such extensions of credit or liabilities).

 

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank becomes
subject to restrictions on the amount of such a category of liabilities or
assets which it may hold, then, if such Bank so elects by notice to Borrower
(with a copy to Administrative Agent), the obligation of such Bank to permit
Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall
be suspended (in which case the provisions of Section 3.04 shall be applicable)
until such Regulatory Change ceases to be in effect.

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

 

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

 

Notwithstanding anything contained in this Article III to the contrary, Borrower
shall only be obligated to pay any amounts due under this Section 3.01 or under
Section 3.06 if, and a Bank shall not exercise any right under this Section 3.01
or Sections 3.02, 3.03, 3.04 or 3.06 unless, the applicable Bank is generally
imposing a similar charge on, or otherwise similarly enforcing its agreements
with, its other similarly situated borrowers.  In addition, Borrower shall not
be obligated to compensate any Bank under any such provision for any amounts
attributable to any period which is more than one (1) year prior to such Bank’s
delivery of notice thereof to Borrower.

 

SECTION 3.02.                 Limitation on Types of Loans.  Anything herein to
the contrary notwithstanding, if, on or prior to the determination of the LIBOR
Interest Rate for any Interest Period:

 

(1)           Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of “LIBOR Interest Rate” in Section 1.01 are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for the LIBOR Loans or Bid Rate Loans
as provided in this Agreement; or

 

(2)           a Bank reasonably determines (which determination shall be
conclusive) and promptly notifies Administrative Agent that the relevant rates
of interest referred to in the definition of “LIBOR Interest Rate” in
Section 1.01 upon the basis of which the rate of interest for LIBOR Loans or Bid
Rate Loans for such Interest Period is to be

 

37

--------------------------------------------------------------------------------


 

determined do not adequately cover the cost to such Bank of making or
maintaining such LIBOR Loan or Bid Rate Loan for such Interest Period;

 

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans or Bid Rate Loans, either (x) prepay the affected LIBOR Loans or Bid Rate
Loans pursuant to Section 3.07 or (y) Convert the affected LIBOR Loans into Base
Rate Loans in accordance with Section 2.12 or convert the rate of interest under
the affected Bid Rate Loans to the rate applicable to Base Rate Loans by
following the same procedures as are applicable for Conversions into Base Rate
Loans set forth in Section 2.12.

 

SECTION 3.03.                 Illegality.  Notwithstanding any other provision
of this Agreement, in the event that it becomes unlawful for any Bank or its
Applicable Lending Office to honor its obligation to make or maintain a LIBOR
Loan or Bid Rate Loan hereunder, to allow Elections or Continuations of a LIBOR
Loan or to Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall
promptly notify Administrative Agent and Borrower thereof and such Bank’s
obligation to make or maintain a LIBOR Loan or Bid Rate Loan, or to permit
Elections of, to Continue, or to Convert its Base Rate Loan into, a LIBOR Loan
shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such time as such Bank may again make and maintain a LIBOR
Loan or Bid Rate Loan.

 

SECTION 3.04.                 Treatment of Affected Loans.  If the obligations
of any Bank to make or maintain a LIBOR Loan or a Bid Rate Loan, or to permit an
Election of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base
Rate Loan into a LIBOR Loan, are suspended pursuant to Section 3.01 or 3.03
(each LIBOR Loan or Bid Rate Loan so affected being herein called an “Affected
Loan”), such Bank’s Affected Loan shall be automatically Converted into a Base
Rate Loan (or, in the case of an Affected Loan that is a Bid Rate Loan, the
interest rate thereon shall be converted to the rate applicable to Base Rate
Loans) on the last day of the then current Interest Period for the Affected Loan
(or, in the case of a Conversion or conversion resulting from Section 3.01 or
3.03, on such earlier date as such Bank may specify to Borrower).

 

To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan (or to its Bid Rate Loan bearing interest at the
converted rate) and such Bank shall have no obligation to Convert its Base Rate
Loan into a LIBOR Loan.

 

SECTION 3.05.                 Certain Compensation.  Other than in connection
with a Conversion of an Affected Loan, Borrower shall pay to Administrative
Agent for the account of the applicable Bank, upon the request of such Bank
through Administrative Agent which request includes a calculation of the
amount(s) due, such amount or amounts as shall be sufficient (in the reasonable
opinion of such Bank) to compensate it for any loss, cost or expense which such
Bank reasonably determines is attributable to:

 

38

--------------------------------------------------------------------------------


 

(1)           any payment or prepayment of a LIBOR Loan or Bid Rate Loan made by
such Bank, or any Conversion of a LIBOR Loan (or conversion of the rate of
interest on a Bid Rate Loan) made by such Bank, in any such case on a date other
than the last day of an applicable Interest Period, whether by reason of
acceleration or otherwise;

 

(2)           any failure by Borrower for any reason to Convert a LIBOR Loan or
a Base Rate Loan or to Continue a LIBOR Loan, as the case may be, to be
Converted or Continued by such Bank on the date specified therefor in the
relevant notice under Section 2.14;

 

(3)           any failure by Borrower to borrow (or to qualify for a borrowing
of) a LIBOR Loan or Bid Rate Loan which would otherwise be made hereunder on the
date specified in the relevant Election notice under Section 2.14 or Bid Rate
Quote acceptance under Section 2.02(e) given or submitted by Borrower; or

 

(4)           any failure by Borrower to prepay a LIBOR Loan or Bid Rate Loan on
the date specified in a notice of prepayment.

 

Without limiting the foregoing, such compensation shall include an amount equal
to the present value (using as the discount rate an interest rate equal to the
rate determined under (2) below) of the excess, if any, of (1) the amount of
interest (less the Applicable Margin) which otherwise would have accrued on the
principal amount so paid, prepaid, Converted or Continued (or not Converted,
Continued or borrowed) for the period from the date of such payment, prepayment,
Conversion or Continuation (or failure to Convert, Continue or borrow) to the
last day of the then current applicable Interest Period (or, in the case of a
failure to Convert, Continue or borrow, to the last day of the applicable
Interest Period which would have commenced on the date specified therefor in the
relevant notice) at the applicable rate of interest for the LIBOR Loan or Bid
Rate Loan provided for herein, over (2) the amount of interest (as reasonably
determined by such Bank) based upon the interest rate which such Bank would have
bid in the London interbank market for Dollar deposits, for amounts comparable
to such principal amount and maturities comparable to such period.  A
determination of any Bank as to the amounts payable pursuant to this
Section shall be conclusive absent manifest error.

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

 

39

--------------------------------------------------------------------------------


 

SECTION 3.06.                 Capital Adequacy.  If any Bank shall have
determined that, after the date hereof, due to any Regulatory Change or the
adoption of, or any change in, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on capital of such Bank (or its Parent) as
a consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within fifteen (15) days after demand by such Bank (with a copy to
Administrative Agent), Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank (or its Parent) for such reduction.  A
certificate of any Bank claiming compensation under this Section, setting forth
in reasonable detail the basis therefor, shall be conclusive absent manifest
error.  The obligations of Borrower under this Section shall survive the
repayment of all amounts due under or in connection with any of the Loan
Documents and the termination of the Loan Commitments in respect of the period
prior to such termination.

 

SECTION 3.07.                 Substitution of Banks.  If any Bank (an “Affected
Bank”) (i) makes demand upon Borrower for (or if Borrower is otherwise required
to pay) Additional Costs pursuant to Section 3.01, (ii) is unable to make or
maintain a LIBOR Loan or Bid Rate Loan as a result of a condition described in
Section 3.03 or clause (2) of Section 3.02 or (iii) has any increased costs as
described in Section 3.06, Borrower may, within ninety (90) days of receipt of
such demand or notice (or the occurrence of such other event causing Borrower to
be required to pay Additional Costs or other amounts or causing the condition
described in Section 3.03, in clause (2) of Section 3.02 or in Section 3.06 to
be applicable to occur), as the case may be, give written notice (a “Replacement
Notice”) to Administrative Agent and to each Bank of Borrower’s intention either
(x) to prepay in full the Affected Bank’s Note and to terminate the Affected
Bank’s entire Loan Commitment or (y) to replace the Affected Bank with another
financial institution (the “Replacement Bank”) designated in such Replacement
Notice.  After its replacement, an Affected Bank shall remain entitled to the
benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior
to its replacement.

 

In the event Borrower opts to give the notice provided for in clause (x) above,
and if the Affected Bank shall not agree within thirty (30) days of its receipt
thereof to waive the payment of the Additional Costs or other amounts in
question or the effect of the circumstances described in Section 3.03, in clause
(2) of Section 3.02 or in Section 3.06, then, so long as no Default or Event of
Default shall exist, Borrower may (notwithstanding the provisions of clause
(2) of Section 2.16(a)) terminate the Affected Bank’s entire Loan Commitment,
provided that in connection therewith it pays to the Affected Bank all
outstanding principal and accrued and unpaid interest under the Affected Bank’s
Note, together with all other amounts, if any, due from Borrower to the Affected
Bank, including all amounts properly demanded and unreimbursed under Sections
3.01 and 3.05.  After any termination as provided in this paragraph, an Affected
Bank shall remain entitled to the benefits of Sections 3.01, 3.06, 10.13 and
12.04 in respect of the period prior to such termination.

 

40

--------------------------------------------------------------------------------


 

In the event Borrower opts to give the notice provided for in clause (y) above,
and if (i) Administrative Agent shall, within thirty (30) days of its receipt of
the Replacement Notice, notify Borrower and each Bank in writing that the
Replacement Bank is reasonably satisfactory to Administrative Agent and (ii) the
Affected Bank shall not, prior to the end of such thirty (30) day period, agree
to waive the payment of the Additional Costs in question or the effect of the
circumstances described in Section 3.03, clause (2) of Section 3.02, or
Section 3.06 then the Affected Bank shall, so long as no Default or Event of
Default shall exist, assign its Note and all of its rights and obligations under
this Agreement to the Replacement Bank, and the Replacement Bank shall assume
all of the Affected Bank’s rights and obligations, pursuant to an agreement,
substantially in the form of an Assignment and Assumption Agreement, executed by
the Affected Bank and the Replacement Bank.  In connection with such assignment
and assumption, the Replacement Bank shall pay to the Affected Bank an amount
equal to the outstanding principal amount under the Affected Bank’s Note plus
all interest accrued thereon, plus all other amounts, if any (other than the
Additional Costs in question), then due and payable to the Affected Bank;
provided, however, that prior to or simultaneously with any such assignment and
assumption, Borrower shall have paid to such Affected Bank all amounts properly
demanded and unreimbursed under Sections 3.01 and 3.05.  Upon the effective date
of such assignment and assumption, the Replacement Bank shall become a Bank
Party to this Agreement and shall have all the rights and obligations of a Bank
as set forth in such Assignment and Assumption Agreement, and the Affected Bank
shall be released from its obligations hereunder, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this Section, a substitute Ratable Loan Note shall be issued to the
Replacement Bank by Borrower, in exchange for the return of the Affected Bank’s
Ratable Loan Note.  The obligations evidenced by such substitute note shall
constitute “Obligations” for all purposes of this Agreement and the other Loan
Documents.  If the Replacement Bank is not incorporated under the laws of the
United States of America or a state thereof, it shall, prior to the first date
on which interest or fees are payable hereunder for its account, deliver to
Borrower and Administrative Agent a certification as to exemption from deduction
or withholding of any United States federal income taxes in accordance with
Section 10.13.  Each Replacement Bank shall be deemed to have made the
representations contained in, and shall be bound by the provisions of,
Section 10.13.   After any assignment as provided in this paragraph, an Affected
Bank shall remain entitled to the benefits of Sections 3.01, 3.06, 10.13 and
12.04 in respect of the period prior to such assignment.

 

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

 

SECTION 3.08.                 Obligation of Banks to Mitigate.

 

Each Bank agrees that, as promptly as practicable after such Bank has actual
knowledge of the occurrence of an event or the existence of a condition that
would cause such Bank to become an Affected Bank or that would entitle such Bank
to receive payments under Sections 3.01, 3.02, 3.03 or 3.06, it will, to the
extent not inconsistent with any applicable legal or regulatory restrictions,
use reasonable efforts (i) to make, issue, fund, or maintain the Loan Commitment
of such Bank or the affected Loans of such Bank through another lending office
of such Bank, or (ii) take such other measures as such Bank may deem reasonable,
if as a result

 

41

--------------------------------------------------------------------------------


 

thereof the circumstances that would cause such Bank to be an Affected Bank
would cease to exist or the additional amounts that would otherwise be required
to be paid to such Bank pursuant to Sections 3.01, 3.02, 3.03 or 3.06 would be
reduced and if, as determined by such Bank in its sole discretion, the making,
issuing, funding, or maintaining of such Loan Commitment or Loans through such
other lending office or in accordance with such other measures, as the case may
be, would not otherwise adversely affect such Loan Commitment or Loans or would
not be otherwise disadvantageous to the interests of such Bank.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.01.                 Conditions Precedent to the Loans.  The
obligations of the Banks hereunder and the obligation of each Bank to make the
Initial Advance are subject to the condition precedent that Administrative Agent
shall have received on or before the Execution Date (other than with respect to
paragraphs (11), (14) and (18) below, which shall be required by the Closing
Date) each of the following documents, and each of the following requirements
shall have been fulfilled:

 

(1)           Fees and Expenses.  The payment of all fees and expenses owed to
or incurred by Administrative Agent in connection with the origination of the
Loans (including, without limitation, the reasonable fees and expenses of legal
counsel);

 

(2)           Note.  A Ratable Loan Note for each Bank and the Bid Rate Loan
Note for Administrative Agent, each duly executed by Borrower;

 

(3)           Financial Statements.  Audited Borrower’s Consolidated Financial
Statements as of and for the year ended December 31, 2010;

 

(4)           Certificates of Limited Partnership/Trust.  A copy of the
Certificate of Limited Partnership for Borrower and a copy of the articles of
trust of General Partner, each certified by the appropriate Secretary of State
or equivalent state official;

 

(5)           Agreements of Limited Partnership/Bylaws.  A copy of the Agreement
of Limited Partnership for Borrower and a copy of the bylaws of General Partner,
including all amendments thereto, each certified by the Secretary or an
Assistant Secretary of General Partner as being in full force and effect on the
Execution Date;

 

(6)           Good Standing Certificates.  A certified copy of a certificate
from the Secretary of State or equivalent state official of the states where
Borrower and General Partner are organized, dated as of the most recent
practicable date, showing the good standing or partnership qualification of
(i) Borrower and (ii) General Partner;

 

(7)           Foreign Qualification Certificates.  A certified copy of a
certificate from the Secretary of State or equivalent state official of the
state where Borrower and General Partner maintain their principal place of
business, dated as of the most recent practicable

 

42

--------------------------------------------------------------------------------


 

date, showing the qualification to transact business in such state as a foreign
limited partnership or foreign trust, as the case may be, for (i) Borrower and
(ii) General Partner;

 

(8)           Resolutions.  A copy of a resolution or resolutions adopted by the
Board of Trustees of General Partner, certified by the Secretary or an Assistant
Secretary of General Partner as being in full force and effect on the Execution
Date, authorizing the Loans provided for herein and the execution, delivery and
performance of the Loan Documents to be executed and delivered by General
Partner hereunder on behalf Borrower;

 

(9)           Incumbency Certificate.  A certificate, signed by the Secretary or
an Assistant Secretary of General Partner and dated the Execution Date, as to
the incumbency, and containing the specimen signature or signatures, of the
Persons authorized to execute and deliver the Loan Documents to be executed and
delivered by it and Borrower hereunder;

 

(10)         Solvency Certificate.  A Solvency Certificate, duly executed, from
Borrower;

 

(11)         Opinion of Counsel for Borrower.  Favorable opinions, dated as of
the Closing Date, from counsels for Borrower and General Partner, as to such
matters as Administrative Agent may reasonably request;

 

(12)         Authorization Letter.  The Authorization Letter, duly executed by
Borrower;

 

(13)         Intentionally Omitted.

 

(14)         Request for Advance.  A request for an advance in accordance with
Section 2.05;

 

(15)         Certificate.  The following statements shall be true and
Administrative Agent shall have received a certificate dated as of the Execution
Date signed by a duly authorized signatory of Borrower stating, to the best of
the certifying party’s knowledge, the following:

 

(a)           All representations and warranties contained in this Agreement and
in each of the other Loan Documents are true and correct on and as of the
Execution Date as though made on and as of such date, and

 

(b)           No Default or Event of Default has occurred and is continuing;

 

(16)         Compliance Certificate.  A certificate of the sort required by
paragraph (3) of Section 6.09; and

 

(17)         Insurance.  Evidence of the insurance described in Section 5.17.

 

43

--------------------------------------------------------------------------------


 

(18)         Existing 2007 Credit Agreement.  Repayment, with the proceeds of
the Initial Advance, of all loans under the Existing 2007 Credit Agreement and
termination of the Existing 2007 Credit Agreement (other than those provisions
of the Existing 2007 Credit Agreement which, by their terms, expressly survive
such termination).

 

SECTION 4.02.                 Conditions Precedent to Advances After the Initial
Advance.  The obligation of each Bank to make any advance of the Loans or issue,
renew or increase the amount of any Letter of Credit subsequent to the Initial
Advance shall be subject to satisfaction of the following conditions precedent:

 

(1)           No Default or Event of Default shall have occurred and be
continuing;

 

(2)           Each of the representations and warranties of Borrower contained
in this Agreement and in each of the other Loan Documents shall be true and
correct as of the date of the advance, issuance, renewal or increase (except in
those cases where such representation or warranty expressly relates to an
earlier date and except for changes in factual circumstances permitted
hereunder); and

 

(3)           Administrative Agent shall have received a request for an advance
in accordance with Section 2.05.

 

SECTION 4.03.                 Deemed Representations.  Each request by Borrower
for, and acceptance by Borrower of, an advance of proceeds of the Loans or the
issuance, renewal or increase of any Letter of Credit, shall constitute a
representation and warranty by Borrower that, as of both the date of such
request and the date of such advance, issuance, renewal or increase (1) no
Default or Event of Default has occurred and is continuing as of the date of
such advance, issuance, renewal or increase, and (2) each of the representations
and warranties by Borrower contained in this Agreement and in each of the other
Loan Documents is true and correct in all material respects on and as of such
date with the same effect as if made on and as of such date, except where such
representation or warranty expressly relates to an earlier date and except for
changes in factual circumstances not prohibited hereunder.  In addition, the
request by Borrower for, and acceptance by Borrower of, the Initial Advance
shall constitute a representation and warranty by Borrower that, as of the
Closing Date, each certificate delivered pursuant to Section 4.01 is true and
correct.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and each Bank as
follows:

 

44

--------------------------------------------------------------------------------


 

SECTION 5.01.                 Existence.  Borrower is a limited partnership duly
organized and existing under the laws of the State of Delaware, with its
principal executive office in the State of New York, and is duly qualified as a
foreign limited partnership, properly licensed, in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns properties or conducts business except where the failure to be so qualified
or to obtain such authority would not constitute a Material Adverse Change. 
Each of its Consolidated Businesses is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization and has all
requisite authority to conduct its business in each jurisdiction in which it
owns property or conducts business, except where the failure to be so qualified
or to obtain such authority would not constitute a Material Adverse Change. 
General Partner is a REIT duly organized and existing under the laws of the
State of Maryland, with its principal executive office in the State of New York,
is duly qualified as a foreign corporation or trust and properly licensed and in
good standing in each jurisdiction where the failure to qualify or be licensed
would constitute a Material Adverse Change.  The common shares of beneficial
interest of General Partner are listed on the New York Stock Exchange.

 

SECTION 5.02.                 Corporate/Partnership Powers.  The execution,
delivery and performance of this Agreement and the other Loan Documents required
to be delivered by Borrower hereunder are within its partnership authority, have
been duly authorized by all requisite action, and are not in conflict with the
terms of any organizational instruments of such entity, or any instrument or
agreement to which Borrower or General Partner is a party or by which Borrower,
General Partner or any of their respective assets may be bound or affected.

 

SECTION 5.03.                 Power of Officers.  The officers of General
Partner executing the Loan Documents required to be delivered by it on behalf of
Borrower hereunder have been duly elected or appointed and were fully authorized
to execute the same at the time each such Loan Document was executed.

 

SECTION 5.04.                 Power and Authority; No Conflicts; Compliance With
Laws.  The execution and delivery of, and the performance of the obligations
required to be performed by Borrower under, the Loan Documents do not and will
not (a) violate any provision of, or, except for those which have been made or
obtained, require any filing (other than SEC disclosure filings), registration,
consent or approval under, any Law (including, without limitation, Regulation
U), order, writ, judgment, injunction, decree, determination or award presently
in effect having applicability to it, except for such violations, or filings,
registrations, consents and approvals which if not done or obtained would not
likely cause a Material Adverse Change to occur, (b) result in a breach of or
constitute a default under or require any consent under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which it may be
a party or by which it or its properties may be bound or affected except for
consents which have been obtained or which if not obtained are not likely to
cause a Material Adverse Change to occur, (c) result in, or require, the
creation or imposition of any Lien, upon or with respect to any of its
properties now owned or hereafter acquired which would likely cause a Material
Adverse Change to occur, or (d) cause it to be in default under any such Law,
order, writ, judgment, injunction, decree, determination or award or any such
indenture, agreement, lease or instrument which would likely cause a Material
Adverse Change to occur; to the best of its knowledge, Borrower is in compliance
with all Laws applicable to it and its properties where the failure to be in
compliance would cause a Material Adverse Change to occur.

 

45

--------------------------------------------------------------------------------


 

SECTION 5.05.                 Legally Enforceable Agreements.  Each Loan
Document is a legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally, as well as general principles of equity.

 

SECTION 5.06.                 Litigation.  Except as disclosed in General
Partner’s SEC Reports existing as of the date hereof, there are no
investigations, actions, suits or proceedings pending or, to its knowledge,
threatened against Borrower, General Partner or any of their Affiliates before
any court or arbitrator or any Governmental Authority reasonably likely to
(i) have a material effect on Borrower’s ability to repay the Loans, (ii) result
in a Material Adverse Change, or (iii) affect the validity or enforceability of
any Loan Document.

 

SECTION 5.07.                 Good Title to Properties.  Borrower and each of
its Material Affiliates have good, marketable and legal title to all of the
properties and assets each of them purports to own (including, without
limitation, those reflected in the December 31, 2010 financial statements
referred to in Sections 4.01(3) and 5.15 and only with exceptions which do not
materially detract from the value of such property or assets or the use thereof
in Borrower’s and such Affiliate’s businesses, and except to the extent that any
such properties and assets have been encumbered or disposed of since the date of
such financial statements without violating any of the covenants contained in
Article VII or elsewhere in this Agreement) and except where failure to comply
with the foregoing would likely result in a Material Adverse Change.  Borrower
and its Material Affiliates enjoy peaceful and undisturbed possession of all
leased property under leases which are valid and subsisting and are in full
force and effect, except to the extent that the failure to be so would not
likely result in a Material Adverse Change.

 

SECTION 5.08.                 Taxes.  Borrower has filed all tax returns
(federal, state and local) required to be filed and has paid all taxes,
assessments and governmental charges and levies due and payable without the
imposition of a penalty, including interest and penalties, except to the extent
they are the subject of a Good Faith Contest or where the failure to comply with
the foregoing would not likely result in a Material Adverse Change.

 

SECTION 5.09.                 ERISA.  To the knowledge of Borrower, each Plan is
in compliance in all material respects with its terms and all applicable
provisions of ERISA.  Neither a Reportable Event nor a Prohibited Transaction
has occurred with respect to any Plan that, assuming the taxable period of the
transaction expired as of the date hereof, could subject Borrower, General
Partner or any ERISA Affiliate to a tax or penalty imposed under Section 4975 of
the Code or Section 502(i) of ERISA in an amount that is in excess of $250,000;
no Reportable Event has occurred with respect to any Plan within the last six
(6) years; no notice of intent to terminate a Plan has been filed nor has any
Plan been terminated within the past five (5) years, except that effective March
31, 2008, in compliance with applicable laws, Borrower and one of its
Subsidiaries each terminated their respective tax-qualified defined-benefit
Plans; Borrower is not aware of any circumstances which constitutes grounds
under Section 4042 of ERISA entitling the PBGC to institute proceedings to
terminate, or appoint a trustee to administer, a Plan, nor has the PBGC
instituted any such proceedings; Borrower, General Partner and the ERISA
Affiliates have met the minimum funding requirements of Section 412 of the Code
and Section 302 of ERISA of each with respect to the Plans of each and except as
disclosed in the Borrower’s Consolidated Financial Statements there was no
Unfunded Current Liability

 

46

--------------------------------------------------------------------------------


 

with respect to any Plan established or maintained by each as of the last day of
the most recent plan year of each Plan; and Borrower, General Partner and the
ERISA Affiliates have not incurred any liability to the PBGC under ERISA (other
than for the payment of premiums under Section 4007 of ERISA) which is due and
payable for more than 45 days and has not been reserved against. None of the
assets of Borrower or General Partner under this Agreement constitute “plan
assets” of any “employee benefit plan” within the meaning of ERISA or of any
“plan” within the meaning of Section 4975(e)(1) of the Code, as interpreted by
the Internal Revenue Service and the U.S.  Department of Labor in rules,
regulations, releases or bulletins or as interpreted under applicable case law.

 

SECTION 5.10.                 No Default on Outstanding Judgments or Orders. 
Borrower has satisfied all judgments which are not being appealed and is not in
default with respect to any rule or regulation or any judgment, order, writ,
injunction or decree applicable to Borrower, of any court, arbitrator or
federal, state, municipal or other Governmental Authority, commission, board,
bureau, agency or instrumentality, domestic or foreign, in each case which is
likely to result in a Material Adverse Change.

 

SECTION 5.11.                 No Defaults on Other Agreements.  Except as
disclosed to the Bank Parties in writing or as disclosed in General Partner’s
SEC Reports existing as of the date hereof, Borrower, to the best of its
knowledge, is not a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any partnership, trust or
other restriction which is likely to result in a Material Adverse Change.  To
the best of its knowledge, Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument which is likely to result in
a Material Adverse Change.

 

SECTION 5.12.                 Government Regulation.  Neither Borrower nor
General Partner is subject to regulation under the Investment Company Act of
1940.

 

SECTION 5.13.                 Environmental Protection.  To Borrower’s
knowledge, except as disclosed in General Partner’s SEC Reports existing as of
the date hereof, none of Borrower’s or its Affiliates’ properties contains any
Hazardous Materials that, under any Environmental Law currently in effect,
(1) would impose liability on Borrower that is likely to result in a Material
Adverse Change, or (2) is likely to result in the imposition of a Lien on any
assets of Borrower or any Material Affiliates that is likely to result in a
Material Adverse Change.  To Borrower’s knowledge, neither it nor any Material
Affiliates are in violation of, or subject to any existing, pending or
threatened investigation or proceeding by any Governmental Authority under any
Environmental Law that is likely to result in a Material Adverse Change.

 

SECTION 5.14.                 Solvency.  Borrower is, and upon consummation of
the transactions contemplated by this Agreement, the other Loan Documents and
any other documents, instruments or agreements relating thereto, will be,
Solvent.

 

SECTION 5.15.                 Financial Statements.  Borrower’s Consolidated
Financial Statements most recently delivered to the Banks prior to the date of
this Agreement are in all material respects complete and fairly present the
financial condition and results of operations of the subjects thereof as of the
dates of and for the periods covered by such statements, all in

 

47

--------------------------------------------------------------------------------


 

accordance with GAAP.  There has been no Material Adverse Change since the date
of such most recently delivered Borrower’s Consolidated Financial Statements.

 

SECTION 5.16.                 Valid Existence of Affiliates.  Each Material
Affiliate is an entity duly organized and existing in good standing under the
laws of the jurisdiction of its formation.  As to each Material Affiliate, its
correct name, the jurisdiction of its formation, Borrower’s direct or indirect
percentage of beneficial interest therein, and the type of business in which it
is primarily engaged, are set forth on EXHIBIT F.  Borrower and each of its
Material Affiliates have the power to own their respective properties and to
carry on their respective businesses now being conducted.  Each Material
Affiliate is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the respective
businesses conducted by it or its respective properties, owned or held under
lease, make such qualification necessary and where the failure to be so
qualified would likely cause a Material Adverse Change.

 

SECTION 5.17.                 Insurance.  Each of Borrower and each of its
Material Affiliates has in force paid insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business and similarly situated.

 

SECTION 5.18.                 Accuracy of Information; Full Disclosure.  Neither
this Agreement nor any documents, financial statements, reports, notices,
schedules, certificates, statements or other writings furnished by or on behalf
of Borrower to Administrative Agent or any Bank in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby, required herein to be furnished by or on behalf of Borrower
(other than projections which are made by Borrower in good faith) or certified
as being true and correct by or on behalf of the Borrower to the Administrative
Agent or any Bank in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
certified) contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements herein or therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.  There is no fact which Borrower has not
disclosed to Administrative Agent and the Banks in writing or that is not
included in General Partner’s SEC Reports that materially affects adversely or,
so far as Borrower can now reasonably foresee, will materially affect adversely
the business or financial condition of Borrower or the ability of Borrower to
perform this Agreement and the other Loan Documents.

 

SECTION 5.19.                 Use of Proceeds.  All proceeds of the Loans will
be used by Borrower for any purpose permitted by law, including, without
limitation, repayment of all loans under the Existing 2007 Credit Agreement. 
Neither the making of any Loan nor the use of the proceeds thereof nor any other
extension of credit hereunder will violate the provisions of Regulations T, U,
or X of the Federal Reserve Board.  No Swingline Loan shall be used more than
once for the purpose of refinancing another Swingline Loan, in whole or part.

 

48

--------------------------------------------------------------------------------


 

SECTION 5.20.                 Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of any Loan Document
or the consummation of any of the transactions contemplated thereby other than
those that have already been duly made or obtained and remain in full force and
effect or those which, if not made or obtained, would not likely result in a
Material Adverse Change.

 

SECTION 5.21.                 Principal Offices.  As of the Closing Date, the
principal office, chief executive office and principal place of business of
Borrower is 888 Seventh Avenue, New York, NY 10106.

 

SECTION 5.22.                 General Partner Status.

 

(1)           General Partner is qualified and General Partner intends to
continue to qualify as a REIT.

 

(2)           As of the date hereof, the General Partner owns no assets other
than ownership interests in Borrower or as disclosed on SCHEDULE 2A attached
hereto.

 

(3)           The General Partner is neither the borrower nor guarantor of any
Debt except as disclosed on SCHEDULE 3 attached hereto.

 

SECTION 5.23.                 Labor Matters.  Except as disclosed on EXHIBIT I,
(i) as of the date hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower, General Partner, or any
ERISA Affiliate and (ii) neither Borrower, General Partner, nor any ERISA
Affiliate has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which would likely result in a
Material Adverse Change.

 

SECTION 5.24.                 Organizational Documents.  The documents delivered
pursuant to Section 4.01(4) and (5) constitute, as of the Closing Date, all of
the organizational documents of the Borrower and General Partner.   Borrower
represents that it has delivered to Administrative Agent true, correct and
complete copies of each such documents.  General Partner is the general partner
of the Borrower.  General Partner holds (directly or indirectly) not less than
ninety percent (90%) of the ownership interests in Borrower as of the Execution
Date.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any of the Notes shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank hereunder or
under any other Loan Document or any Letter of Credit remains outstanding,
Borrower shall:

 

SECTION 6.01.                 Maintenance of Existence.  Preserve and maintain
its legal existence and, if applicable, good standing in its jurisdiction of
organization and, if applicable, qualify and remain qualified as a foreign
entity in each jurisdiction in which such qualification is required, except to
the extent that failure to so qualify would not likely result in a Material
Adverse Change.

 

49

--------------------------------------------------------------------------------


 

SECTION 6.02.                 Maintenance of Records.  Keep adequate records and
books of account, in which entries will be made in accordance with GAAP in all
material respects, except as disclosed in Borrower’s financial statements,
reflecting all of its financial transactions.

 

SECTION 6.03.                 Maintenance of Insurance.  At all times, maintain
and keep in force, and cause each of its Material Affiliates to maintain and
keep in force, insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same or a similar business and similarly
situated, which insurance may provide for reasonable deductibiles from coverage
thereof.

 

SECTION 6.04.                 Compliance with Laws; Payment of Taxes.  Comply in
all material respects with all Laws applicable to it or to any of its properties
or any part thereof, such compliance to include, without limitation, paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon any of its property, except to the extent they
are the subject of a Good Faith Contest or the failure to so comply would not
cause a Material Adverse Change.

 

SECTION 6.05.                 Right of Inspection.  At any reasonable time and
from time to time upon reasonable notice, but not more frequently than twice in
any 12-month period provided that no Event of Default shall have occurred and be
outstanding, permit Administrative Agent or any Bank or any agent or
representative thereof (provided that, at Borrower’s request, Administrative
Agent or such Bank, or such representative, must be accompanied by a
representative of Borrower), to examine and make copies and abstracts from the
records and books of account of, and visit the properties of, Borrower and to
discuss the affairs, finances and accounts of Borrower with the independent
accountants of Borrower.  The request by any Bank or agent or representative
thereof for such an inspection shall be made to the Administrative Agent and the
Administrative Agent promptly shall notify all the Banks of such request (or if
the Administrative Agent shall have requested the same on its behalf, the
Administrative Agent shall notify all the Banks thereof) and any Bank that shall
so desire may accompany Administrative Agent or such Bank, or such
representative on such examination.

 

SECTION 6.06.                 Compliance With Environmental Laws.  Comply in all
material respects with all applicable Environmental Laws and immediately pay or
cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent there is a Good Faith Contest or the failure to
so comply would not likely cause a Material Adverse Change.

 

SECTION 6.07.                 Payment of Costs.  Pay all fees and expenses of
the Administrative Agent required for the satisfaction of the conditions of this
Agreement.

 

SECTION 6.08.                 Maintenance of Properties.  Do all things
reasonably necessary to maintain, preserve, protect and keep its and its
Affiliates’ properties in good repair, working order and condition except where
the failure to do so would not result in a Material Adverse Change.

 

50

--------------------------------------------------------------------------------


 

SECTION 6.09.                 Reporting and Miscellaneous Document
Requirements.  Furnish to Administrative Agent (which shall promptly distribute
to each of the Banks):

 

(1)           Annual Financial Statements.  As soon as available and in any
event within ninety-five (95) days after the end of each Fiscal Year, the
Borrower’s Consolidated Financial Statements as of the end of and for such
Fiscal Year, audited by Borrower’s Accountants;

 

(2)           Quarterly Financial Statements.  As soon as available and in any
event within fifty (50) days after the end of each calendar quarter (other than
the last quarter of the Fiscal Year), the unaudited Borrower’s Consolidated
Financial Statements as of the end of and for such calendar quarter, reviewed by
Borrower’s Accountants;

 

(3)           Certificate of No Default and Financial Compliance.  Within fifty
(50) days after the end of each of the first three quarters of each Fiscal Year
and within ninety-five (95) days after the end of each Fiscal Year, a
certificate of the chief financial officer or treasurer of General Partner
(a) stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred and is continuing, or if a Default or Event of Default has
occurred and is continuing, specifying the nature thereof and the action which
is proposed to be taken with respect thereto; (b) stating that the covenants
contained in Article VIII have been complied with (or specifying those that have
not been complied with) and including computations demonstrating such compliance
(or non-compliance); (c) setting forth all items comprising Total Outstanding
Indebtedness (including amount, maturity, interest rate and amortization
requirements), Capitalization Value, Secured Indebtedness, Combined EBITDA,
Unencumbered Combined EBITDA, Interest Expense, Unsecured Interest Expense and
Unsecured Indebtedness; and (d) only at the end of each Fiscal Year an estimate
of Borrower’s taxable income;

 

(4)           Certificate of Borrower’s Accountants.  Within ninety-five (95)
days after the end of each Fiscal Year, a report with respect thereto of
Borrower’s Accountants, which report shall be unqualified, except as provided in
the second sentence of this clause (4), and shall state that such financial
statements fairly present the consolidated financial position of each of the
Borrower and its Subsidiaries as at the dates indicated and the consolidated
results of their operations and cash flows for the periods indicated, in
conformity with GAAP applied on a basis consistent with prior years (except for
changes which shall have been disclosed in the notes to the financial
statements). In the event that such report is qualified, a copy of the
Borrower’s Accountants’ communications with those charged with governance or any
similar report delivered to the General Partner or to any officer or employee
thereof by Borrower’s Accountants in connection with such financial statements
(which letter or report shall be subject to the confidentiality limitations set
forth herein), as well as a statement of Borrower’s Accountants to the effect
that in connection with their audit, nothing came to their attention that caused
them to believe that the Borrower failed to comply with the terms, covenants,
provisions or conditions of Article VIII, insofar as they relate to financial
and accounting matters.

 

(5)           Notice of Litigation.  Promptly after the commencement and
knowledge thereof, notice of all actions, suits, and proceedings before any
court or arbitrator,

 

51

--------------------------------------------------------------------------------


 

affecting Borrower which, if determined adversely to Borrower is likely to
result in a Material Adverse Change and which would be required to be reported
in Borrower’s SEC Reports;

 

(6)           Notice of ERISA Events.  Promptly after the occurrence thereof,
notice of any action or event described in clauses (c) or(d) of Section 9.01(7);

 

(7)           Notices of Defaults and Events of Default.  As soon as possible
and in any event within ten (10) days after Borrower becomes aware of the
occurrence of a material Default or any Event of Default a written notice
setting forth the details of such Default or Event of Default and the action
which is proposed to be taken with respect thereto;

 

(8)           Sales or Acquisitions of Assets.  Promptly after the occurrence
thereof, written notice of any Disposition or acquisition of an individual asset
(other than acquisitions or Dispositions of investments such as certificates of
deposit, Treasury securities and money market deposits in the ordinary course of
Borrower’s cash management) in excess of Five Hundred Million Dollars
($500,000,000) and, in the case of any acquisition of such an asset, within ten
(10) Banking Days after Administrative Agent’s request, copies of the agreements
governing the acquisition and historical financial information and Borrower’s
summary analysis with respect to the property acquired;

 

(9)           Material Adverse Change.  As soon as is practicable and in any
event within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change and which would be required to be reported in Borrower’s SEC Reports,
written notice thereof;

 

(10)         Bankruptcy of Tenants.  Promptly after becoming aware of the same,
written notice of the bankruptcy, insolvency or cessation of operations of any
tenant in any Real Property Asset of Borrower or in which Borrower has an
interest to which four percent (4%) or more of aggregate annual minimum rent
payable to Borrower directly or through its Consolidated Businesses or UJVs is
attributable;

 

(11)         Offices.  Thirty (30) days’ prior written notice of any change in
the principal executive office of Borrower;

 

(12)         Environmental and Other Notices.  As soon as possible and in any
event within thirty (30) days after receipt, copies of all Environmental Notices
received by Borrower which are not received in the ordinary course of business
and which relate to a previously undisclosed situation which is likely to result
in a Material Adverse Change;

 

(13)         Insurance Coverage.  Promptly, such information concerning
Borrower’s insurance coverage as Administrative Agent may reasonably request;

 

(14)         Proxy Statements. Etc.  Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
Borrower or General Partner sends to its respective shareholders, and copies of
all regular, periodic and special reports, and all registration statements,
which Borrower or General Partner files with the

 

52

--------------------------------------------------------------------------------


 

SEC or any Governmental Authority which may be substituted therefor, or with any
national securities exchange;

 

(15)         Rent Rolls.  If reasonably requested by the Administrative Agent, a
rent roll, tenant sales report and operating statement for each Consolidated
Business that is a Real Property Business or indirectly owned in whole or in
part by Borrower;

 

(16)         Capital Expenditures.  If reasonably requested by the
Administrative Agent, a schedule of such Fiscal Year’s capital expenditures and
a budget for the next Fiscal Year’s planned capital expenditures for each
Consolidated Business that is a Real Property Business;

 

(17)         Change in Borrower’s Credit Rating.  Within two (2) Banking Days
after Borrower’s receipt of notice of any change in Borrower’s Credit Rating,
written notice of such change; and

 

General Information.  Promptly, such other information respecting the condition
or operations, financial or otherwise, of Borrower or any properties of Borrower
as Administrative Agent or any Bank may from time to time reasonably request.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank hereunder or under any other Loan Document or any Letter of Credit
remains outstanding, Borrower shall not do any or all of the following:

 

SECTION 7.01.                 Mergers, Etc.Without the Required Banks’ consent
(which shall not be unreasonably withheld) merge or consolidate with (except
where Borrower or General Partner is the surviving entity, or in a transaction
of which the purpose is to redomesticate such entity in another United States
jurisdiction, and no Default or Event of Default has occurred and is
continuing), or sell, assign, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) or enter into any agreement to
do any of the foregoing.  Without the Required Banks’ consent (which shall not
be unreasonably withheld) neither Borrower nor General Partner shall liquidate,
wind up or dissolve (or suffer any liquidation or dissolution) or discontinue
its business.

 

SECTION 7.02.                 Distributions.

 

Distribute cash and other property to the General Partner except only in
anticipation of payment by the General Partner of dividends to its shareholders.

 

53

--------------------------------------------------------------------------------


 

SECTION 7.03.                 Amendments to Organizational Documents.

 

(a)           Amend Borrower’s agreement of limited partnership or other
organizational documents in any manner that would result in a Material Adverse
Change without the Required Banks’ consent, which consent shall not be
unreasonably withheld.  Without limitation of the foregoing, no Person shall be
admitted as a general partner of the Borrower other than General Partner.

 

(b)           Make any “in-kind” transfer of any of Borrower’s property or
assets to any of Borrower’s constituent partners if such transfer would result
in an Event of Default, without, in each case, the Required Banks’ consent,
which consent shall not be unreasonably withheld.

 

ARTICLE VIII

 

FINANCIAL COVENANTS

 

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank under this Agreement or under any other Loan Document or any Letter of
Credit remains outstanding, Borrower shall not permit or suffer:

 

SECTION 8.01.                 Equity Value. At any time, Equity Value to be less
than Three Billion Dollars ($3,000,000,000).

 

SECTION 8.02.                 Ratio of Total Outstanding Indebtedness to
Capitalization Value.  At any time, Total Outstanding Indebtedness to exceed
sixty percent (60%) of Capitalization Value; provided, however, with respect to
any fiscal quarter in which Borrower or any of its Consolidated Businesses or
UJVs have acquired Real Property Assets, the ratio of Total Outstanding
Indebtedness to Capitalization Value as of the end of such fiscal quarter and
the next succeeding fiscal quarter may increase to 65%, provided such ratio does
not exceed 60% as of the end of the fiscal quarter immediately thereafter; for
purposes of this covenant, (i) Total Outstanding Indebtedness shall be adjusted
by deducting therefrom an amount equal to the lesser of (x) Total Outstanding
Indebtedness that by its terms is either (1) scheduled to mature on or before
the date that is 24 months from the date of calculation, or (2) convertible Debt
with the right to put all or a portion thereof on or before the date that is 24
months from the date of calculation, and (y) Unrestricted Cash and Cash
Equivalents, and (ii) Capitalization Value shall be adjusted by deducting
therefrom the amount by which Total Outstanding Indebtedness is adjusted under
clause (i); for purposes of determining Capitalization Value for this covenant
only, (A) costs and expenses incurred during the applicable period with respect
to acquisitions that failed to close and were abandoned during such period shall
not be deducted in determining EBITDA, and (B) Unrestricted Cash and Cash
Equivalents shall be adjusted to deduct therefrom $35,000,000 and without
inclusion of Borrower’s Pro Rata Share of any Cash or Cash Equivalents owned by
any UJV.

 

SECTION 8.03.                 Intentionally Omitted

 

54

--------------------------------------------------------------------------------


 

SECTION 8.04.                 Ratio of Combined EBITDA to Fixed Charges.  The
ratio of Combined EBITDA to Fixed Charges, each measured as of the most recently
ended calendar quarter, to be less than 1.40 to 1.00.

 

SECTION 8.05.                 Ratio of Unencumbered Combined EBITDA to Unsecured
Interest Expense.  The ratio of Unencumbered Combined EBITDA to Unsecured
Interest Expense, each measured as of the most recently ended calendar quarter,
to be less than 1.50 to 1.00.

 

SECTION 8.06.                 Ratio of Unsecured Indebtedness to Capitalization
Value of Unencumbered Assets.  At any time, Unsecured Indebtedness to exceed
sixty percent (60%) of Capitalization Value of Unencumbered Assets; provided,
however, with respect to any fiscal quarter in which Borrower or any of its
Consolidated Businesses or UJVs has acquired Real Property Assets, the ratio of
Unsecured Indebtedness to Capitalization Value of Unencumbered Assets as of the
end of such fiscal quarter and the next succeeding fiscal quarter may increase
to 65%, provided such ratio does not exceed 60% as of the end of the fiscal
quarter immediately thereafter; for purposes of this covenant, (i) Unsecured
Indebtedness shall be adjusted by deducting therefrom an amount equal to the
lesser of (x) Unsecured Indebtedness that by its terms is either (1) scheduled
to mature on or before the date that is 24 months from the date of calculation,
or (2) convertible Debt with the right to put all or a portion thereof on or
before the date that is 24 months from the date of calculation, and
(y) Unrestricted Cash and Cash Equivalents or such lesser amount of Unrestricted
Cash and Cash Equivalents as Borrower shall specify for this purpose (the
“Unsecured Indebtedness Adjustment”), and (ii) Capitalization Value shall be
adjusted by deducting therefrom the Unsecured Indebtedness Adjustment; for
purposes of determining Capitalization Value of Unencumbered Assets for this
covenant only, costs and expenses incurred during the applicable period with
respect to acquisitions that failed to close and were abandoned during such
period shall not be deducted in determining EBITDA; and for purposes of clause
(i)(y) above, Unrestricted Cash and Cash Equivalents shall be adjusted to deduct
therefrom $35,000,000 as well as any Unrestricted Cash and Cash Equivalents used
to determine the Secured Indebtedness Adjustment in Section 8.07, and without
inclusion of Borrower’s Pro Rata Share of any Cash or Cash Equivalents owned by
any UJV.

 

55

--------------------------------------------------------------------------------


 

SECTION 8.07.                 Ratio of Secured Indebtedness to Capitalization
Value.  The ratio of Secured Indebtedness to Capitalization Value, each measured
as of the most recently ended calendar quarter, to exceed 50%; for purposes of
this covenant, (i) Secured Indebtedness shall be adjusted by deducting therefrom
an amount equal to the lesser of (x) Secured Indebtedness that by its terms is
either (1) scheduled to mature on or before the date that is 24 months from the
date of calculation, or (2) convertible Debt with the right to put all or a
portion thereof on or before the date that is 24 months from the date of
calculation, and (y) Unrestricted Cash and Cash Equivalents or such lesser
amount of Unrestricted Cash and Cash Equivalents as Borrower shall specify for
this purpose (the “Secured Indebtedness Adjustment”), and (ii) Capitalization
Value shall be adjusted by deducting therefrom the Secured Indebtedness
Adjustment; for purposes of determining Capitalization Value for this covenant
only, costs and expenses incurred during the applicable period with respect to
acquisitions that failed to close and were abandoned during such period shall
not be deducted in determining EBITDA; and for purposes of clause (i)(y) above,
Unrestricted Cash and Cash Equivalents shall be adjusted to deduct therefrom
$35,000,000 as well as any Unrestricted Cash and Cash Equivalents used to
determine the Unsecured Indebtedness Adjustment in Section 8.06, and without
inclusion of Borrower’s Pro Rata Share of any Cash or Cash Equivalents owned by
any UJV.

 

SECTION 8.08.                 Debt of the General Partner.  Notwithstanding
anything contained herein to the contrary, any Debt of the General Partner shall
be deemed to be Debt of the Borrower (provided that the same shall be without
duplication), for purposes of calculating the financial covenants set forth in
this Article VIII.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

SECTION 9.01.                 Events of Default.  Any of the following events
shall be an “Event of Default”:

 

(1)           If Borrower shall fail to pay the principal of any Loans as and
when due; or fail to pay interest accruing on any Loans as and when due and such
failure to pay shall continue unremedied for five (5) days after the due date of
such amount; or fail to pay any fee or any other amount due under this Agreement
or any other Loan Document as and when due and such failure to pay shall
continue unremedied for five (5) days after notice by Administrative Agent of
such failure to pay;

 

(2)           If any representation or warranty made or deemed made by Borrower
in this Agreement or in any other Loan Document or which is contained in any
certificate, document, opinion, financial or other statement furnished at any
time under or in connection with a Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made;

 

(3)           If Borrower shall fail (a) to perform or observe any term,
covenant or agreement contained in Article VII or Article VIII; or (b) to
perform or observe any term, covenant or agreement contained in this Agreement
(other than obligations specifically

 

56

--------------------------------------------------------------------------------


 

referred to elsewhere in this Section 9.01) and such failure shall remain
unremedied for thirty (30) consecutive calendar days after notice thereof;
provided, however, that if any such default under clause (b) above cannot by its
nature be cured within such thirty (30) day grace period and so long as Borrower
shall have commenced cure within such thirty (30) day grace period and shall, at
all times thereafter, diligently prosecute the same to completion, Borrower
shall have an additional period to cure such default; provided, however, that,
in no event, is the foregoing intended to effect an extension of the Maturity
Date;

 

(4)           If Borrower shall fail (a) to pay any Debt (other than the payment
obligations described in paragraph (1) of this Section 9.01 or obligations that
are recourse to Borrower solely for fraud, misappropriation, environmental
liability and other normal and customary bad-act carveouts to nonrecourse
obligations) the Recourse portion of which to Borrower is an amount equal to or
greater than Fifty Million Dollars ($50,000,000) when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) after the
expiration of any applicable grace period, or (b) to perform or observe any
material term, covenant, or condition under any agreement or instrument relating
to any such Debt, when required to be performed or observed, if the effect of
such failure to perform or observe is to accelerate, or to permit the
acceleration of, after the giving of notice or the lapse of time, or both (other
than in cases where, in the judgment of the Required Banks, meaningful
discussions likely to result in (i) a waiver or cure of the failure to perform
or observe, or (ii) otherwise averting such acceleration are in progress between
Borrower and the obligee of such Debt), the maturity of such Debt, or any such
Debt shall be declared to be due and payable, or required to be prepaid (other
than by a regularly scheduled or otherwise required prepayment, repurchase or
defeasance), prior to the stated maturity thereof;

 

(5)           If either Borrower or General Partner shall (a) generally not, or
be unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; (b) make an assignment for the benefit of creditors, petition
or apply to any tribunal for the appointment of a custodian, receiver or trustee
for it or a substantial part of its assets; (c) commence any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; (d) have had any such petition or application filed or any such
proceeding shall have been commenced, against it, in which an adjudication or
appointment is made or order for relief is entered, or which petition,
application or proceeding remains undismissed or unstayed for a period of sixty
(60) days or more; (e) be the subject of any proceeding under which all or a
substantial part of its assets may be subject to seizure, forfeiture or
divestiture by any governmental entity; (f) by any act or omission indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (g) suffer any such
custodianship, receivership or trusteeship for all or any substantial part of
its property, to continue undischarged for a period of sixty (60) days or more;

 

(6)           If one or more judgments, decrees or orders for the payment of
money in excess of Fifty Million Dollars ($50,000,000) in the aggregate shall be
rendered against

 

57

--------------------------------------------------------------------------------


 

Borrower or General Partner, and any such judgments, decrees or orders shall
continue unsatisfied and in effect for a period of thirty (30) consecutive days
without being vacated, discharged, satisfied or stayed or bonded pending appeal;

 

(7)           If any of the following events shall occur or exist with respect
to any Plan: (a) any Prohibited Transaction; (b) any Reportable Event; (c) the
filing under Section 4041 of ERISA of a notice of intent to terminate any Plan
or the termination of any Plan; (d) receipt of notice of an application by the
PBGC to institute proceedings under Section 4042 of ERISA for the termination
of, or for the appointment of a trustee to administer, any Plan, or the
institution by the PBGC of any such proceedings; (e) a condition exists which
gives rise to imposition of a lien under Section 412(n) or (f) of the Code on
Borrower, General Partner or any ERISA Affiliate, and in each case above, if
either (1) such event or conditions, if any, result in Borrower, General Partner
or any ERISA Affiliate being subject to any tax, penalty or other liability to a
Plan, the PBGC or otherwise (or any combination thereof), which in the aggregate
exceeds or is reasonably likely to exceed Twenty Million Dollars ($20,000,000),
and the same continues unremedied or unpaid for a period of forty-five (45)
consecutive days or (2) such event or conditions, if any, is reasonably likely
to result in Borrower, General Partner or any ERISA Affiliate being subject to
any tax, penalty or other liability to a Plan, the PBGC or otherwise (or any
combination thereof), which in the aggregate exceeds or may exceed Twenty
Million Dollars ($20,000,000);

 

(8)           If General Partner shall fail at any time to (i) maintain at least
one class of its common shares which has trading privileges on the New York
Stock Exchange or the American Stock Exchange or is the subject of price
quotations in the over-the-counter market as reported by the National
Association of Securities Dealers Automated Quotation System, or (ii) maintain
its status as a self-directed and self-administered REIT, and in either case
such failure shall remain unremedied for thirty (30) consecutive calendar days
after notice thereof;

 

(9)           If General Partner acquires any material assets other than
additional interests in Borrower or as permitted by Borrower’s partnership
agreement and shall fail to dispose of any such material asset for thirty (30)
consecutive calendar days after notice thereof;

 

(10)         If at any time assets of the Borrower or General Partner constitute
Plan assets for ERISA purposes (within the meaning of C.F.R.  § 2510.3-101); or

 

(11)         A default beyond applicable notice and grace periods (if any) under
any of the other Loan Documents.

 

SECTION 9.02.                 Remedies.  If any Event of Default shall occur and
be continuing, Administrative Agent shall, upon request of the Required Banks,
by notice to Borrower, (1) terminate the Loan Commitments, whereupon the Loan
Commitments shall terminate and the Banks shall have no further obligation to
extend credit hereunder; and/or (2) declare the unpaid balance of the Notes, all
interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such balance, all such interest, and

 

58

--------------------------------------------------------------------------------


 

all such amounts due under this Agreement shall become and be forthwith due and
payable, without presentment, demand, protest, or further notice of any kind,
all of which are hereby expressly waived by Borrower; and/or (3) exercise any
remedies provided in any of the Loan Documents or by law; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.01(5),
the Loan Commitments shall automatically terminate (and the Banks shall have no
further obligation to extend credit hereunder) and the unpaid balance of the
Notes, all interest thereon, and all other amounts payable under this Agreement
shall automatically be and become forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by Borrower.

 

ARTICLE X

 

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

 

SECTION 10.01.               Appointment, Powers and Immunities of
Administrative Agent.  Each Bank hereby irrevocably appoints and authorizes
Administrative Agent to act as its agent hereunder and under any other Loan
Document with such powers as are specifically delegated to Administrative Agent
by the terms of this Agreement and any other Loan Document, together with such
other powers as are reasonably incidental thereto.  Administrative Agent shall
have no duties or responsibilities except those expressly set forth in this
Agreement and any other Loan Document or required by law, and shall not by
reason of this Agreement be a fiduciary or trustee for any Bank except to the
extent that Administrative Agent acts as an agent with respect to the receipt or
payment of funds (nor shall Administrative Agent have any fiduciary duty to
Borrower nor shall any Bank have any fiduciary duty to Borrower or to any other
Bank).  Administrative Agent shall not be responsible to the Banks for any
recitals, statements, representations or warranties made by Borrower or any
officer, partner or official of Borrower or any other Person contained in this
Agreement or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for the perfection or priority of any Lien
securing the Obligations or for any failure by Borrower to perform any of its
obligations hereunder or thereunder.  Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  Neither
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable or responsible for any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith, except for its or their own gross negligence or willful misconduct. 
Borrower shall pay any fee agreed to by Borrower and Administrative Agent with
respect to Administrative Agent’s services hereunder.  Notwithstanding anything
to the contrary contained in this Agreement, Administrative Agent agrees with
the Banks that Administrative Agent shall perform its obligations under this
Agreement in good faith according to the same standard of care as that
customarily exercised by it in administering its own revolving credit loans.

 

59

--------------------------------------------------------------------------------


 

SECTION 10.02.               Reliance by Administrative Agent.  Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telefax or cable) believed by
it to be genuine and correct and to have been signed or sent by or on behalf of
the proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent. 
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof and shall not be required to deal with any Person
who has acquired a participation in any Loan or participation from a Bank.  As
to any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Banks, and such instructions of the Required Banks and any
action taken or failure to act pursuant thereto shall be binding on all of the
Banks and any other holder of all or any portion of any Loan or participation.

 

SECTION 10.03.               Defaults.  Administrative Agent shall not be deemed
to have knowledge of the occurrence of a Default or Event of Default (other than
an Event of Default pursuant to Section 9.01(1)) unless Administrative Agent has
received notice from a Bank or Borrower specifying such Default or Event of
Default and stating that such notice is a “Notice of Default.” In the event that
Administrative Agent receives such a notice of the occurrence of a Default or
Event of Default, Administrative Agent shall give prompt notice thereof to the
Banks.  Administrative Agent, following consultation with the Banks, shall
(subject to Section 10.07 and Section 12.02) take such action with respect to
such Default or Event of Default which is continuing as shall be directed by the
Required Banks; provided that, unless and until Administrative Agent shall have
received such directions, Administrative Agent may take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable in the best interest of the Banks; and provided further
that Administrative Agent shall not send a notice of Default, Event of Default
or acceleration to Borrower without the approval of the Required Banks.  In no
event shall Administrative Agent be required to take any such action which it
determines to be contrary to law.

 

SECTION 10.04.               Rights of Agent as a Bank.  With respect to its
Loan Commitment and the Loan provided by it, each Person serving as an Agent in
its capacity as a Bank hereunder shall have the same rights and powers hereunder
as any other Bank and may exercise the same as though it were not acting as such
Agent, and the term any “Bank” or “Banks” shall include each Person serving as
an Agent in its capacity as a Bank.  Each Person serving as an Agent and its
Affiliates may (without having to account therefor to any Bank) accept deposits
from, lend money to (on a secured or unsecured basis), and generally engage in
any kind of banking, trust or other business with, Borrower (and any Affiliates
of Borrower) as if it were not acting as such Agent.

 

SECTION 10.05.               Indemnification of Agents.  Each Bank agrees to
indemnify each Agent (to the extent not reimbursed under Section 12.04 or under
the applicable provisions of any other Loan Document, but without limiting the
obligations of Borrower under Section 12.04 or such provisions), for its Pro
Rata Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of this Agreement, any other Loan
Document or any other

 

60

--------------------------------------------------------------------------------


 

documents contemplated by or referred to herein or the transactions contemplated
hereby or thereby (including, without limitation, the costs and expenses which
Borrower is obligated to pay under Section 12.04) or under the applicable
provisions of any other Loan Document or the enforcement of any of the terms
hereof or thereof or of any such other documents or instruments; provided that
no Bank shall be liable for (1) any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the party to be indemnified,
(2) any loss of principal or interest with respect to the Loan of any Person
serving as an Agent or (3) any loss suffered by such Agent in connection with a
swap or other interest rate hedging arrangement entered into with Borrower.

 

SECTION 10.06.               Non-Reliance on Agents and Other Banks.  Each Bank
agrees that it has, independently and without reliance on any Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of Borrower and the decision to enter into this
Agreement and that it will, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any other Loan Document. 
Each Agent shall not be required to keep itself informed as to the performance
or observance by Borrower of this Agreement or any other Loan Document or any
other document referred to or provided for herein or therein or to inspect the
properties or books of Borrower.  Except for notices, reports and other
documents and information expressly required to be furnished to the Banks by any
Agent hereunder, each Agent shall not have any duty or responsibility to provide
any Bank with any credit or other information concerning the affairs, financial
condition or business of Borrower (or any Affiliate of Borrower) which may come
into the possession of such Agent or any of its Affiliates.  Each Agent shall
not be required to file this Agreement, any other Loan Document or any document
or instrument referred to herein or therein for record, or give notice of this
Agreement, any other Loan Document or any document or instrument referred to
herein or therein, to anyone.

 

SECTION 10.07.               Failure of Administrative Agent to Act.  Except for
action expressly required of Administrative Agent hereunder, Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances (which may include
cash collateral) of the indemnification obligations of the Banks under
Section 10.05 in respect of any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.

 

SECTION 10.08.               Resignation or Removal of Administrative Agent. 
Administrative Agent shall have the right to resign at any time.  Administrative
Agent may be removed at any time with cause by the Required Banks, provided that
Borrower and the other Banks shall be promptly notified in writing thereof.
 Upon any such removal or resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent which successor Administrative
Agent, so long as it is reasonably acceptable both to the Required Banks and,
provided that no Default or Event of Default shall then exist, the Borrower,
shall be that Bank then having the greatest Loan Commitment.  If no successor
Administrative Agent shall have been so appointed by the Required Banks and
shall have accepted such appointment within thirty (30) days after the Required
Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor

 

61

--------------------------------------------------------------------------------


 

Administrative Agent, which shall be one of the Banks.  The Required Banks or
the retiring Administrative Agent, as the case may be, shall upon the
appointment of a successor Administrative Agent promptly so notify in writing
Borrower and the other Banks.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The rights and duties of Administrative Agent to be
vested in any successor Administrative Agent shall include, without limitation,
the rights and duties as Swingline Lender.  After any retiring Administrative
Agent’s removal hereunder as Administrative Agent, the provisions of this
Article X shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

SECTION 10.09.               Amendments Concerning Agency Function. 
Notwithstanding anything to the contrary contained in this Agreement, no Agent
shall be bound by any waiver, amendment, supplement or modification of this
Agreement or any other Loan Document which affects its duties, rights, and/or
function hereunder or thereunder unless it shall have given its prior written
consent thereto.

 

SECTION 10.10.               Liability of Administrative Agent.  Administrative
Agent shall not have any liabilities or responsibilities to Borrower on account
of the failure of any Bank to perform its obligations hereunder or to any Bank
on account of the failure of Borrower to perform its obligations hereunder or
under any other Loan Document.

 

SECTION 10.11.               Transfer of Agency Function.  Without the consent
of Borrower or any Bank, Administrative Agent may at any time or from time to
time transfer its functions as Administrative Agent hereunder to any of its
offices wherever located in the United States, provided that Administrative
Agent shall promptly notify in writing Borrower and the Banks thereof.

 

SECTION 10.12.               Non-Receipt of Funds by Administrative Agent. 
Unless Administrative Agent shall have received notice from a Bank or Borrower
(either one as appropriate being the “Payor”) prior to the date on which such
Bank is to make payment hereunder to Administrative Agent of the proceeds of a
Loan or Borrower is to make payment to Administrative Agent, as the case may be
(either such payment being a “Required Payment”), which notice shall be
effective upon receipt, that the Payor will not make the Required Payment in
full to Administrative Agent, Administrative Agent may assume that the Required
Payment has been made in full to Administrative Agent on such date, and
Administrative Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, make the amount thereof available to the
intended recipient on such date.  If and to the extent the Payor shall not have
in fact so made the Required Payment in full to Administrative Agent, the
recipient of such payment shall repay to Administrative Agent forthwith on
demand such amount made available to it together with interest thereon, for each
day from the date such amount was so made available by Administrative Agent
until the date Administrative Agent recovers such amount, at the customary rate
set by Administrative Agent for the correction of errors among Banks for three
(3) Banking Days and thereafter at the Base Rate.

 

62

--------------------------------------------------------------------------------


 

SECTION 10.13.               Withholding Taxes.  Each Bank represents at all
times during the term of this Agreement that it is entitled to receive any
payments to be made to it hereunder without the withholding of any tax and will
furnish to Administrative Agent and Borrower such forms, certifications,
statements and other documents as Administrative Agent or Borrower may request
from time to time to evidence such Bank’s exemption from the withholding of any
tax imposed by any jurisdiction or to enable Administrative Agent or Borrower to
comply with any applicable Laws or regulations relating thereto.  Without
limiting the effect of the foregoing, if any Bank is not created or organized
under the laws of the United States of America or any state thereof, such Bank
will furnish to Administrative Agent and Borrower Form W-8ECI or Form W-8BEN of
the United States Internal Revenue Service; or such other forms, certifications,
statements or documents, duly executed and completed by such Bank as evidence of
such Bank’s complete exemption from the withholding of United States tax with
respect thereto.  Administrative Agent shall not be obligated to make any
payments hereunder to such Bank in respect of any Loan or participation or such
Bank’s Loan Commitment or obligation to purchase participations until such Bank
shall have furnished to Administrative Agent and Borrower the requested form,
certification, statement or document.

 

SECTION 10.14.               Pro Rata Treatment.  Except to the extent otherwise
provided, (1) each advance of proceeds of the Ratable Loans shall be made by the
Banks, (2) each reduction of the amount of the Total Loan Commitment under
Section 2.16 shall be applied to the Loan Commitments of the Banks and (3) each
payment of the facility fee accruing under Section 2.08 shall be made for the
account of the Banks, ratably according to the amounts of their respective Loan
Commitments.

 

SECTION 10.15.               Sharing of Payments Among Banks.  If a Bank shall
obtain payment of any principal of or interest on any Loan made by it through
the exercise of any right of setoff, banker’s lien or counterclaim, or by any
other means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks participations
in the Loans made by the other Banks in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Banks shall share ratably the benefit of such payment.  To such end the Banks
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.  Borrower agrees that any Bank so purchasing a participation in the
Loans made by other Banks may exercise all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation.  Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness of Borrower.

 

SECTION 10.16.               Possession of Documents.  Each Bank shall keep
possession of its own Ratable Loan Note.  Administrative Agent shall hold all
the other Loan Documents and related documents in its possession and maintain
separate records and accounts with respect thereto, and shall permit the Banks
and their representatives access at all reasonable times to inspect such Loan
Documents, related documents, records and accounts.

 

63

--------------------------------------------------------------------------------


 

SECTION 10.17.               Syndication Agents and Documentation Agents.  The
Banks serving as Syndication Agents or Documentation Agents shall have no duties
or obligations in such capacities.  In addition, in acting as an Agent, no Bank
will have any responsibility except as set forth herein and shall in no event be
subject to any fiduciary or other implied duties.

 

ARTICLE XI

 

NATURE OF OBLIGATIONS

 

SECTION 11.01.               Absolute and Unconditional Obligations.  Borrower
acknowledges and agrees that its obligations and liabilities under this
Agreement and under the other Loan Documents shall be absolute and unconditional
irrespective of (1) any lack of validity or enforceability of any of the
Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower or any other Person in respect of the Obligations.

 

The obligations and liabilities of Borrower under this Agreement and the other
Loan Documents shall not be conditioned or contingent upon the pursuit by any
Bank or any other Person at any time of any right or remedy against Borrower,
General Partner or any other Person which may be or become liable in respect of
all or any part of the Obligations or against any collateral or security or
guarantee therefor or right of setoff with respect thereto.

 

SECTION 11.02.               Non-Recourse to VRT Principals and the General
Partner.  This Agreement and the obligations hereunder and under the other Loan
Documents are fully recourse to Borrower.  Notwithstanding anything to the
contrary contained in this Agreement, in any of the other Loan Documents, or in
any other instruments, certificates, documents or agreements executed in
connection with the Loans (all of the foregoing, for purposes of this Section,
hereinafter referred to, individually and collectively, as the “Relevant
Documents”), and notwithstanding any applicable law that would make the General
Partner liable for the debts or obligations of the Borrower, including as a
general partner, no recourse under or upon any Obligation, representation,
warranty, promise or other matter whatsoever shall be had against any of the VRT
Principals or the General Partner, and each Bank expressly waives and releases,
on behalf of itself and its successors and assigns, all right to assert any
liability whatsoever under or with respect to the Relevant Documents against, or
to satisfy any claim or obligation arising thereunder against, any of the VRT
Principals or the General Partner or out of any assets of the VRT Principals or
the General Partner, provided, however, that nothing in this Section shall be
deemed to (1) release Borrower from any liability pursuant to, or from any of
its obligations under, the Relevant Documents, or from liability for its
fraudulent actions or fraudulent omissions; (2) release any VRT Principals or
the General Partner from personal liability arising outside of the terms of this
Agreement for its, his or her own fraudulent actions, fraudulent omissions,
misappropriation of funds, rents or insurance proceeds, gross negligence or
willful

 

64

--------------------------------------------------------------------------------


 

misconduct; (3) constitute a waiver of any obligation evidenced or secured by,
or contained in, the Relevant Documents or affect in any way the validity or
enforceability of the Relevant Documents; or (4) limit the right of
Administrative Agent and/or the Banks to proceed against or realize upon any
collateral hereafter given for the Loans and Letters of Credit or any and all of
the assets of Borrower (notwithstanding the fact that the VRT Principals and the
General Partner have an ownership interest in Borrower and, thereby, an interest
in the assets of Borrower) or to name Borrower (or, to the extent that the same
are required by applicable law or are determined by a court to be necessary
parties in connection with an action or suit against Borrower or any collateral
hereafter given for the Loans, the General Partner) as a party defendant in, and
to enforce against any collateral hereafter given for the Loans and/or assets of
Borrower any judgment obtained by Administrative Agent and/or the Banks with
respect to, any action or suit under the Relevant Documents so long as no
judgment shall be taken (except to the extent taking a judgment is required by
applicable law or determined by a court to be necessary to preserve
Administrative Agent’s and/or Banks’ rights against any collateral hereafter
given for the Loans or Borrower, but not otherwise) or shall be enforced against
any of the VRT Principals or the General Partner or their assets.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.01.               Binding Effect of Request for Advance.  Borrower
agrees that, by its acceptance of any advance of proceeds of the Loans under
this Agreement or the issuance of any Letter of Credit, it shall be bound in all
respects by the request for advance or Letter of Credit submitted on its behalf
in connection therewith with the same force and effect as if Borrower had itself
executed and submitted the request for advance or Letter of Credit and whether
or not the request for advance is executed and/or submitted by an authorized
person.

 

SECTION 12.02.               Amendments and Waivers.  No amendment or material
waiver of any provision of this Agreement or any other Loan Document nor consent
to any material departure by Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Banks and, solely
for purposes of its acknowledgment thereof, Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given, provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Banks do any of the
following: (1) forgive or reduce the principal of, or interest on, the Notes or
any fees due hereunder or any other amount due hereunder or under any other Loan
Document; (2) postpone or extend any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts due hereunder or under
any other Loan Document; (3) change the definition of Required Banks or Pro Rata
Share; (4) amend this Section 12.02 or any other provision requiring the consent
of all the Banks; (5) waive any default in payment under paragraph (1) of
Section 9.01 or any default under paragraph (5) of Section 9.01; (6) increase or
decrease any Loan Commitment of any Bank (except changes in Loan Commitments
pursuant to Section 2.16); (7) release any guaranty (other than a guaranty given
pursuant to Section 12.22); (8) permit the expiration date of any Letter of
Credit to be later than the first anniversary of the Maturity Date; or
(9) permit the assignment or transfer by the Borrower of any of its rights or
obligations

 

65

--------------------------------------------------------------------------------


 

hereunder or under any other Loan Document except in a transaction permitted
pursuant to Section 7.01; and provided further, that (A) an amendment, waiver or
consent relating to the time specified for payment of principal, interest and
fees with respect to Bid Rate Loans shall only be binding if in writing and
signed by the affected Bank or Designated Lender and (B) an amendment, waiver or
consent relating to the Swingline Loans or the Letters of Credit shall only be
binding if in writing and signed by the Swingline Lender or Fronting Bank, as
applicable.  Any advance of proceeds of the Loans made prior to or without the
fulfillment by Borrower of all of the conditions precedent thereto, whether or
not known to Administrative Agent and the Banks, shall not constitute a waiver
of the requirement that all conditions, including the non-performed conditions,
shall be required with respect to all future advances.  No failure on the part
of Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof or preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.  All communications from Administrative Agent to the Banks requesting the
Banks’ determination, consent, approval or disapproval (i) shall be given in the
form of a written notice to each Bank, (ii) shall be accompanied by a
description of the matter or thing as to which such determination, approval,
consent or disapproval is requested and (iii) shall include Administrative
Agent’s recommended course of action or determination in respect thereof.  Each
Bank shall reply promptly, but in any event within fifteen (15) Banking Days (or
five (5) Banking Days with respect to any decision to accelerate or stop
acceleration of the Loan) after receipt of the request therefor by
Administrative Agent (the “Bank Reply Period”).  Unless a Bank shall give
written notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within the Bank Reply Period, such Bank
shall be deemed to have approved or consented to such recommendation or
determination.

 

SECTION 12.03.               Intentionally Omitted.

 

SECTION 12.04.               Expenses; Indemnification.  Borrower agrees to
reimburse Administrative Agent on demand for all reasonable costs, expenses, and
charges (including, without limitation, all reasonable fees and charges of
engineers, appraisers and external legal counsel) incurred by Administrative
Agent in connection with the Loans and to reimburse each of the Banks for
reasonable legal costs, expenses and charges incurred by each of the Banks in
connection with the performance or enforcement of this Agreement, the Notes, or
any other Loan Documents; provided, however, that Borrower is not responsible
for costs, expenses and charges incurred by the Bank Parties in connection with
the administration or syndication of the Loans (other than any administration
fee payable to Administrative Agent).  Borrower agrees to indemnify
Administrative Agent and each Bank and their respective directors, officers,
employees, agents and affiliates from, and hold each of them harmless against,
any and all losses, liabilities, claims, damages or expenses incurred by any of
them arising out of or by reason of (x) any claims by brokers due to acts or
omissions by Borrower, (y) any investigation or litigation or other proceedings
(including any threatened investigation or litigation or other proceedings)
relating to any actual or proposed use by Borrower of the proceeds of the Loans,
including without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation or litigation or other
proceedings or (z) third party claims or actions against any Bank or
Administrative Agent relating to or arising from this Agreement and the
transactions contemplated pursuant to this Agreement provided, however, that
such

 

66

--------------------------------------------------------------------------------


 

indemnification shall exclude any such losses, liabilities, claims, damages or
expenses incurred by reason of the gross negligence or willful misconduct of the
person to be indemnified.

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments.

 

SECTION 12.05.               Assignment; Participation.  (a)  This Agreement
shall be binding upon, and shall inure to the benefit of, Borrower,
Administrative Agent, the Banks and their respective successors and permitted
assigns.  Except as provided in Section 7.01, the Borrower may not assign or
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of all the Banks (and any attempted
such assignment or transfer without such consent shall be null and void).

 

(b)           Subject to Section 12.05(e), prior to the occurrence of an Event
of Default, any Bank may at any time, grant to an existing Bank or one or more
banks, finance companies, insurance companies or other entities (a
“Participant”) in minimum amounts of not less than $5,000,000 (or any lesser
amount in the case of participations to an existing Bank) participating
interests in its Loan Commitment or any or all of its Loans.  After the
occurrence and during the continuance of an Event of Default, any Bank may at
any time grant to any Person in any amount (also a “Participant”), participating
interests in its Loan Commitment or any or all of its Loans.   Any participation
made during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default.  In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
Borrower and Administrative Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and Borrower and Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement.  Any agreement pursuant
to which any Bank may grant such a participating interest shall provide that
such Bank shall retain the sole right and responsibility to enforce the
obligations of Borrower hereunder and under any other Loan Document including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document; provided that
such participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (1),
(2), (3), (4), (5), (6) or (7) of Section 12.02 without the consent of the
Participant (subject to the final proviso of the first sentence of
Section 12.02).  The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of
Article III with respect to its participating interest.

 

(c)           Subject to Section 12.05(e), any Bank may at any time assign to a
Qualified Institution (in each case, an “Assignee”) (i) prior to the occurrence
of an Event of Default, in minimum amounts of not less than Five Million Dollars
($5,000,000) and integral multiples of One Million Dollars ($1,000,000)
thereafter (or any lesser amount in the case of assignments to an existing Bank)
and (ii) after the occurrence and during the continuance of an Event of Default,
in any amount, all or a proportionate part of all, of its rights and obligations
under this Agreement, the Notes and the other Loan Documents, and, in either
case, such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption Agreement executed by such Assignee and such
transferor Bank; provided, that such assignment

 

67

--------------------------------------------------------------------------------


 

shall be subject to the consent of the Administrative Agent and the Fronting
Bank and if no Event of Default shall have occurred and be continuing, the
consent of Borrower, which consents shall not be unreasonably withheld or
delayed; and provided further that if an Assignee is a Bank Affiliate of such
transferor Bank or was a Bank immediately prior to such assignment, no such
consents shall be required unless in either case the Assignee is a Defaulting
Lender or an Affiliate of a Defaulting Lender (in which case, such consent may
be withheld in the sole discretion of the Administrative Agent or Borrower); and
provided further that such assignment may, but need not, include rights of the
transferor Bank in respect of outstanding Bid Rate Loans.  Upon execution and
delivery of such instrument and payment by such Assignee to such transferor Bank
of an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, such Assignee shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank with a Loan Commitment as set
forth in such Assignment and Assumption Agreement, and no further consent or
action by any party shall be required and the transferor Bank shall be released
from its obligations hereunder to a corresponding extent.  Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Bank,
Administrative Agent and Borrower shall make appropriate arrangements so that,
if required, a new Note is issued to the Assignee.  In connection with any such
assignment (other than an assignment by a Bank to an affiliate), the transferor
Bank shall pay to Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500.  If the Assignee is not incorporated under
the laws of the United States of America or a state thereof, it shall, prior to
the first date on which interest or fees are payable hereunder for its account,
deliver to Borrower and Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 10.13.  Any assignment made during the continuation of an Event of
Default shall not be affected by any subsequent cure of such Event of Default. 
Any consent required hereunder shall be given or denied within ten (10) Banking
Days after receipt by the applicable Person of request therefor; any failure to
respond within such ten (10) Banking Day period shall be deemed a denial.

 

(d)           Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note to a Federal Reserve Bank.  No such assignment
shall release the transferor Bank from its obligations hereunder.

 

(e)           Except as provided in Section 12.05(d), so long as no Event of
Default shall have occurred and be continuing, no Bank shall be permitted to
enter into an assignment of, or sell a participation interest in, its Loans and
Loan Commitment, which would result in such Bank holding Loans and a Loan
Commitment, without Participants, of less than Ten Million Dollars ($10,000,000)
unless as a result of a decrease of the aggregate Loan Commitments pursuant to
Section 2.16; provided, however, that no Bank shall be prohibited from assigning
its entire Loans and Commitment so long as such assignment is otherwise
permitted hereby.

 

(f)            Borrower recognizes that in connection with a Bank’s selling of
Participations or making of assignments, any or all documentation, financial
statements and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or assignee or
prospective Participant or assignee.  In connection with a Bank’s delivery of
any financial statements and appraisals to any such Participant or assignee or
prospective Participant or assignee, such Bank shall also indicate that the same
are delivered on a confidential basis.  Borrower agrees to provide all
assistance reasonably requested by a Bank to

 

68

--------------------------------------------------------------------------------


 

enable such Bank to sell Participations or make assignments of its Loan and Loan
Commitment as permitted by this Section 12.05.  Each Bank agrees to provide
Borrower with advance notice of all Participations to be sold by such Bank.

 

SECTION 12.06.               Documentation Satisfactory.  All documentation
required from or to be submitted on behalf of Borrower in connection with this
Agreement and the documents relating hereto shall be subject to the prior
approval of, and be satisfactory in form and substance to, Administrative Agent,
its counsel and, where specifically provided herein, the Banks.  In addition,
the persons or parties responsible for the execution and delivery of, and
signatories to, all of such documentation, shall be acceptable to, and subject
to the approval of, Administrative Agent and its counsel and the Banks.

 

SECTION 12.07.               Notices.  Unless the party to be notified otherwise
notifies the other parties in writing as provided in this Section, and except as
otherwise provided in this Agreement, notices shall be given to Administrative
Agent by telephone, confirmed by writing, and to the Banks and to Borrower by
ordinary mail or overnight courier or telecopy, receipt confirmed, addressed to
such party at its address on the signature page of this Agreement.  Notices
shall be effective: (1) if by telephone, at the time of such telephone
conversation, (2) if given by mail, three (3) calendar days after mailing;
(3) if given by overnight courier, upon receipt; and (4) if given by telecopy,
upon receipt if received by the recipient during its normal business hours.

 

SECTION 12.08.               Setoff.  Upon the occurrence of an Event of
Default, to the extent permitted or not expressly prohibited by applicable law,
Borrower agrees that, in addition to (and without limitation of) any right of
setoff, bankers’ lien or counterclaim a Bank may otherwise have, each Bank shall
be entitled, at its option, to offset balances (general or special, time or
demand, provisional or final) held by it for the account of Borrower at any of
such Bank’s offices, in Dollars or in any other currency, against any amount
payable by Borrower to such Bank under this Agreement or such Bank’s Note, or
any other Loan Document, which is not paid when due (regardless of whether such
balances are then due to Borrower or General Partner), in which case it shall
promptly notify Borrower and Administrative Agent thereof; provided that such
Bank’s failure to give such notice shall not affect the validity thereof. 
Payments by Borrower hereunder or under the other Loan Documents shall be made
without setoff or counterclaim.

 

SECTION 12.09.               Table of Contents; Headings.  Any table of contents
and the headings and captions hereunder are for convenience only and shall not
affect the interpretation or construction of this Agreement.

 

SECTION 12.10.               Severability.  The provisions of this Agreement are
intended to be severable.  If for any reason any provision of this Agreement
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

69

--------------------------------------------------------------------------------


 

SECTION 12.11.               Counterparts.  This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument, and any party hereto may execute this Agreement by signing
any such counterpart.

 

SECTION 12.12.               Integration.  The Loan Documents set forth the
entire agreement among the parties hereto relating to the transactions
contemplated thereby (except with respect to agreements relating solely to
compensation, consideration and the coordinated syndication of the Loan) and
supersede any prior oral or written statements or agreements with respect to
such transactions.

 

SECTION 12.13.               Governing Law.  This Agreement shall be governed
by, and interpreted and construed in accordance with, the laws of the State of
New York.

 

SECTION 12.14.               Waivers.  To the extent permitted or not expressly
prohibited by applicable law, in connection with the obligations and liabilities
as aforesaid, Borrower hereby waives (1) notice of any actions taken by any Bank
Party under this Agreement, any other Loan Document or any other agreement or
instrument relating hereto or thereto except to the extent otherwise provided
herein; (2) all other notices, demands and protests, and all other formalities
of every kind in connection with the enforcement of the Obligations, the
omission of or delay in which, but for the provisions of this Section 12.14,
might constitute grounds for relieving Borrower of its obligations hereunder;
(3) any requirement that any Bank Party protect, secure, perfect or insure any
Lien on any collateral or exhaust any right or take any action against Borrower
or any other Person or any collateral; (4) any right or claim of right to cause
a marshalling of the assets of Borrower; and (5) all rights of subrogation or
contribution, whether arising by contract or operation of law (including,
without limitation, any such right arising under the Bankruptcy Code) or
otherwise by reason of payment by Borrower, pursuant to this Agreement or any
other Loan Document.

 

SECTION 12.15.               Jurisdiction; Immunities.  Borrower, Administrative
Agent and each Bank hereby irrevocably submit to the exclusive jurisdiction of
any New York State or United States Federal court sitting in New York City,
Borough of Manhattan, over any action or proceeding arising out of or relating
to this Agreement, the Notes or any other Loan Document.  Borrower,
Administrative Agent, and each Bank irrevocably agree that all claims in respect
of such action or proceeding may be heard and determined in such New York State
or United States Federal court.  Borrower, Administrative Agent, and each Bank
irrevocably consent to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to Borrower, Administrative
Agent or each Bank, as the case may be, at the addresses specified herein. 
Borrower, Administrative Agent and each Bank agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Borrower, Administrative Agent and each Bank further waive any objection to
venue in the State of New York and any objection to an action or proceeding in
the State of New York on the basis of forum non conveniens.  Borrower,
Administrative Agent and each Bank agree that any action or proceeding brought
against Borrower, Administrative Agent or any Bank, as the case may be, shall be
brought only in a New York State court sitting in New York City, Borough of
Manhattan or a United States Federal court sitting in New York City, Borough of
Manhattan, to the extent permitted or not expressly prohibited by applicable
law.

 

70

--------------------------------------------------------------------------------


 

Nothing in this Section shall affect the right of Borrower, Administrative Agent
or any Bank to serve legal process in any other manner permitted by law.

 

To the extent that Borrower, Administrative Agent or any Bank have or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.

 

BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY
MAY HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOAN.  IN ADDITION, BORROWER
HEREBY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
ADMINISTRATIVE AGENT OR THE BANKS WITH RESPECT TO THE NOTES, ANY RIGHT BORROWER
MAY HAVE (1) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE
LAW, TO INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COUNTERCLAIM THAT IF
NOT BROUGHT IN THE SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR
THE BANKS COULD NOT BE BROUGHT IN A SEPARATE SUIT, ACTION OR PROCEEDING OR WOULD
BE SUBJECT TO DISMISSAL OR SIMILAR DISPOSITION FOR FAILURE TO HAVE BEEN ASSERTED
IN SUCH SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS)
OR (2) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO
HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING.  NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT BORROWER FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST ADMINISTRATIVE AGENT OR THE
BANKS WITH RESPECT TO ANY ASSERTED CLAIM.

 

To the extent not prohibited by applicable law, Borrower shall not assert, and
Borrower hereby waives, any claim against any Bank or any Agent, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, any Loan or other extension of credit
hereunder or the use of the proceeds thereof.

 

SECTION 12.16.               Designated Lender.  Any Bank (other than an
Affected Bank or a Bank which is such solely because it is a Designated Lender)
(each, a “Designating Lender”) may at any time designate one (1) Designated
Lender to fund Bid Rate Loans on behalf of such Designating Lender subject to
the terms of this Section and the provisions in Section 12.05 shall not apply to
such designation.  No Bank may designate more than one (1) Designated Lender. 
The parties to each such designation shall execute and deliver to Administrative
Agent for its acceptance a Designation Agreement.  Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, Administrative Agent
will accept such Designation Agreement and give

 

71

--------------------------------------------------------------------------------


 

prompt notice thereof to Borrower, whereupon, (i) from and after the “Effective
Date” specified in the Designation Agreement, the Designated Lender shall become
a party to this Agreement with a right to make Bid Rate Loans on behalf of its
Designating Lender pursuant to Section 2.02 after Borrower has accepted the Bid
Rate Quote of the Designating Lender and (ii) the Designated Lender shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Lender which is not
otherwise required to repay obligations of such Designated Lender which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Lender, the Designating Lender shall be and remain
obligated to Borrower, Administrative Agent and the Banks for each and every of
the obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 10.05.  Each Designating Lender shall serve as the
administrative agent of its Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender (i) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers and consents under or relating to this
Agreement and the other Loan Documents.  Any such notice, communication, vote,
approval, waiver or consent shall be signed by the Designating Lender as
administrative agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf, but shall be binding on the Designated
Lender to the same extent as if actually signed by the Designated Lender. 
Borrower, Administrative Agent and the Banks may rely thereon without any
requirement that the Designated Lender sign or acknowledge the same.  No
Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender.

 

SECTION 12.17.               No Bankruptcy Proceedings.  Each of Borrower, the
Banks and Administrative Agent hereby agrees that it will not institute against
any Designated Lender or join any other Person in instituting against any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any federal or state bankruptcy or similar law, for
366 days after the payment in full of the latest maturing commercial paper note
issued by such Designated Lender.

 

SECTION 12.18.               Intentionally Omitted.

 

SECTION 12.19.               USA Patriot Act.  Each Bank hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower and the
General Partner, which information includes the name and address of the Borrower
and the General Partner and other information that will allow such Bank to
identify the Borrower and the General Partner in accordance with the Act.  The
Borrower shall provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Bank in order to assist the
Administrative Agent and the Banks in maintaining compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Act.

 

72

--------------------------------------------------------------------------------


 

SECTION 12.20.               Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Bank becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Bank is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the Loan Commitment of such
Defaulting Lender pursuant to Section 2.08;

 

(b)           the Loan Commitment of such Defaulting Lender shall not be
included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.02); provided, that (i) such Defaulting
Lender’s Loan Commitment may not be increased or extended without its consent
and (ii) the principal amount of, or interest or fees payable on, Loans or
Letters of Credit may not be reduced or excused or the scheduled date of payment
may not be postponed as to such Defaulting Lender without such Defaulting
Lender’s consent;

 

(c)           if any Swingline Loan or Letters of Credit are outstanding at the
time such Bank becomes a Defaulting Lender then:

 

(1)           all or any part of such Defaulting Lender’s Pro Rata Share of such
Swingline Loans and/or Letters of Credit shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares  but
only to the extent (A) the sum of all non-Defaulting Lenders’ Pro Rata Shares of
Loans (other than Bid Rate Loans) and Letters of Credit plus such Defaulting
Lender’s Pro Rata Share of Swingline Loans and Letters of Credit does not exceed
(B) the total of all non-Defaulting Lenders’ Loan Commitments;

 

(2)           to the extent the reallocation described in clause (1) above
cannot be effected, Borrower shall within one Banking Day following notice by
the Administrative Agent (x) first, prepay such Defaulting Lender’s Pro Rata
Share of the Swingline Loans and (y) second, cash collateralize for the benefit
of the Fronting Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s Pro Rata Share of the Letters of Credit (after giving effect
to any partial reallocation pursuant to clause (1) above) in accordance with the
procedures set forth in Section 2.17(e) for so long as such Letters of Credit
are outstanding or until such time and to the extent that, as a result of the
paydown of the Loans, the reallocation described in clause (1) above can be
effected;

 

(3)           if Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of the Letters of Credit pursuant to clause (2) above,
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.17(g) with respect to such Defaulting Lender’s Pro Rata
Share of the Letters of Credit during the period such Defaulting Lender’s Pro
Rata Share of the Letters of Credit is cash collateralized;

 

(4)           if the Pro Rata Shares of the non-Defaulting Lenders are
reallocated pursuant to clause (1) above, then the fees payable to the Banks
pursuant to Section 2.08  and Section 2.17(g) shall be adjusted in accordance
with such non-Defaulting Lenders’ Pro Rata Shares;

 

73

--------------------------------------------------------------------------------


 

(5)           if all or any portion of such Defaulting Lender’s Pro Rata Share
of outstanding Letters of Credit is neither reallocated nor cash collateralized
pursuant to clause (1) or (2) above, then, without prejudice to any rights or
remedies of the Fronting Bank or any other Bank hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Loan Commitment that was
utilized by such Pro Rata Share of the outstanding Letters of Credit) and letter
of credit fees payable under Section 2.17(g) with respect to such Defaulting
Lender’s Pro Rata Share of the outstanding Letters of Credit shall be payable to
the Fronting Bank until and to the extent that such Pro Rata Share is
reallocated and/or cash collateralized; and

 

(6)           so long as such Bank is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Fronting Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Pro Rata Share of outstanding Letters of Credit will be 100% covered by the Loan
Commitments of the non-Defaulting Lenders  and/or cash collateral will be
provided by the Borrower in accordance with Section 12.20(c)(2), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 12.20(c)(1) (and such Defaulting Lender shall not
participate therein).

 

(d)           If (i) a Bankruptcy Event with respect to a Parent of any Bank
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Fronting Bank has a good faith
belief that any Bank has defaulted in fulfilling its obligations under one or
more other agreements in which such bank commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and the Fronting Bank
shall not be required to issue, amend or increase any Letter of Credit, unless 
the Swingline Lender or the Fronting Bank, as the case may be, (x) shall have
entered into arrangements with Borrower or such Bank, satisfactory to the
Swingline Lender or the Fronting Bank, as the case may be, to defease any risk
to it in respect of such Bank hereunder, or (y) is satisfied that the related
exposure and such Bank’s then outstanding Pro Rata Share of outstanding Letters
of Credit will be 100% covered by the Loan Commitments of the other Banks and/or
cash collateral will be provided by the Borrower in accordance with
Section 12.20(c)(2), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
the other Banks in a manner consistent with Section 12.20(c)(1) (and such Bank
shall not participate therein).

 

(e)           In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Fronting Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Bank to be a Defaulting Lender,
then such Bank shall thereupon cease to be a Defaulting Lender and the Pro Rata
Shares of the Banks with respect to the Swingline Loans and the outstanding
Letters of Credit shall be readjusted to reflect the inclusion of such Bank’s
Loan Commitment and on such date such Bank shall purchase at par such of the
Loans of the other Banks (other than Bid Rate Loans and Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with

 

74

--------------------------------------------------------------------------------


 

its Pro Rata Share and cash collateral under Section 12.20(c)(3) to be
redelivered to the Borrower.

 

(f)            In the event that a Bank shall become a Defaulting Lender, then,
provided that no Event of Default shall have occurred and be outstanding, and
subject to the provisions of applicable law, for so long as such Bank shall
remain a Defaulting Lender, Borrower shall have the right to replace such
Defaulting Lender as though it were an Affected Bank, in accordance with the
provisions of Section 3.07.

 

SECTION 12.21.               Use for Mortgages.  From time to time, on not less
than five (5) Banking Days’ notice, the Borrower may request proceeds of the
Loans be used to refinance certain secured mortgage Debt of the Borrower and/or
its Subsidiaries, in which event, a portion of the Loans equal to the amount of
the advances made hereunder in connection with such refinancing, at the
Borrower’s election, may be secured by an amended and restated  mortgage on the
property securing the mortgage Debt to be so refinanced (a “Refinancing
Mortgage”) and evidenced by a mortgage note, as more particularly set forth in
Section 2.09. Any such Refinancing Mortgage and any other agreement,
certifications, opinions and other documents will be (i) in form and substance
reasonably acceptable to the Administrative Agent and its counsel, (ii) be
consistent in all respects with the terms of this Agreement, and (iii) subject
to being released or assigned by the Administrative Agent at the request of the
Borrower (it being understood and agreed that the Administrative Agent and the
Banks shall not be required to give any representations or warranties with
respect to any such release or assignment, including with respect to any aspects
of the Debt secured thereby, except that it is the holder thereof and authorized
to execute and deliver the same).  In addition, in connection with each
Refinancing Mortgage, the Administrative Agent, at the request and expense of
Borrower, will provide subordination, non-disturbance and attornment
agreements.  Unless otherwise directed by Borrower, any prepayments made by the
Borrower shall be applied first to any and all Loans outstanding that are not
secured by a Refinancing Mortgage, and only to Loans secured by Refinancing
Mortgages if there shall be no other Loans outstanding at the time.

 

SECTION 12.22.               Bottom-Up Guaranties.   At Borrower’s request from
time to time, Administrative Agent shall accept “bottom-up” guaranties of the
Loans from limited partners in Borrower in such amounts and on such terms as
Borrower shall request, provided that Administrative Agent shall have reasonably
satisfied itself with respect to OFAC and similar restrictions in respect of any
such proposed guarantor.

 

SECTION 12.23.               OFAC.   None of General Partner, Borrower or any of
their respective Subsidiaries: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such agency,
organization or person; or (iii) to the best of Borrower’s knowledge and except
as permitted by applicable law, derives any of its assets or operating income
from investments in or transactions with any such country, agency,

 

75

--------------------------------------------------------------------------------


 

organization or person.  None of the proceeds from any Loan, and no Letter of
Credit, will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

VORNADO REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By:

Vornado Realty Trust,

 

 

a Maryland real estate investment trust, general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

210 Route 4 East

 

Paramus, New Jersey 07652-0910

 

Attention: Chief Financial Officer

 

Telephone:

(201) 587-1000

 

Telecopy:

(201) 587-0600

 

 

 

 

with copies to:

 

 

 

 

Vornado Realty Trust

 

888 Seventh Avenue

 

New York, New York 10106

 

Attention: Executive Vice President — Capital Markets

 

Telephone:

(212) 894-7000

 

Telecopy:

(212) 894-7073

 

 

 

and

 

 

 

Vornado Realty Trust

 

888 Seventh Avenue

 

New York, New York 10106

 

Attention:

Senior Vice President — Corporation Counsel

 

Telephone:

(212) 894-7000

 

Telecopy:

(212) 894-7996

 

--------------------------------------------------------------------------------


 

 

and

 

 

 

Sullivan & Cromwell LLP

 

125 Broad Street

 

New York, New York 10004

 

Attention:

Arthur S. Adler, Esq.

 

Telephone:

(212) 558-4000

 

Telecopy:

(212) 558-3588

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Bank

 

Loan
Commitment

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

112,500,000.00

 

BANK OF AMERICA, N.A.

 

112,500,000.00

 

SUMITOMO MITSUI BANKING CORPORATION

 

80,000,000.00

 

U.S. BANK NATIONAL ASSOCIATION

 

80,000,000.00

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

80,000,000.00

 

BARCLAYS BANK PLC

 

80,000,000.00

 

CITIBANK, N.A.

 

80,000,000.00

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

80,000,000.00

 

THE ROYAL BANK OF SCOTLAND PLC

 

80,000,000.00

 

UBS AG, STAMFORD BRANCH

 

80,000,000.00

 

PNC BANK, NATIONAL ASSOCIATION

 

50,000,000.00

 

HSBC BANK USA, N.A.

 

50,000,000.00

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

50,000,000.00

 

THE BANK OF NEW YORK MELLON

 

35,000,000.00

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

35,000,000.00

 

COMPASS BANK

 

30,000,000.00

 

FIFTH THIRD BANK

 

30,000,000.00

 

GOLDMAN SACHS BANK USA

 

25,000,000.00

 

MORGAN STANLEY BANK, N.A.

 

25,000,000.00

 

CAPITAL ONE, N.A.

 

25,000,000.00

 

BRANCH BANKING AND TRUST COMPANY

 

15,000,000.00

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH

 

15,000,000.00

 

 

 

 

 

Total

 

$

1,250,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

Other Investments

 

Toys R Us

Dune Capital

Suffolk Downs Racetrack

Insignia

IBS

Island Global Yachting

LNR

 

--------------------------------------------------------------------------------


 

SCHEDULE 2A

General Partner Investments

 

 

 

State of
Organization

 

Percentage of
Ownership

 

Asset owned (other than
VRLP units)

 

 

 

 

 

 

 

825 Seventh Avenue Holding Corporation

 

New York

 

100.00

%

None

 

 

 

 

 

 

 

NFM Corp.

 

Delaware

 

100.00

%

None

 

 

 

 

 

 

 

Ninety Park Lender QRS, Inc.

 

Delaware

 

100.00

%

1% interest in loan from Ninety Park Lenders LLC

 

 

 

 

 

 

 

Trees Acquisition Subsidiary, Inc.

 

Delaware

 

100.00

%

None

 

 

 

 

 

 

 

Vornado Caguas GP, Inc.

 

Delaware

 

100.00

%

0.1% indirect interest in Caguas mall

 

 

 

 

 

 

 

Vornado Catalinas GP, Inc.

 

Delaware

 

100.00

%

0.1% indirect interest in Catalinas mall

 

 

 

 

 

 

 

Vornado Finance SPE, Inc.

 

Delaware

 

100.00

%

None

 

 

 

 

 

 

 

Vornado Green Acres SPE Managing Member, Inc.

 

Delaware

 

100.00

%

0.1% Interest in Green Acres Mall

 

 

 

 

 

 

 

Vornado Montehiedra, Inc.

 

Delaware

 

100.00

%

0.01% indirect ownership of Montehiedra Town Center

 

 

 

 

 

 

 

Vornado 90 Park QRS, Inc.

 

New York

 

100.00

%

1% interest in mortgage from Vornado 90 Park Avenue LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

General Partner - Debt

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AUTHORIZATION LETTER

 

 

                 , 2011

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

 

Re:                               Revolving Credit Agreement dated as of the
date hereof (the “Loan Agreement”; capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement)
among us, as Borrower, the Banks named therein, and you, as Administrative Agent
for said Banks

 

Gentlemen:

 

In connection with the captioned Loan Agreement, we hereby designate any of the
following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:

 

Steven Roth;
Michael D. Fascitelli;
Wendy Silverstein; and
Joseph Macnow.

 

Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them. We
will furnish you with confirmation of each such instruction either by telex
(whether tested or untested) or in writing signed by any person designated above
(including any telecopy which appears to bear the signature of any person
designated above) on the same day that the instruction is provided to you but
your responsibility with respect to any instruction shall not be affected by
your failure to receive such confirmation or by its contents.

 

Without limiting the foregoing, we hereby unconditionally authorize any one of
the above-designated persons to execute and submit requests for advances of
proceeds of the Loans (including the Initial Advance) and notices of Elections,
Conversions and Continuations to you under the Loan Agreement with the identical
force and effect in all respects as if executed and submitted by us.

 

You and the Banks shall be fully protected in, and shall incur no liability to
us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or any Bank
be liable for special, consequential or punitive damages.

 

A-1

--------------------------------------------------------------------------------


 

Upon written notice to us, you may, at your option, refuse to execute any
instruction, or part thereof, without incurring any responsibility for any loss,
liability or expense arising out of such refusal if you in good faith believe
that the person delivering the instruction is not one of the persons designated
above or if the instruction is not accompanied by an authentication method that
we have agreed to in writing.

 

We will promptly notify you in writing of any change in the persons designated
above and, until you have actually received such written notice and have had a
reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

 

 

Very truly yours,

 

 

 

VORNADO REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By:

Vornado Realty Trust,
a Maryland real estate investment trust,
general partner

 

 

 

 

 

   By:

 

 

 

 

Name:

 

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RATABLE LOAN NOTE

 

$                  

 

New York, New York

 

 

November 7, 2011

 

 

For value received, Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), hereby promises to pay to the order of                    or its
successors or assigns (collectively, the “Bank”), at the principal office of
JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York, New York 10017
(“Administrative Agent”) for the account of the Applicable Lending Office of the
Bank, the principal sum                    of Dollars ($                  ) or,
if less, the amount loaned by the Bank as Ratable Loans and Swingline Loans to
Borrower pursuant to the Loan Agreement (as defined below) and actually
outstanding, in lawful money of the United States and in immediately available
funds, in accordance with the terms set forth in the Loan Agreement. Borrower
also promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Applicable Lending Office, at the times and at the rates per
annum as provided in the Loan Agreement. Any amount of principal hereof which is
not paid when due, whether at stated maturity, by acceleration, or otherwise,
shall bear interest from the date when due until said principal amount is paid
in full, payable on demand, at the rates set forth in the Loan Agreement.

 

The date and amount of each advance of a Ratable Loan or a Swingline Loan made
by the Bank to Borrower under the Loan Agreement, and each payment of said
Ratable Loan or Swingline Loan, shall be recorded by the Bank on its books and,
prior to any transfer of this Note (or, at the discretion of the Bank, at any
other time), may be endorsed by the Bank on the schedule attached hereto and any
continuation thereof.

 

This Note is one of the Ratable Loan Notes referred to in the Revolving Credit
Agreement dated as of November 7, 2011 (as the same may be amended from time to
time, the “Loan Agreement”) among Borrower, the Banks named therein (including
the Bank) and Administrative Agent, as administrative agent for the Banks. All
of the terms, conditions and provisions of the Loan Agreement are hereby
incorporated by reference. All capitalized terms used herein and not defined
herein shall have the meanings given to them in the Loan Agreement.

 

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

 

No recourse shall be had under this Note against the General Partner or the VRT
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.

 

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

 

This Note shall be governed by the laws of the State of New York.

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the day and
year first above written.

 

 

VORNADO REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By:

Vornado Realty Trust,
a Maryland real estate investment trust,
general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

This is to certify that this Note was executed in my presence on the date hereof
by the party whose signature appears above in the capacity indicated.

 

 

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

Date

 

Type of
Advance

 

Amount
of Advance

 

Amount
of Payment

 

Balance
Outstanding

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BID RATE LOAN NOTE

 

$625,000,000

 

New York, New York

 

 

November 7, 2011

 

For value received, Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), hereby promises to pay to the order of JPMorgan Chase Bank, N.A.
(“Administrative Agent”) or its successors or assigns as Administrative Agent
for the account of the respective Banks making Bid Rate Loans or their
respective successors or assigns (for the further account of their respective
Applicable Lending Offices), at the principal office of Administrative Agent
located at 270 Park Avenue, New York, New York 10017, the principal sum of Six
Hundred Twenty Five Million Dollars ($625,000,000) or, if less, the amount
loaned by said Banks as Bid Rate Loans to Borrower pursuant to the Loan
Agreement (as defined below) and actually outstanding, in lawful money of the
United States and in immediately available funds, in accordance with the terms
set forth in the Loan Agreement. Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, in
like money, at said office for the account of said Banks for the further account
of their respective Applicable Lending Offices, at the times and at the rates
per annum as provided in the Loan Agreement. Any amount of principal hereof
which is not paid when due, whether at stated maturity, by acceleration, or
otherwise, shall bear interest from the date when due until said principal
amount is paid in full, payable on demand, at the rate set forth in the Loan
Agreement.

 

The date and amount of each Bid Rate Loan to Borrower under the Loan Agreement
referred to below, the name of the Bank making the same, the interest rate
applicable thereto and the maturity date thereof (i.e., the end of the Interest
Period applicable thereto) shall be recorded by Administrative Agent on its
records and may be endorsed by Administrative Agent on the schedule attached
hereto and any continuation thereof.

 

This Note is the Bid Rate Loan Note referred to in the Revolving Credit
Agreement dated as of November 7, 2011 (as the same may be amended from time to
time, the “Loan Agreement”) among Borrower, the Banks named therein and
Administrative Agent, as administrative agent for the Banks. All of the terms,
conditions and provisions of the Loan Agreement are hereby incorporated by
reference. All capitalized terms used herein and not defined herein shall have
the meanings given to them in the Loan Agreement.

 

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

 

No recourse shall be had under this Note against the General Partner or the VRT
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.

 

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

 

C-1

--------------------------------------------------------------------------------


 

This Note shall be governed by the laws of the State of New York.

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the day and
year first above written.

 

 

VORNADO REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By:

Vornado Realty Trust,
a Maryland real estate investment trust,
general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

This is to certify that this Note was executed in my presence on the date hereof
by the party whose signature appears above in the capacity indicated.

 

 

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

 

C-2

--------------------------------------------------------------------------------


 

Bid
Rate
Loan #

 

Bank

 

Date of
Advance

 

Principal
Amount

 

Interest
Rate

 

Maturity
(i.e., Expiration of
Interest Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SOLVENCY CERTIFICATE

 

The officer executing this Certificate is the                    of Vornado
Realty Trust, a Maryland real estate investment trust (“General Partner”), the
sole general partner of Vornado Realty L.P., a Delaware limited partnership
(“Borrower”), and is familiar with its properties, assets and businesses, and is
duly authorized to execute this Certificate on behalf of Borrower pursuant to
the Revolving Credit Agreement dated the date hereof (the “Loan Agreement”)
among Borrower, the banks party thereto (each a “Bank” and collectively, the
“Banks”) and  JPMorgan Chase Bank, N.A., as agent for the Banks (in such
capacity, together with its successors in such capacity, the “Agent”).  In
executing this Certificate, such individual is acting solely in [his] [her]
capacity as the                           of General Partner, and not in [his]
[her] individual capacity.  Unless otherwise defined herein, terms defined in
the Loan Agreement are used herein as therein defined.

 

The undersigned further certifies that [he] [she] has carefully reviewed the
Loan Agreement and the other Loan Documents and the contents of this Certificate
and, in connection herewith, has made such investigation and inquiries as [he]
[she] deems necessary and prudent therefor.  The undersigned further certifies
that the financial information and assumptions which underlie and form the basis
for the representations made in this Certificate were reasonable when made and
were made in good faith and continue to be reasonable as of the date hereof.

 

The undersigned understands that the Agent is relying on the truth and accuracy
of this Certificate in connection with the transactions contemplated by the Loan
Agreement.

 

The undersigned certifies that Borrower is Solvent.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on
                                                 .

 

 

 

 

 

Name:

 

Title:

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of             , 20     among
[insert name of assigning Bank] (“Assignor”), [insert name of Assignee]
(“Assignee”), Vornado Realty L.P., a Delaware limited partnership (“Borrower”)
and  JPMorgan Chase Bank, N.A., as administrative agent for the Banks referred
to below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Preliminary Statement

 

1.             This Assignment and Assumption Agreement (this “Agreement”)
relates to the Revolving Credit Agreement dated November 7, 2011 (as the same
may be amended from time to time, the “Loan Agreement”) among Borrower, the
banks party thereto (each a “Bank” and, collectively, the “Banks”) and the
Administrative Agent.  All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Loan Agreement.

 

2.             Subject to the terms and conditions set forth in the Loan
Agreement, Assignor has made a Loan Commitment to Borrower.

 

3.             Assignor desires to assign to Assignee all of the rights of
Assignor under the Loan Agreement in respect of a portion of its Ratable Loan
and Loan Commitment thereunder in an amount equal to                    Dollars
($                  ) (collectively, the “Assigned Loan and Commitment”); and
Assignee desires to accept assignment of such rights and assume the
corresponding obligations from Assignor on such terms.  No portion of any
outstanding Bid Rate Loans is being assigned hereby.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Assignment.  Assignor hereby assigns and sells to Assignee all of
the rights of Assignor under the Loan Agreement in and to the Assigned Loan and
Commitment, and Assignee hereby accepts such assignment from Assignor and
assumes all of the obligations of Assignor under the Loan Agreement with respect
to the Assigned Loan and Commitment.  Upon the execution and delivery hereof by
Assignor, Assignee, Borrower and the Administrative Agent and the payment of the
amount specified in Section 2 hereof required to be paid on the date hereof,
(1) Assignee shall, as of the commencement of business on the date hereof,
succeed to the rights and obligations of a Bank under the Loan Agreement with a
Loan and a Loan Commitment in amounts equal to the Assigned Loan and Commitment
(and the definition of Loan Commitment in the Loan Agreement is revised
accordingly), and (2) the Loan and Loan Commitment of Assignor shall, as of the
commencement of business on the date hereof, be reduced correspondingly and
Assignor released from its obligations under the Loan Agreement to the extent
such obligations have been assumed by Assignee.  Assignor represents and
warrants to Assignee (1) that Assignor is the legal and beneficial owner of the
Assigned Loan and Commitment free and clear of all liens and other encumbrances
and (2) that Assignor is legally authorized to enter into this Agreement. 
Except as provided in the immediately preceding

 

E-1

--------------------------------------------------------------------------------


 

sentence, the assignment provided for herein shall be without representation or
warranty by, or recourse to, Assignor.  Assignee represents and warrants to
Assignor that Assignee is legally authorized to enter into this Agreement.

 

SECTION 2.  Payments.  As consideration for the assignment and sale contemplated
in Section 1 hereof, Assignee shall pay to Assignor on the date hereof in
immediately available funds an amount equal to               Dollars
($                ) [insert the amount of that portion of Assignor’s Loan being
assigned].  It is understood that any fees paid to Assignor under the Loan
Agreement are for the account of Assignor.  Each of Assignor and Assignee hereby
agrees that if it receives any amount under the Loan Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party.

 

SECTION 3.  [Consent of Borrower and Administrative Agent;] Execution and
Delivery of Note.  [This Agreement is conditioned upon the consent of 
Administrative Agent and, provided there exists no Event of Default, Borrower
pursuant to Section 12.05 of the Loan Agreement.  The execution of this
Agreement by Borrower and the Administrative Agent is evidence of this consent
and acknowledgment, respectively.  Only necessary if Assignee is not an existing
Bank or a Bank Affiliate] Pursuant to Section 12.05 of the Loan Agreement,
Borrower has agreed to execute and deliver Ratable Loan Notes payable to the
respective orders of Assignee and Assignor to evidence the assignment and
assumption provided for herein.

 

SECTION 4.  Non-Reliance on Assignor.  Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of Borrower or any other party
to any Loan Document, or the validity and enforceability of the obligations of
Borrower or any other party to a Loan Document in respect of the Loan Agreement
or any other Loan Document.  Assignee acknowledges that it has, independently
and without reliance on Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of
Borrower and the other parties to the Loan Documents.

 

SECTION 5.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 6.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

SECTION 7.  Certain Representations and Agreements by Assignee.  Reference is
made to Section 10.13 of the Loan Agreement.  Assignee hereby represents that it
is entitled to receive any payments to be made to it under the Loan Agreement or
hereunder without the withholding of any tax and agrees to furnish the evidence
of such exemption as specified therein and otherwise to comply with the
provisions of said Section 10.13.

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Applicable Lending Office:

 

 

 

 

Address for Notices:

 

 

 

 

[Assignee]

 

[Address]

 

Attention:

 

Telephone: 

(      )

 

Telecopy: 

(      )

 

 

 

VORNADO REALTY L.P.,

 

Delaware limited partnership

 

 

 

By:

Vornado Realty Trust,

 

 

a Maryland real estate investment trust,

 

 

general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

MATERIAL AFFILIATES

 

None

 

F-1

--------------------------------------------------------------------------------

 


 

EXHIBIT G-1

 

BID RATE QUOTE REQUEST

 

[Date]

 

To:                                                                             
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)

 

From:                      Vornado Realty L.P.

 

Re:                                                                              
Revolving Credit Agreement (as amended, the “Loan Agreement”) dated as of
November 7, 2011 among Vornado Realty L.P., the Banks party thereto and the
Administrative Agent

 

We hereby give notice pursuant to Section 2.02 of the Loan Agreement that we
request Bid Rate Quotes for the following proposed Bid Rate Loans:

 

Date of Borrowing:

 

 

 

Principal Amount*

 

Interest Period**

 

 

 

 

 

$

 

 

 

 

 

Such Bid Rate Quotes should offer a LIBOR Bid Margin.

 

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

 

VORNADO REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By:

Vornado Realty Trust,

 

 

a Maryland real estate investment trust,

 

 

general partner

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

*                                         Subject to the minimum amount and
other requirements set forth in Section 2.02 of the Loan Agreement.

**                                  Subject to the provisions of the definition
of “Interest Period” in the Loan Agreement.

 

G-1-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

INVITATION FOR BID RATE QUOTES

 

To:                                                                             
[Bank]

 

Re:                                                                              
Invitation for Bid Rate Quotes to Vornado Realty L.P. (“Borrower”)

 

Pursuant to Section 2.02 of the Revolving Credit Agreement dated as of
November 7, 2011 among Borrower, the Banks party thereto and the undersigned, as
Administrative Agent (as amended, the “Loan Agreement’), we are pleased on
behalf of Borrower to invite you to submit Bid Rate Quotes to Borrower for the
following proposed Bid Rate Loans:

 

Date of Borrowing:

 

 

 

Principal Amount

 

Interest Period

 

 

 

 

 

$

 

 

 

 

 

Such Bid Rate Quotes should offer a LIBOR Bid Margin.

 

Please respond to this invitation by no later than 10:00 a.m.  (New York time)
on [date] (the third Banking Day prior to the Date of Borrowing).

 

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

G-2-1

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

BID RATE QUOTE

 

To:                                                                             
JPMorgan Chase Bank, N.A., as Administrative Agent

 

Re:                                                                              
Bid Rate Quote to Vornado Realty L.P. (“Borrower”) pursuant to Revolving Credit
Agreement dated  November 7, 2011 among Borrower, the Banks party thereto and
Administrative Agent (as amended, the “Loan Agreement”)

 

In response to your invitation on behalf of Borrower dated
                                , 200    , we hereby make the following Bid Rate
Quote on the following terms:

 

1.                                       Quoting Bank:

2.                                       Person to contact at quoting Bank:

3.                                       Date of borrowing:
                                          *

4.                                       We hereby offer to make Bid Rate
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

Principal Amount**

 

Interest Period***

 

LIBOR Bid Margin****

 

 

 

 

 

 

 

$

 

 

 

 

 

 

$

 

 

 

 

 

 

 

[Provided, that the aggregate principal amount of Bid Rate Loans for which the
above offers may be accepted shall not exceed $                            .]

 

--------------------------------------------------------------------------------

*                                         As specified in the related Invitation
for Bid Rate Quotes.

**                                  Principal amount bid for each Interest
Period may not exceed principal amount requested.  Specify aggregate limitation
if the sum of the individual offers exceeds the amount the Bank is willing to
lend.  Amounts of bids are subject to the requirements of Section 2.02(c) of the
Loan Agreement.

***                           No more than three (3) bids are permitted for each
Interest Period.

****                    Margin over or under the LIBOR Interest Rate determined
for the applicable Interest Period.  Specify percentage (to the nearest 1/1,000
of 1 %) and specify whether “PLUS” or “MINUS”.

5.                                       LIBOR Reserve Requirement, if any:
                                                      .

6.                                       Terms used herein have the meanings
assigned to them in the Loan Agreement.

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Loan Agreement,
irrevocably obligates us to make the Bid Rate Loan(s) for which any offer(s) are
accepted, in whole or in part.

 

G-3-1

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[NAME OF BANK]

 

 

 

Date:

 

 

By:

 

 

 

Authorized Officer

 

G-3-2

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

ACCEPTANCE OF BID RATE QUOTE

 

To:                                                                             
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)

 

From:                                                                  Vornado
Realty L.P. (“Borrower”)

 

Re:                                                                              
Revolving Credit Agreement (as amended, the “Loan Agreement”) dated as of 
November 7, 2011 among Borrower, the Banks party thereto and the Administrative
Agent

 

We hereby accept the offers to make Bid Rate Loan(s) set forth in the Bid Rate
Quote(s) identified below:

 

Bank

 

Date of Bid
Rate Quote

 

Principal 
Amount

 

Interest
Period

 

LIBOR
Bid Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

 

Very truly yours,

 

 

 

VORNADO REALTY L.P.

 

a Delaware limited partnership

 

 

 

By:

Vornado Realty Trust,

 

 

a Maryland real estate investment trust,

 

 

general partner

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

G-4-1

--------------------------------------------------------------------------------

 


 

EXHIBIT H

 

DESIGNATION AGREEMENT

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 7, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) among Vornado Realty L.P., the Banks party thereto,
and  JPMorgan Chase Bank, N.A., as Administrative Agent for said banks.  Terms
defined in the Loan Agreement and not otherwise defined herein are used herein
with the same meaning.

 

[BANK] (“Designor”) and                     , a                     
(“Designee”), agree as follows:

 

1.                                       Designor hereby designates Designee,
and Designee hereby accepts such designation, to have a right to make Bid Rate
Loans pursuant to Section 2.02 of the Loan Agreement.  Any assignment by
Designor to Designee of its rights to make a Bid Rate Loan pursuant to such
Section shall be effective at the time of the funding of such Bid Rate Loan and
not before such time.

 

2.                                       Except as set forth in Section 6 below,
Designor makes no representation or warranty and assumes no responsibility
pursuant to this Designation Agreement with respect to (a) any statements,
warranties or representations made in or in connection with any Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document or any other instrument and document furnished pursuant thereto or
(b) the financial condition of Borrower or the performance or observance by
Borrower of any of their obligations under any Loan Document or any other
instrument or document furnished pursuant thereto.

 

3.                                       Designee (a) confirms that it has
received a copy of each Loan Document, together with copies of such financial
statements and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Designation
Agreement; (b) agrees that it will independently and without reliance upon
Administrative Agent, Designor or any other Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under any Loan Document;
(c) represents that it is a Designated Lender; (d) appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under any Loan Document as are delegated to
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (e) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of any Loan Document are required to be performed by it as a Bank.

 

4.                                       Designee hereby appoints Designor as
Designee’s agent and attorney-in-fact, and grants to Designor an irrevocable
power of attorney, to receive payments made for the benefit of Designee under
the Loan Agreement, to deliver and receive all communications and notices under
the Loan Agreement and other Loan Documents and to exercise on Designee’s behalf
all rights to vote and to grant and make approvals, waivers, consents or
amendments to or under the Loan Agreement or other Loan Documents.  Any document
executed by Designor on

 

H-1

--------------------------------------------------------------------------------


 

Designee’s behalf in connection with the Loan Agreement or other Loan Documents
shall be binding on Designee.  Borrower, Administrative Agent and each of the
Banks may rely on and are beneficiaries of this Designation Agreement.

 

5.                                       Following the execution of this
Designation Agreement by Designor and Designee, it will be delivered to
Administrative Agent for acceptance by Administrative Agent.  The effective date
for this Designation Agreement (the “Effective Date”) shall be the date of
acceptance hereof by Administrative Agent.

 

6.                                       Designor unconditionally agrees to pay
or reimburse Designee and save Designee harmless against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
or asserted by any of the parties to the Loan Documents against Designee, in its
capacity as such, in any way relating to or arising out of this Agreement or any
other Loan Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that Designor shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements if the same results from Designee’s gross
negligence or willful misconduct.

 

7.                                       As of the Effective Date, Designee
shall be a party to the Loan Agreement with a right to make Bid Rate Loans as a
Bank pursuant to Section 2.02 of the Loan Agreement and the rights and
obligations of a Bank related thereto; provided, however, that Designee shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of Designee which is not otherwise required to repay
obligations of Designee which are then due and payable.  Notwithstanding the
foregoing, Designor, as administrative agent for Designee, shall be and remain
obligated to Borrower, Administrative Agent and the Banks for each and every of
the obligations of Designee and Designor with respect to the Loan Agreement,
including, without limitation, any indemnification obligations under
Section 10.05 of the Loan Agreement.

 

8.                                       This Designation Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

9.                                       This Designation Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Designor and Designee have executed and delivered this
Designation Agreement as of the date first set forth above.

 

 

[DESIGNOR]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

[DESIGNEE]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Applicable Lending Office

 

and Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Telephone:

(      )

 

Telecopy:

(      )

 

 

 

ACCEPTED AS OF THE      DAY OF

 

                      , 20    .

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Local 32B/J Service Employees International Union and Charles E. Smith Realty,
10/16/11-10/15/15

 

2005 Contractors Agreement between Service Employees International Union Local
32B/J, AFL-CIO and The Realty Advisory Board on Labor Relations, Inc.,
10/1/08-12/31/11

 

2005 Commercial Building Agreement between Local 32B/J Service Employees
International Union, AFL-CIO and The Realty Advisory Board on Labor
Relations, Inc., 10/1/08-12/31/11

 

Security Officers Collective Bargaining Agreement between the Service Employees
International Union Local 32B/J, AFL-CIO and Guard Management Service Corp.,
1/1/08-12/31/11

 

Green Acres Mall LLC and Service Employees International Union Local 32B/J,
1/1/08-12/31/11

 

Metal Polishers Production and Novelty Workers Union Local 8A-28A and Metal
Brite Service Corp., 6/1/11-5/31/14

 

Local Union No. 7 Tile, Marble, and Terrazzo, AFL-CIO of New York and New Jersey
and The Marble Industry of New York, Inc., 7/1/09-6/30/13

 

Collective Bargaining Agreement between Hotel Association of New York City, Inc.
and New York Hotel-Motel Trades Council, AFL-CIO, 7/1/05-6/30/12

 

Local 32B/J, Service Employees International Union and Durham Leasing II LLC.,
1/1/08-12/31/11

 

Eatontown Monmouth Mall and Communications Workers of America Local 1032,
3/27/11-3/26/14

 

Agreement between Charles E. Smith Commercial Realty (CESCR) and International
Union of Operating Engineers Local 99-99A, AFL-CIO for Charles E. Smith Real
Estate Services L.P. Buildings, 1/1/10-12/31/11

 

Engineer Agreement between Realty Advisory Board on Labor
Relations, Incorporated, and Local 94-94A-94B International Union of Operating
Engineers AFL-CIO, 1/1/11-12/31/14

 

Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and the Merchandise Mart, 10/16/11-10/15/14

 

Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and Building Maintenance Service, LLC, 10/16/11-10/15/14

 

--------------------------------------------------------------------------------


 

Collective Bargaining Agreement between National Union of Security Officers and
Guards (NUSOG) and VNO One Park LLC, 4/1/11-7/31/13

 

Collective Bargaining Agreement between Service Employees International Union
Local 87 and Building Maintenance Service LLC, 8/1/08-7/31/12

 

Collective Bargaining Agreement between Service Employees International Union
Local 24/7 and Guard Management Service Corp., 12/12/07-12/31/12

 

2008 Independent Long Island Contractors Agreement between 32BJ Service
Employees International Union and Building Maintenance Service LLC,
1/1/08-12/31/11

 

Collective Bargaining Agreement between Local 670, Stationary Engineers,
Firemen, Maintenance and Building Service Union and Building Maintenance Service
LLC, 1/1/08-12/31/11

 

Agreement by and between Building Maintenance Service LLC and Service Employees
International Union Local 32BJ at the Shops at Geogretown Park, 10/1/10-9/30/13

 

Agreement by and between Building Maintenance Service LLC and Service Employees
International Union Local 32BJ for Meta Marble Workers, 1/25/11-1/24/15

 

Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and H Street Management, LLC at Riverhouse Apartments Complex,
10/1/09-9/30/12

 

Local 32BJ and Green Acres Mall LLC, 9/16/11-8/31/14

 

Local 1, Janitorial Agreement between Building Owners and Management Association
of Chicago and Building Service Division, Service Employees International Union,
Local 1 Janitorial Employees, 4/6/09-4/8/12

 

Local 1, Security Agreement between Building Owners and Management Association
of Chicago and Service Employees International Union, Local 1, 4/26/10-4/25/13

 

Engineer Agreement between Building Owners and Management Association of Chicago
and Local 399 of the International Union of Operating Engineers, 5/16/11-5/18/14

 

Collective Bargaining Agreement between Merchandise Mart Properties, Inc. and
Teamsters, Local Union 986, 8/1/10-8/1/13

 

Electricians Agreement between The Electrical Contractors’ Association of City
of Chicago and Local Union No. 134 International Brotherhood of Electrical
Workers, 5/31/09 as orally amended to 6/5/11(in discussion)

 

I-2

--------------------------------------------------------------------------------


 

Joint Agreement between the Builders’ Association, Mason Contractors’
Association of Greater Chicago, Lake County Contractors Association, Illinois
road and Transportation Builders Association, Underground Contractors
Association and the Construction and General Laborers’ District Council of
Chicago and Vicinity, affiliated with the Laborers International Union of North
America, 6/1/10-5/31/13

 

Collective Bargaining Agreement between the Chicago Journeymen Plumbers’ Local
Union 130, U.A. and Plumbing Contractors Association, 8/1/10-5/31/12

 

Agreement between Mid-America Regional Bargaining Association and the Chicago
Regional Council of Carpenters, 6/1/10-5/31/13

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J
EXISTING LETTERS OF CREDIT

 

None

 

--------------------------------------------------------------------------------

 